IMAX CORPORATION

Exhibit 10.45

 

 

CONSTRUCTION LOAN AGREEMENT

between

IMAX PV DEVELOPMENT INC., a Delaware corporation

as Borrower

and

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Administrative Agent

and

THE FINANCIAL INSTITUTIONS NOW OR HEREAFTER SIGNATORIES HERETO AND THEIR
ASSIGNEES PURSUANT TO SECTION 13.13, as Lenders

Entered into as of October 6, 2014



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page  

ARTICLE 1.

    

DEFINITIONS

     1   

1.1

    

DEFINED TERMS

     1   

1.2

    

SCHEDULES AND EXHIBITS INCORPORATED

     11   

ARTICLE 2.

    

LOAN

     11   

2.1

    

LOAN

     11   

2.2

    

LOAN FEES

     11   

2.3

    

LOAN DOCUMENTS

     11   

2.4

    

EFFECTIVE DATE

     11   

2.5

    

MATURITY DATE

     11   

2.6

    

INTEREST ON THE LOAN

     11   

2.7

    

PAYMENTS

     12   

2.8

    

FULL REPAYMENT AND RECONVEYANCE

     12   

2.9

    

LENDERS’ ACCOUNTING

     13   

2.10

    

CONVERSION TO PERMANENT LOAN

     13   

2.11

    

EARNOUT

     14   

2.12

    

BORROWER’S LIABILITY

     14   

ARTICLE 3.

    

DISBURSEMENT

     14   

3.1

    

CONDITIONS PRECEDENT

     14   

3.2

    

ACCOUNT, PLEDGE AND ASSIGNMENT, AND DISBURSEMENT AUTHORIZATION

     17   

3.3

    

DISBURSEMENTS

     17   

3.4

    

LOAN DISBURSEMENTS

     17   

3.5

    

WITHHOLDING OF ADVANCES; RETENTION

     19   

ARTICLE 4.

    

CONSTRUCTION

     19   

4.1

    

COMPLETION

     19   

4.2

    

FORCE MAJEURE

     19   

4.3

    

CONSTRUCTION AGREEMENT

     19   

4.4

    

ARCHITECT’S AGREEMENT

     19   

4.5

    

PLANS AND SPECIFICATIONS

     20   

4.6

    

CONTRACTOR/CONSTRUCTION INFORMATION

     20   

4.7

    

PROHIBITED CONTRACTS

     20   

4.8

    

LIENS AND STOP PAYMENT NOTICES

     20   

4.9

    

CONSTRUCTION RESPONSIBILITIES

     20   

4.10

    

ASSESSMENTS AND COMMUNITY FACILITIES DISTRICTS

     21   

4.11

    

DELAY

     21   

 

i



--------------------------------------------------------------------------------

4.12

    

INSPECTIONS

     21   

4.13

    

SURVEYS

     21   

4.14

    

INTENTIONALLY OMITTED

     21   

4.15

    

NOTICE OF COMPLETION

     21   

4.16

    

IN-BALANCE PAYMENTS

     21   

4.17

    

TRI-PARTY AGREEMENT

     22   

ARTICLE 5.

    

INSURANCE

     22   

5.1

    

TITLE INSURANCE

     22   

5.2

    

PROPERTY INSURANCE

     22   

5.3

    

FLOOD HAZARD INSURANCE

     22   

5.4

    

LIABILITY INSURANCE

     22   

5.5

    

OTHER COVERAGE

     22   

5.6

    

GENERAL

     23   

5.7

    

ENVIRONMENTAL INSURANCE POLICY

     23   

ARTICLE 6.

    

REPRESENTATIONS AND WARRANTIES

     23   

6.1

    

AUTHORITY/ENFORCEABILITY

     23   

6.2

    

BINDING OBLIGATIONS

     23   

6.3

    

FORMATION AND ORGANIZATIONAL DOCUMENTS

     23   

6.4

    

NO VIOLATION

     24   

6.5

    

COMPLIANCE WITH LAWS

     24   

6.6

    

LITIGATION

     24   

6.7

    

FINANCIAL CONDITION

     24   

6.8

    

NO MATERIAL ADVERSE CHANGE

     24   

6.9

    

LOAN PROCEEDS AND ADEQUACY

     24   

6.10

    

ACCURACY

     24   

6.11

    

TAX LIABILITY

     25   

6.12

    

TITLE TO ASSETS; NO LIENS

     25   

6.13

    

MANAGEMENT AGREEMENTS

     25   

6.14

    

UTILITIES

     25   

6.15

    

INTENTIONALLY OMITTED

     25   

6.16

    

AMERICANS WITH DISABILITIES ACT COMPLIANCE

     25   

6.17

    

BUSINESS LOAN

     25   

6.18

    

PROJECT INFORMATION

     25   

6.19

    

NO SUBORDINATION

     25   

6.20

    

PLANS AND SPECIFICATIONS

     25   

6.21

    

MAJOR CONTRACTS

     25   

 

ii



--------------------------------------------------------------------------------

6.22

    

COMPLIANCE WITH MATTERS OF RECORD

     25   

6.23

    

REAFFIRMATION AND SURVIVAL OF REPRESENTATIONS AND WARRANTIES

     25   

6.24

    

NON-RESIDENTIAL ENERGY DISCLOSURE

     26   

6.25

    

LEASES

     26   

6.26

    

DEWATERING PERMIT

     26   

ARTICLE 7.

    

HAZARDOUS MATERIALS

     26   

7.1

    

SPECIAL REPRESENTATIONS AND WARRANTIES

     26   

7.2

    

HAZARDOUS MATERIALS COVENANTS

     27   

7.3

    

INSPECTION BY ADMINISTRATIVE AGENT

     27   

7.4

    

HAZARDOUS MATERIALS INDEMNITY

     27   

7.5

    

LEGAL EFFECT OF SECTION; ENVIRONMENTAL IMPAIRMENT

     28   

ARTICLE 8.

    

SPECIAL COVENANTS; SINGLE PURPOSE ENTITY

     28   

8.1

    

LIMITED PURPOSE

     28   

8.2

    

LIMITATIONS ON DEBT, ACTIONS

     29   

8.3

    

SEPARATENESS COVENANTS

     29   

8.4

    

SPE COVENANTS IN BORROWER ORGANIZATIONAL DOCUMENTS

     29   

8.5

    

INTERCOMPANY LOANS

     30   

ARTICLE 9.

    

COVENANTS OF BORROWER

     30   

9.1

    

EXPENSES

     30   

9.2

    

ERISA COMPLIANCE

     30   

9.3

    

TAXES AND OTHER LIABILITIES

     30   

9.4

    

REQUIREMENTS OF LAW

     30   

9.5

    

LEASING

     31   

9.6

    

FORMATION AND ORGANIZATIONAL DOCUMENTS

     31   

9.7

    

LIMITATION ON DISTRIBUTIONS

     31   

9.8

    

FACILITIES

     31   

9.9

    

AMERICANS WITH DISABILITIES ACT COMPLIANCE

     31   

9.10

    

SUBDIVISION MAPS

     31   

9.11

    

ACCURACY

     31   

9.12

    

FURTHER ASSURANCES

     31   

9.13

    

MERGER, CONSOLIDATION AND TRANSFER OF ASSETS

     31   

9.14

    

CHANGE IN STRUCTURE OR MANAGEMENT OF BORROWER

     32   

9.15

    

EXISTENCE

     32   

9.16

    

NOTICE

     32   

9.17

    

SWAP AGREEMENTS

     32   

9.18

    

PROPERTY DOCUMENTS

     32   

 

iii



--------------------------------------------------------------------------------

9.19

    

APPROVAL OF MAJOR CONTRACTS

     32   

9.20

    

ASSIGNMENT

     32   

9.21

    

MANAGEMENT OF PROPERTY

     32   

9.22

    

MATERIAL ALTERATIONS

     33   

9.23

    

PROHIBITED TRANSFERS

     33   

9.24

    

ENVIRONMENTAL REQUIREMENTS

     34   

9.25

    

NON-RESIDENTIAL ENERGY DISCLOSURE

     35   

ARTICLE 10.

    

REPORTING COVENANTS

     35   

10.1

    

BORROWER FINANCIAL STATEMENTS

     35   

10.2

    

GUARANTOR FINANCIAL STATEMENTS

     35   

10.3

    

INTENTIONALLY OMITTED

     35   

10.4

    

TAX RETURNS

     35   

10.5

    

INTENTIONALLY OMITTED

     35   

10.6

    

RENT ROLL

     35   

10.7

    

BOOKS AND RECORDS

     35   

10.8

    

INTENTIONALLY OMITTED

     35   

10.9

    

KNOWLEDGE OF DEFAULT; ETC

     35   

10.10

    

LITIGATION, ARBITRATION OR GOVERNMENT INVESTIGATION

     36   

10.11

    

ENVIRONMENTAL NOTICES

     36   

10.12

    

INTENTIONALLY OMITTED

     36   

10.13

    

OTHER INFORMATION

     36   

10.14

    

FORM WARRANTY

     36   

ARTICLE 11.

    

DEFAULTS AND REMEDIES

     36   

11.1

    

DEFAULT

     36   

11.2

    

ACCELERATION UPON DEFAULT; REMEDIES

     38   

11.3

    

DISBURSEMENTS TO THIRD PARTIES

     39   

11.4

    

ADMINISTRATIVE AGENT’S COMPLETION OF CONSTRUCTION

     39   

11.5

    

ADMINISTRATIVE AGENT’S CESSATION OF CONSTRUCTION

     39   

11.6

    

REPAYMENT OF FUNDS ADVANCED

     39   

11.7

    

RIGHTS CUMULATIVE, NO WAIVER

     39   

11.8

    

ALLOCATION OF PROCEEDS

     39   

ARTICLE 12.

    

THE ADMINISTRATIVE AGENT; INTERCREDITOR PROVISIONS

     40   

12.1

    

APPOINTMENT AND AUTHORIZATION

     40   

12.2

    

WELLS FARGO AS LENDER

     41   

12.3

    

LOAN DISBURSEMENTS

     41   

12.4

    

DISTRIBUTION AND APPORTIONMENT OF PAYMENTS; DEFAULTING LENDERS

     42   

 

iv



--------------------------------------------------------------------------------

12.5

    

PRO RATA TREATMENT

     42   

12.6

    

SHARING OF PAYMENTS, ETC

     43   

12.7

    

COLLATERAL MATTERS; PROTECTIVE ADVANCES

     43   

12.8

    

POST-FORECLOSURE PLANS

     44   

12.9

    

APPROVALS OF LENDERS

     45   

12.10

    

NOTICE OF DEFAULTS

     45   

12.11

    

ADMINISTRATIVE AGENT’S RELIANCE, ETC

     45   

12.12

    

INDEMNIFICATION OF ADMINISTRATIVE AGENT

     46   

12.13

    

LENDER CREDIT DECISION, ETC

     46   

12.14

    

SUCCESSOR ADMINISTRATIVE AGENT

     47   

12.15

    

COMMUNICATION WITH ADMINISTRATIVE AGENT

     47   

12.16

    

NO SET-OFFS

     47   

ARTICLE 13.

    

MISCELLANEOUS PROVISIONS

     47   

13.1

    

INDEMNITY

     47   

13.2

    

FORM OF DOCUMENTS

     48   

13.3

    

NO THIRD PARTIES BENEFITED

     48   

13.4

    

NOTICES

     48   

13.5

    

ATTORNEY-IN-FACT

     48   

13.6

    

ACTIONS

     48   

13.7

    

RIGHT OF CONTEST

     48   

13.8

    

RELATIONSHIP OF PARTIES

     48   

13.9

    

DELAY OUTSIDE LENDER’S CONTROL

     48   

13.10

    

ATTORNEYS’ FEES AND EXPENSES; ENFORCEMENT

     49   

13.11

    

IMMEDIATELY AVAILABLE FUNDS

     49   

13.12

    

AMENDMENTS AND WAIVERS

     49   

13.13

    

SUCCESSORS AND ASSIGNS

     50   

13.14

    

ADDITIONAL COSTS

     52   

13.15

    

TAXES

     54   

13.16

    

ADDITIONAL SECURITY INTEREST

     57   

13.17

    

SIGNS

     57   

13.18

    

LENDER’S AGENTS

     57   

13.19

    

TAX SERVICE

     57   

13.20

    

WAIVER OF RIGHT TO TRIAL BY JURY

     57   

13.21

    

SEVERABILITY

     58   

13.22

    

TIME

     58   

13.23

    

HEADINGS

     58   

 

v



--------------------------------------------------------------------------------

13.24

    

GOVERNING LAW

     58   

13.25

    

USA PATRIOT ACT NOTICE, COMPLIANCE

     58   

13.26

    

ELECTRONIC DOCUMENT DELIVERIES

     58   

13.27

    

INTEGRATION; INTERPRETATION

     58   

13.28

    

JOINT AND SEVERAL LIABILITY

     59   

13.29

    

COUNTERPARTS

     59   

13.30

    

ARBITRATION

     59   

 

vi



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

SCHEDULE 1.1

  

–

  

PRO RATA SHARES

SCHEDULE 6.3

  

–

  

OWNERSHIP OF BORROWER

SCHEDULE 6.6

  

–

  

LITIGATION DISCLOSURE

SCHEDULE 6.21

  

–

  

MAJOR CONTRACTS

SCHEDULE 7.1

  

–

  

ENVIRONMENTAL REPORTS

SCHEDULE 9.24

  

–

  

ENVIRONMENTAL COVENANT DOCUMENTS

 

EXHIBIT A

  

 –

  

DESCRIPTION OF PROPERTY

EXHIBIT B

  

 –

  

DOCUMENTS

EXHIBIT C

  

 –

  

LOAN BUDGET

EXHIBIT D

  

 –

  

DISBURSEMENT INSTRUCTION AGREEMENT

EXHIBIT E

  

 –

  

INTENTIONALLY OMITTED

EXHIBIT F

  

 –

  

TAX COMPLIANCE CERTIFICATES:

EXHIBIT F-1

  

 –

  

FORM OF U.S. TAX COMPLIANCE CERTIFICATE (FOR FOREIGN LENDERS THAT ARE NOT
PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX PURPOSES)

EXHIBIT F-2

  

 –

  

FORM OF U.S. TAX COMPLIANCE CERTIFICATE (FOR FOREIGN PARTICIPANTS THAT ARE NOT
PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX PURPOSES)

EXHIBIT F-3

  

 –

  

FORM OF U.S. TAX COMPLIANCE CERTIFICATE (FOR FOREIGN PARTICIPANTS THAT ARE
PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX PURPOSES)

EXHIBIT F-4

  

 –

  

FORM OF U.S. TAX COMPLIANCE CERTIFICATE (FOR FOREIGN LENDERS THAT ARE
PARTNERSHIPS FOR U.S. FEDERAL INCOME TAX PURPOSES)

EXHIBIT G

  

 –

  

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

vii



--------------------------------------------------------------------------------

CONSTRUCTION LOAN AGREEMENT

THIS CONSTRUCTION LOAN AGREEMENT (this “Agreement”), dated as of October 6, 2014
by and among IMAX PV DEVELOPMENT INC., a Delaware corporation (“Borrower”), each
of the financial institutions initially a signatory hereto together with their
assignees under Section 13.13 (“Lenders”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION (“Wells Fargo”) as contractual representative of the Lenders to the
extent and in the manner provided in Article 12 (in such capacity, the
“Administrative Agent”).

R E C I T A L S

 

A.

Borrower owns certain real property described in Exhibit A hereto (“Property”).

 

B.

Borrower proposes to construct on the Property certain improvements consisting
of: without limitation, an approximately 64,235 square foot two-story office and
production facility, which includes covered and uncovered parking with
approximately 143 spaces, together with all appurtenances, fixtures, and tenant
improvements now or hereafter located on the Property (“Improvements”). The
Improvements shall be constructed in accordance with the Plans and
Specifications. Borrower has requested from Lenders a loan for the purpose of
such construction, and Lenders have agreed to loan to Borrower the amount
described herein on the terms and conditions set forth in this Agreement.

NOW, THEREFORE, Borrower, Administrative Agent and Lenders agree as follows:

ARTICLE 1. DEFINITIONS

 

1.1

DEFINED TERMS. The following capitalized terms generally used in this Agreement
shall have the meanings defined or referenced below. Certain other capitalized
terms used only in specific sections of this Agreement are defined in such
sections.

“Acceleration Date” – has the meaning given to such term in Section 5.7.

“Account” – means collectively, the Borrower’s Funds Account, the Operating
Account and any other account established by Borrower in connection with the
Loan from time to time.

“ADA” – means the Americans with Disabilities Act, of July 26, 1990, Pub. L.
No. 101-336, 104 Stat. 327, 42 U.S.C. §§ 12101, et seq., as now or hereafter
amended, modified, supplemented or replaced from time to time.

“Additional Costs” – has the meaning given to such term in Section 13.14(b).

“Administrative Agent” – means Wells Fargo Bank, National Association, or any
successor Administrative Agent appointed pursuant to Section 12.14.

“Affiliate” or “affiliate” – means, with respect to any Person, (a) in the case
of any such Person which is a partnership or limited liability company, any
partner or member in such partnership or limited liability company,
respectively, (b) any other Person which is directly or indirectly controlled
by, controls or is under common control with such Person or one or more of the
Persons referred to in the preceding clause (a), (c) any other Person who is an
officer, director, trustee or employee of, or partner in, such Person or any
Person referred to in the preceding clauses (a) and (b), (d) any other Person
who is a member of the immediate family of such Person or of any Person referred
to in the preceding clauses (a) through (c), and (e) any other Person that is a
trust solely for the benefit of one or more Persons referred to in clause
(d) and of which such Person is sole trustee; provided, however, in no event
shall Lender or any of its Affiliates be an Affiliate of Borrower. For purposes
of this definition, “control” (including with correlative meanings, the terms
“controlling”, “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities or by contract or otherwise. The Affiliates of a
Person shall include any officer or director of such Person. In no event shall
the Administrative Agent or any Lender be deemed to be an Affiliate of the
Borrower.

“Agreement” – has the meaning given to such term in the preamble hereto.

 

1



--------------------------------------------------------------------------------

“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Application for Payment” – means a written itemized statement, signed by
Borrower setting forth: (a) a description of the work performed, material
supplied and/or costs incurred or due for which disbursement is requested with
respect to any line item (“Item”) shown in the Loan Budget; (b) the total amount
incurred, expended and/or due for each requested Item less prior disbursements;
and (c) the date on which Borrower requests that such disbursement be made
(subject to Section 12.3, the “Funding Date”), which date shall in no event be
earlier than seven (7) Business Days following submittal by Borrower to
Administrative Agent of the Application for Payment (together with all related
supporting information and certificates) and the satisfaction by Borrower of
each applicable condition to disbursement set forth in this Agreement. Each
Application for Payment by Borrower shall constitute a representation and
warranty by Borrower, to Borrower’s actual knowledge, that Borrower is in
compliance with all the conditions precedent to a disbursement specified in this
Agreement.

“Appraisal” – means a written appraisal prepared by an independent MAI appraiser
acceptable to Administrative Agent and subject to Administrative Agent’s
customary independent appraisal requirements and prepared in compliance with all
applicable regulatory requirements, including the Financial Institutions
Recovery, Reform and Enforcement Act of 1989, as amended from time to time.

“Approved Fund” – means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any
entity that administers or manages a Lender.

“Approved Lease” – means a Lease affecting the Property and Improvements that is
approved by Lender as to form and content, creditworthiness of tenant and
economic terms.

“Architect” – means M. Arthur Gensler and Associates.

“Architect’s Agreement” – means that certain Letter of Agreement for Design
Services dated July 29, 2013, by and between Borrower and Architect.

“Assignee” – has the meaning given to such term in Section 13.13(c).

“Assignment and Assumption Agreement” – means an Assignment and Assumption
Agreement among a Lender, an Assignee and the Administrative Agent,
substantially in the form of Exhibit G.

“Bankruptcy Code” – means the Bankruptcy Reform Act of 1978 (11 USC § 101-1330)
as now or hereafter amended or recodified.

“Borrower” – has the meaning given to such term in the preamble hereto.

“Borrower’s Funds” – means all funds of Borrower deposited with Administrative
Agent, for the benefit of Lenders, pursuant to the terms and conditions of this
Agreement.

“Borrower’s Funds Account” – means a blocked account reserved, and to be
established upon Administrative Agent’s request, with Wells Fargo, in the name
of Borrower, or Borrower’s designee, for the benefit of Lenders, or such other
name as Administrative Agent may direct in writing, into which all Borrower’s
Funds from time to time shall be deposited.

“Business Day” – means any day, except a Saturday, Sunday or any other day on
which commercial banks in New York, New York are authorized or required by law
to close. Unless specifically referenced in this Agreement as a Business Day,
all references to “days” shall be to calendar days.

“CC&Rs” – means the Amended and Restated Declaration of Covenants, Conditions,
Restrictions and Reservation of Easements for the Campus at Playa Vista, as
amended, modified or restated from time to time.

 

2



--------------------------------------------------------------------------------

“Collateral” – means the Property, Improvements and any personal property or
other collateral with respect to which a Lien or security interest was granted
to Administrative Agent, for the benefit of Lenders, pursuant to the Loan
Documents.

“Commitment” – means, as to each Lender, such Lender’s obligation to make
disbursements pursuant to Section 2.11, Section 3.4 and Section 12.3, in an
amount up to, but not exceeding the amount set forth for such Lender on
Schedule 1.1 attached hereto as such Lender’s “Commitment Amount” or as set
forth in the applicable Assignment and Assumption Agreement, as the same may be
reduced from time to time pursuant to the terms of this Agreement or as
appropriate to reflect any assignments to or by such Lender effected in
accordance with Section 13.13.

“Complete”, “Completed” or “Completion” - means completion of the Improvements,
which shall be deemed to have occurred, with respect to such portion thereof
upon: (i) Administrative Agent’s receipt of a written statement or certificate
executed by the Architect designated or shown on the Plans and Specifications
approved by Administrative Agent certifying, without qualification or exception
(other than punchlist items acceptable to Administrative Agent), that the
applicable portion of the Improvements are completed; (ii) Administrative
Agent’s receipt of all permanent certificates of occupancy or other comparable
governmental approvals which are required for the applicable portion of the
Improvements by the local government agency having jurisdiction and authority to
issue such certificates of occupancy or other approvals, and a recorded notice
of completion (if applicable, taking into consideration any future tenant
improvement work); (iii) the expiration of the statutory period(s) within which
valid mechanic’s liens, materialmen’s liens and/or stop payment notices may be
recorded and/or served by reason of the construction or renovation of the
applicable portion of the Improvements, or, alternatively, Administrative
Agent’s receipt of valid, unconditional releases thereof from all persons
entitled to record said liens or serve said stop payment notices;
(iv) Administrative Agent’s receipt of other close-out items as reasonably
required and approved by Administrative Agent which are customarily delivered in
connection with construction loan disbursements; and (v) Administrative Agent’s
receipt and approval of such other evidence of lien-free and defect-free
completion as Administrative Agent may request and deem satisfactory.

“Completion Date” – means January 7, 2016, the date by which construction of the
Improvements must be Complete.

“Construction Agreement” – means the agreement to construct the Improvements
dated March 12, 2014 by and between Developer (for the benefit of Borrower) and
Contractor.

“Construction Loan” - means the principal sum that Administrative Agent agrees
to lend and Borrower agrees to borrow for construction of the Improvements
pursuant to the terms and conditions of this Agreement: TWENTY-FIVE MILLION
SEVEN HUNDRED THOUSAND DOLLARS ($25,700,000).

“Construction Loan Maturity Date” – means April 6, 2016.

“Contractor” – means Webcor Construction, LP (dba Webcor Builders) or such other
general contractor as Administrative Agent may approve in writing from time to
time.

“Conversion Date” – means the date on which, at Borrower’s request, the
Construction Loan converts to the Permanent Loan, which date shall be the
earlier to occur of (i) provided Borrower has satisfied all the conditions set
forth in Section 2.10 below, the Construction Loan Maturity Date; or (ii) the
date on which Borrower has satisfied all the conditions set forth in
Section 2.10 below.

“Daily One Month LIBOR” means, for any day, the rate of interest equal to LIBOR
then in effect for delivery for a one (1) month period.

“Deed of Trust” – means the Construction Deed of Trust with Absolute Assignment
of Leases and Rents, Security Agreement and Fixture Filing, dated of even date
herewith, made by Borrower, as Trustor, to American Securities Company, as
Trustee, in favor of Administrative Agent, for the benefit of Lenders, as
Beneficiary, as hereafter amended, supplemented, replaced or modified from time
to time.

“Default” – has the meaning given to such term in Section 11.1.

“Default Rate” – shall have the meaning given to such term in Section 2.6.

 

3



--------------------------------------------------------------------------------

“Defaulting Lender” – means any Lender which, at any time, shall: (i) fail or
refuse to perform any of its obligations under this Agreement or any other Loan
Document to which it is a party within the time period specified for performance
of such obligation or, if no time period is specified, if such failure or
refusal continues for a period of five (5) Business Days after receipt of notice
from Administrative Agent; (ii) notify Borrower, Administrative Agent or any
Lender in writing that it does not intend to comply with any of its funding
obligations under this Agreement or has made a public statement to the effect
that it does not intend to comply with its funding obligations under this
Agreement or under other agreements in which it commits to extend credit; and/or
(iii) (A) become or be insolvent or have a parent company that has become or is
insolvent, and/or (B) become the subject of a bankruptcy or insolvency
proceeding, or have had a receiver, conservator, trustee, or custodian appointed
for it, or have taken any action in furtherance of, or indicating its consent
to, approval of or acquiescence in any such proceeding or appointment or have a
parent company that has become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee or custodian appointed
for it, or has taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under clauses
(i) through (iii) above shall be conclusive and binding absent manifest error,
and such Lender shall be deemed to be a Defaulting Lender upon delivery of
written notice of such determination to the Borrower and any such Defaulting
Lender.

“Developer” – means LPC West LLC, a Delaware limited liability company.

“Development Management Agreement” – means that certain Development and
Construction Management Agreement, dated as of February 25, 2014, by and between
Borrower and Developer, as may be amended or modified from time to time in
accordance with the terms of this Agreement.

“Disbursement Instruction Agreement” - means a Disbursement Instruction
Agreement in the form attached hereto as Exhibit D, or such other form as
Administrative Agent may require from time to time.

“Dollars” and “$” – means the lawful money of the United States of America.

“Earnout” – means a portion of the Permanent Loan to be disbursed to Borrower on
or about the Conversion Date, in accordance with Section 2.11, equal to an
amount up to the sum of (i) $30,000,000, less (B) the outstanding principal
balance of the Construction Loan as of the Conversion Date (provided, however,
in the event any portion of the Construction Loan is repaid by Borrower prior to
the Conversion Date, Borrower may not reborrow such repaid portion, and the
Earnout shall exclude any such amount).

“Effective Date” – means the earlier of (a) the date Administrative Agent first
authorizes the Loan proceeds to be released to, or for the benefit of, Borrower
and (b) the date the Deed of Trust is recorded in the real property records of
the county where the Property is located.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
(i) the Administrative Agent and (ii) unless a Default exists, the Borrower
(each such approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.

“Embargoed Person” – means any person, entity or country which is a sanctioned
person, entity or country under U.S. law, including but not limited to, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders
or regulations promulgated thereunder (including regulations administered by the
Office of Foreign Assets Control (“OFAC”) of the U.S. Department of the Treasury
and the Specially Designated Nationals List maintained by OFAC) with the result
that the investment in Borrower and/or Guarantor, as applicable (whether
directly or indirectly), is prohibited by, or the Loan made by Lenders is in
violation of, any applicable federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions affecting Borrower, any Guarantor or any property (real
or personal) securing the Loan, or any part thereof, whether now or hereafter
enacted and in force.

 

4



--------------------------------------------------------------------------------

“Environmental Covenant Documents” – means the agreements, covenants, letters,
permits and other documentation set forth on Schedule 9.24 attached hereto.

“Environmental Insurance Policy” – shall have the meaning given to such term in
Section 5.7.

“Environmental Reports” means those certain reports listed on Schedule 7.1.

“ERISA” – means the Employee Retirement Income Security Act of 1974, as in
effect from time to time.

“Excluded Taxes” – means any of the following Taxes imposed on or with respect
to a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to an Applicable Law in effect on the date on which (i) such Lender acquires
such interest in the Loan or Commitment or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 13.15,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 13.15(g), and (d) any U.S. federal
withholding Taxes imposed under FATCA.

“FATCA” – means Sections 1471 through 1474 of the Internal Revenue Code, as of
the date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(c) of the Internal Revenue
Code.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System arranged by Federal Funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.

“Foreign Lender” – means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funding Date” – has the meaning given to such term in the definition of
“Application for Payment”.

“Governmental Authority” – means any nation or government, any federal, state,
local, municipal or other political subdivision thereof or any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

“Guarantor” – means IMAX Corporation, and any other person or entity who, or
which, in any manner, is or becomes obligated to Lenders under any guaranty now
or hereafter executed in connection with respect to the Loan (collectively or
severally as the context thereof may suggest or require).

“Guaranty” – means that certain Payment and Performance Guaranty of even date
herewith executed and delivered by Guarantor to Administrative Agent, for the
benefit of Lenders, as hereafter amended, supplemented, replaced or modified
from time to time.

“Hazardous Materials” – has the meaning given to such term in Section 7.1(a).

 

5



--------------------------------------------------------------------------------

“Hazardous Materials Claims” – has the meaning given to such term in
Section 7.1(c).

“Hazardous Materials Laws” – has the meaning given to such term in
Section 7.1(b).

“IMAX Corporation” – means IMAX Corporation, a corporation incorporated pursuant
to the laws of Canada.

“IMAX Credit Agreement” – means the Third Amended and Restated Credit Agreement,
dated as of February 7, 2013, among IMAX Corporation, as borrower, the
guarantors referred to therein, as guarantors, the lenders referred to therein,
as lenders, and Wells Fargo Bank, National Association, as Agent for the
lenders, as amended or restated from time to time (so long as any such amendment
was consented to by Wells Fargo, as the administrative agent thereunder).

“Improvements” – has the meaning given to such term in Recital B.

“In-Balance” – means, with respect to the Construction Loan, Administrative
Agent’s determination from time to time that any undisbursed Construction Loan
funds together with all sums, if any, to be provided by Borrower as shown on the
Loan Budget shall be at all times equal to or greater than the amount which
Administrative Agent from time to time reasonably determines necessary to:
(i) pay, through Completion, all costs of development and construction of the
Property and construction of the Improvements in accordance with the Loan
Documents; (ii) pay all sums which may accrue under the Loan Documents prior to
repayment of the Loan; and (iii) enable Borrower to perform and satisfy all of
the covenants of Borrower contained in the Loan Documents.

“Indemnifiable Amounts” – has the meaning given to such term in Section 12.12.

“Indemnified Taxes” – means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.

“Indemnitees” - means Administrative Agent, Lenders, and their respective
parents, subsidiaries and Affiliates, any holder of or Participant in the Loan
and all directors, officers, employees, agents, successors and assigns of any of
the foregoing.

“Indemnitor” - means IMAX Corporation, and any other person or entity who, or
which, in any manner, is or becomes obligated to Administrative Agent under any
indemnity now or hereafter executed in connection with respect to the Loan
(collectively or severally as the context thereof may suggest or require).

“Indemnity” – means that certain Environmental Indemnity Agreement of even date
herewith executed and delivered by Indemnitor to Administrative Agent, for the
benefit of Lenders, as hereafter amended, supplemented, replaced or modified
from time to time.

“Independent Inspecting Architect” – The architect, engineer, agent, consultant
or other inspector selected and retained by Administrative Agent, at Borrower’s
expense, to inspect the work on behalf of the Administrative Agent and the
Lenders.

“Lease” and “Leases” - means any and all present and future leases of the
Property or any portion thereof, all licenses and agreements relating to the
management, leasing or operation of the Property or any portion thereof, and all
other agreements of any kind relating to the use or occupancy of the Property or
any portion thereof.

“Lender” – means each financial institution from time to time party hereto as a
“Lender”, together with its respective successors and permitted assigns. With
respect to matters requiring the consent or approval of all Lenders at any given
time, all then existing Defaulting Lenders will be disregarded and excluded,
and, for voting purposes only, “all Lenders” shall be deemed to mean “all
Lenders other than Defaulting Lenders”.

“Lending Office” - means, for each Lender, the office of such Lender specified
in such Lender’s Administrative Questionnaire or in the applicable Assignment
and Assumption Agreement, or such other office of such Lender as such Lender may
notify the Administrative Agent in writing from time to time.

“LIBOR” means the rate of interest per annum determined by Administrative Agent
based on the rate for United States dollar deposits for delivery of funds for
one (1) month as reported on Reuters Screen LIBOR01 page (or

 

6



--------------------------------------------------------------------------------

any successor page) at approximately 11:00 a.m., London time, or, for any day
not a London Business Day, the immediately preceding London Business Day (or if
not so reported, then as determined by Administrative Agent from another
recognized source or interbank quotation).

“LIBOR Loan” - means the portion of the Loan bearing interest at a rate based on
LIBOR.

“LIBOR Period” – means the period of time on which the calculation of interest
under this Agreement is based.

“Lien” – means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, security interest, encumbrance (including, but not limited
to, easements, rights-of-way, zoning restrictions and the like), lien (statutory
or other), preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever, including without limitation any
conditional sale or other title retention agreement, the interest of a lessor
under a capital lease, any financing lease having substantially the same
economic effect as any of the foregoing, and the filing of any financing
statement or document having similar effect (other than a financing statement
filed by a “true” lessor pursuant to Section 9-505 (or a successor section) of
the Uniform Commercial Code) naming the owner of the asset to which such Lien
relates as debtor, under the Uniform Commercial Code or other comparable law of
any jurisdiction.

“Loan” – means, as applicable, the Construction Loan, and, if the Option to
Convert is validly exercised, the Permanent Loan.

“Loan Budget” – means the Loan Budget attached hereto as Exhibit C, as the same
may be amended, modified, supplemented or replaced from time to time.

“Loan Documents” – means those documents, as hereafter amended, supplemented,
replaced or modified from time to time, properly executed and in recordable
form, if necessary, listed in Exhibit B as Loan Documents.

“Loan Party” – means Borrower, each Guarantor, and any other person or entity
obligated under the Loan Documents or Other Related Documents.

“London Business Day” means any day that is a day for trading by and between
banks in Dollar deposits in the London interbank market.

“Major Contracts” – means those contracts listed on Schedule 6.21 and any other
maintenance, service or other contract or agreement of any kind (other than
Approved Leases, the Development Management Agreement, the Construction
Agreement, the Architect’s Agreement or engineer’s contract required in
connection with the construction of the Improvements) with a contractor,
subcontractor, or supplier (each, a “Major Contractor”) of a material nature
(materiality for these purposes to include contracts with annual payments in
excess of $500,000.00 (unless cancelable on thirty (30) days or less notice
without requiring the payment of termination fees or other payments or penalty
of any kind)) now or hereafter entered into, in either case relating to the
ownership, development, leasing, management, use, operation, maintenance, repair
or restoration of the Property and/or Improvements.

“Material Adverse Change” or “Material Adverse Effect” – means any set of
circumstances or events which (a) has caused or could reasonably be expected to
result in a material adverse change regarding the validity or enforceability of
any Loan Document; (b) is or could reasonably be expected to be material and
adverse to the Property or the Improvements or to the assets or financial
condition of Borrower; (c) impairs materially or could reasonably be expected to
impair materially the ability of Borrower to duly and punctually pay its
indebtedness under the Loan and/or perform its other obligations; (d) impairs
materially or could reasonably be expected to impair materially the ability of
Administrative Agent or Lenders, to the extent permitted, to enforce their legal
and/or contractual rights and remedies pursuant to any Loan Document; (e) which
causes Guarantor to be in breach of its financial covenants under Section 10 of
the Guaranty; or (f) impairs materially or could reasonably be expected to
impair materially the ability of Guarantor to duly and punctually pay and/or
perform its obligations under the Guaranty or the Indemnity.

“Maturity Date” – means the Construction Loan Maturity Date, the Permanent Loan
Maturity Date, or the Acceleration Date, as applicable.

 

7



--------------------------------------------------------------------------------

“MMRP” – means the Environmental Mitigation Conditions and Monitoring Program,
Mitigated Negative Declaration MND-95-240(SUB), as included in the City of Los
Angeles’ Conditions of Approval for Tentative Tract Map 52092, dated as of
December 8, 1995, and recorded in the Master Covenant and Agreement on
January 7, 1999 by Playa Capital Company, LLC.

“No Further Action Letter” – means the Los Angeles Regional Water Quality
Control Board, No Further Action Determination for Soil Only — Parcels 10 and D,
Tract 52092 of the Campus Area, issued to Playa Capital Company, LLC, as of
November 26, 2013.

“Non-Pro Rata Advance” – means a Protective Advance or a disbursement under the
Loan with respect to which fewer than all Lenders have funded their respective
Pro Rata Shares in breach of their obligations under this Agreement.

“Note” or “Notes” – means each promissory note, collectively in the original
principal amount of the Loan, each executed by Borrower and payable to the order
of a Lender, together with such other replacement notes as may be issued from
time to time pursuant to Section 13.13, as hereafter amended, supplemented,
replaced or modified.

“Operating Account” – means an account with Wells Fargo, account number
4129575205, in the name of Borrower, or Borrower’s designee, into which Loan
proceeds and other amounts will be deposited when eligible for disbursement.

“Option to Convert” – means Borrower’s option, subject to the terms and
conditions of Section 2.10, to extend the term of the Loan from the Construction
Loan Maturity Date to the Permanent Loan Maturity Date.

“Other Connection Taxes” – means, with respect to any Recipient, Taxes imposed
as a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Related Documents” – means those documents, as hereafter amended,
supplemented, replaced or modified from time to time, properly executed and in
recordable form, if necessary, listed in Exhibit B as Other Related Documents.

“Other Taxes” – means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

“Participant” – has the meaning given to such term in Section 13.13.

“Permanent Loan” - means a loan in an amount equal to the principal amount of
the outstanding balance of the Construction Loan on the Conversion Date plus
(ii) the Earnout. The Permanent Loan shall in no event be greater than
$30,000,000.

“Permanent Loan Maturity Date” – means the date that is ten (10) years after the
Conversion Date.

“Permit” – means any permit, approval, authorization, license, variance or
permission required from a Governmental Authority under an applicable
Requirement of Law.

“Permitted Lease” – has the meaning given to such term in Section 9.4.

“Person” – means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

 

8



--------------------------------------------------------------------------------

“Plans and Specifications” – means the plans and specifications for the
construction of the Improvements heretofore or hereafter delivered to and
approved by Administrative Agent, as amended in order to comply with the terms
and conditions of this Agreement.

“Playa Vista Storm Water Plan” – means the Consolidated Construction Storm Water
Pollution Prevention Plan for the Playa Vista Project, Los Angeles, CA, as
revised on August 23, 2011.

“Potential Default” – means a known event, circumstance or condition which, with
the giving of notice or the passage of time, or both, would constitute a
Default.

“Property” – has the meaning given to such term in Recital A.

“Pro Rata Share” – means, as to each Lender, the ratio, expressed as a
percentage, of (a) the amount of such Lender’s Commitment to (b) the aggregate
amount of the Commitments of all Lenders hereunder; provided, however, that if
at the time of determination the Commitments have terminated or been reduced to
zero, the “Pro Rata Share” of each Lender shall be the Pro Rata Share of such
Lender in effect immediately prior to such termination or reduction.

“Prohibited Property Transfer” – has the meaning given to such term in
Section 9.25(a).

“Prohibited Equity Transfer” – has the meaning given to such term in
Section 9.25(b).

“Protective Advance” – means any advances made by Administrative Agent in
accordance with the provisions of Section 12.7(e) to protect the Collateral
securing the Loan.

“Recipient” – means (a) the Administrative Agent, and (b) any Lender, as
applicable.

“Regional Board” – means the Los Angeles Regional Water Quality Control Board,
and any successor agency.

“Regulatory Change” - means, with respect to any Lender, any change effective
after the Effective Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy. Notwithstanding
anything herein to the contrary, (a) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (b) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Regulatory Change”,
regardless of the date enacted, adopted or issued.

“Related Person” means Guarantor and any insider or affiliate (or insider or
affiliate of any such insider or affiliate) of Borrower, determined by assuming
that: (a) Borrower or such Guarantor or other affiliate or insider was a debtor
at the time of determination of Related Person status; and (b) the terms
“affiliate”, “insider” and “debtor” have the meanings provided for those terms
by Section 101 of the federal Bankruptcy Code.

“Requirements of Law” – means, as to any entity, the charter and by-laws,
partnership agreement or other organizational or governing documents of such
entity, and any law, rule or regulation, Permit, or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such entity or any of its property or to which such entity or
any of its property is subject, including without limitation, applicable
securities laws and any certificate of occupancy, zoning ordinance, building,
environmental or land use requirement or Permit or occupational safety or health
law, rule or regulation.

“Requisite Lenders” – means, as of any date, Lenders (which must include the
Lender then acting as Administrative Agent) having at least sixty-six and
two-thirds percent (66-2/3%) of the aggregate amount of the Commitments, or, if
the Commitments have been terminated or reduced to zero, Lenders holding at
least sixty-six and two-thirds percent (66-2/3%) of the principal amount
outstanding under the Loan, provided that (a) in determining such percentage at
any given time, all then existing Defaulting Lenders will be disregarded and

 

9



--------------------------------------------------------------------------------

excluded and the Pro Rata Shares of the Loan of Lenders shall be redetermined,
for voting purposes only, to exclude the Pro Rata Shares of the Loan of such
Defaulting Lenders, and (b) at all times when two or more Lenders are party to
this Agreement, the term “Requisite Lenders” shall in no event mean less than
two Lenders.

“Restricted Party” – shall mean each of (i) Borrower, (ii) Guarantor, (iii) any
entity obligated under the Loan or under any guaranty or indemnity made in favor
of Administrative Agent in connection with the Loan, and (iv) any shareholder,
partner, member or non-member manager, or any direct or indirect legal or
beneficial owner of Borrower, or of any entity obligated under a guaranty or
indemnity made in favor of Administrative Agent in connection with the Loan.

“SLUR” – means the Declaration of Special Land Use Restrictions and
Environmental Restrictions, dated as of February 25, 2014 and recorded on
February 26, 2014, by and between Playa Phase I Commercial Land Company, LLC,
and Imax PV Development Inc.

“Spread” - means two and one-quarter percent (2.25%); provided, however, the
Spread shall decrease to two percent (2.00%) effective on the first day of the
first calendar month following the Conversion Date.

“Subdivision Map” – has the meaning given to such term in Section 9.6.

“Surety” – has the meaning given to such term in Section 8.1.

“Swap Agreement” – means a “swap agreement” as defined in Section 101 of the
Bankruptcy Code, entered into by Borrower and Administrative Agent (or with
another financial institution which is acceptable to Administrative Agent),
together with all modifications, extensions, renewals and replacements thereof.

“Taxes” – means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Termination Event” – has the meaning given to such term in Section 10 of the
Guaranty.

“Title Company” – means First American Title Insurance Company.

“Title Policy” – means the ALTA Lender’s Policy of Title Insurance as issued by
the Title Company, in such form and including such endorsements and reinsurance
requirements as Administrative Agent may require.

“Transfer” or “Transferred”- means any sale, installment sale, exchange,
mortgage, pledge, hypothecation, assignment, encumbrance or other transfer,
conveyance or disposition, whether voluntarily, involuntarily or by operation of
law or otherwise.

“Tri-Party Agreement” - means that certain Tri-Party Agreement by and among
Borrower, Developer and Contractor, dated as of March 12, 2014.

“UCC” - means the Uniform Commercial Code in effect from time to time in the
state where Borrower is organized and where the Property is located, as
applicable, as now or hereafter amended or modified.

“U.S. Person” – means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“Variable Rate Loan” – means the portion of the Loan bearing interest at a rate
other than LIBOR, as determined by Administrative Agent from a recognized source
or interbank quotation.

“Wells Fargo” – has the meaning given to such term in the preamble hereto.

“Withholding Agent” – means (a) the Borrower, (b) any other Loan Party and
(c) the Administrative Agent, as applicable.

 

10



--------------------------------------------------------------------------------

1.2

SCHEDULES AND EXHIBITS INCORPORATED. Schedules 1.1, 6.3, 6.6, 6.21, 7.1 and
9.24, and Exhibits A through G, all attached hereto, are hereby incorporated
into this Agreement. All references herein to schedules and exhibits are to the
schedules and exhibits attached hereto unless otherwise specified.

ARTICLE 2. LOAN

 

2.1

LOAN. Subject to the terms of this Agreement, Lenders agree to lend to Borrower
and Borrower agrees to borrow from Lenders up to the principal sum of
$25,700,000 for purposes of the Construction Loan and, in the event Borrower
satisfies the conversion conditions set forth in Section 2.10, up to an
aggregate principal sum of $30,000,000 for the Permanent Loan; said sums to be
evidenced by the Note. This Loan is not a revolving credit line, and no payments
or credits shall increase the maximum amount of advances available from the
Loan. The Loan shall bear interest and be repaid in accordance with the
provisions of this Agreement. The Notes shall be secured, in part, by the Deed
of Trust encumbering certain real property and improvements as legally defined
therein. Amounts disbursed to or on behalf of Borrower pursuant to the Notes
shall be used to finance the construction of the Property and Improvements and
for such other purposes and uses as may be permitted under this Agreement and
the other Loan Documents.

 

2.2

LOAN FEES. Borrower shall pay to Administrative Agent, at Loan closing, a loan
fee and, if applicable, certain other fees, each in the amount and at the times
as set forth in a separate letter agreement between Borrower and Administrative
Agent dated October 6, 2014 (the “Fee Letter”). At closing, Lender shall set
forth all closing costs and expenses on a settlement statement to be prepared by
the Title Company, which statement shall be subject to the approval of Borrower
as evidenced by Borrower’s execution of such statement.

 

2.3

LOAN DOCUMENTS. Borrower shall execute and deliver to (or cause to be executed
and delivered) to Administrative Agent, concurrently with this Agreement each of
the documents, properly executed and in recordable form, as applicable,
described in Exhibit B as Loan Documents, together with those documents
described in Exhibit B as Other Related Documents.

 

2.4

EFFECTIVE DATE. The date of the Loan Documents is for reference purposes only.
The effective date of delivery and transfer to Administrative Agent of the
security under the Loan Documents and of Borrower’s and Lenders’ obligations
under the Loan Documents shall be the Effective Date.

 

2.5

MATURITY DATE. All sums due and owing under this Agreement and the other Loan
Documents shall be repaid in full on or before the Maturity Date. All payments
due to Administrative Agent and Lenders under this Agreement, whether at the
Maturity Date or otherwise, shall be paid in Dollars in immediately available
funds.

 

2.6

INTEREST ON THE LOAN.

 

  (a)

Interest. The outstanding principal balance of the Loan shall bear interest
(computed on the basis of a 360-day year, actual days elapsed) at a fluctuating
rate per annum determined by Administrative Agent to be the Spread plus the
Daily One Month LIBOR Rate in effect from time to time. Administrative Agent is
hereby authorized to note the date, principal amount and interest rate
applicable to the Loan and any payments made thereon on Administrative Agent’s
books and records (either manually or by electronic entry), which notations
shall be prima facie evidence of the accuracy of the information noted.

 

  (b)

Payment of Interest. Interest accrued on the outstanding principal balance of
the Loan shall be due and payable, in the manner provided in Section 2.7, on the
first Business Day of each month commencing with the first month after the
Effective Date.

 

  (c)

Default Interest. At Requisite Lenders’ discretion at any time during the
existence of a Default, the outstanding principal balance of the Loan shall bear
interest at an increased rate per annum (computed on the basis of a 360-day
year, actual days elapsed) equal to three percent (3%) above the rate of
interest from time to time applicable to the Loan (the “Default Rate”).

 

  (d)

Intentionally Omitted.

 

  (e)

Taxes and Regulatory Costs. Borrower shall pay to Administrative Agent, for the
account of each Lender, immediately upon demand, in addition to any other
amounts due or to become due under the Loan, any and all (i) withholdings,
interest equalization taxes, stamp taxes or other taxes (except income and

 

11



--------------------------------------------------------------------------------

 

franchise taxes) imposed by any domestic or foreign governmental authority and
related in any manner to LIBOR, and (ii) costs, expenses and liabilities arising
from or in connection with reserve percentages prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for “Eurocurrency
Liabilities” (as defined in Regulation D of the Federal Reserve Board, as
amended), assessment rates imposed by the Federal Deposit Insurance Corporation,
or similar requirements or costs imposed by any domestic or foreign governmental
authority or resulting from compliance by any Lender with any request or
directive (whether or not having the force of law) from any central bank or
other governmental authority and related in any manner to LIBOR. In determining
which of the foregoing are attributable to any LIBOR option available to
Borrower hereunder, any reasonable allocation made by each Lender among its
operations shall be conclusive and binding upon Borrower.

 

2.7

PAYMENTS.

 

  (a)

Manner and Time of Payment. All payments of principal, interest and fees
hereunder payable to Administrative Agent or the Lenders shall be made without
condition or reservation of right and free of set-off or counterclaim, in
Dollars and by wire transfer (pursuant to Administrative Agent’s written wire
transfer instructions) of immediately available funds, to Administrative Agent,
for the account of each Lender as applicable, not later than 12:00 P.M. (Eastern
time) on the date due; and funds received by Administrative Agent after that
time and date shall be deemed to have been paid on the next succeeding Business
Day.

 

  (b)

Payments on Non-Business Days. Whenever any payment to be made by Borrower
hereunder shall be stated to be due on a day which is not a Business Day,
payments shall be made on, and the due date thereof shall be deemed to be, the
next succeeding Business Day and such extension of time shall be included in the
computation of the payment of interest hereunder and of any fees due under this
Agreement, as the case may be.

 

  (c)

Direct Debit. In order to assure timely payment to Administrative Agent, for the
benefit of Lenders, of accrued interest, principal, fees and late charges due
and owing under the Loan, in accordance with Exhibit D hereto Borrower hereby
irrevocably authorizes Administrative Agent to directly debit the Operating
Account for payment when due of all such amounts payable to Administrative Agent
or any Lender. Borrower represents and warrants to Administrative Agent and
Lenders that Borrower is the legal owner of the Operating Account. Written
confirmation of the amount and purpose of any such direct debit shall be given
to Borrower by Administrative Agent not less frequently than monthly. In the
event any direct debit hereunder is returned for insufficient funds, Borrower
shall pay Administrative Agent, for the benefit of Lenders, upon demand, in
immediately available funds, all amounts and expenses due and owing, including
without limitation any late fees incurred, to Administrative Agent or any
Lender.

 

  (d)

Voluntary Prepayment. Borrower may, upon not less than three (3) Business Days’
prior written notice to Administrative Agent not later than 12:00 P.M. (Eastern
time) on the date given, at any time and from time to time, prepay all or any
portion of the Loan in accordance with the terms of this Agreement. Any notice
of prepayment given to Administrative Agent shall specify the date of prepayment
and the principal amount of the prepayment. Any principal balance reduction
shall reduce Lenders’ Commitment by a like amount, and any such amounts repaid
by Borrower may not be reborrowed.

 

  (e)

Mandatory Principal Amortization Payments. Commencing on the first day of the
first calendar month following the Conversion Date, and continuing on the first
day of each calendar month thereafter, concurrently with each monthly payment of
interest, Borrower shall make principal amortization payments to Lender in equal
monthly payments based on the monthly amount due under a 15-year straight line
amortization schedule. Administrative Agent shall provide Borrower with a
repayment schedule prior to the commencement of such amortization payments. Such
monthly amortization payments shall be subject to such terms and conditions as
may be set forth in such documents, instruments, agreements or other documents
as Administrative Agent may in its discretion require as of the Conversion Date,
all in form and substance satisfactory and acceptable to Administrative Agent.

 

2.8

FULL REPAYMENT AND RECONVEYANCE. Upon receipt of all sums owing and outstanding
under the Loan Documents, and the full performance of all other obligations
secured by the Deed of Trust, Administrative Agent shall reconvey, satisfy or
release the Property and Improvements from the lien of the Deed of Trust and
terminate any assignment of leases and rents or UCC-financing statements related
to the Collateral; provided, however, that all of the following conditions shall
be satisfied at the time of, and with respect to, such reconveyance,

 

12



--------------------------------------------------------------------------------

 

satisfaction or release: (a) Administrative Agent shall have received all
escrow, closing and recording costs, the costs of preparing and delivering such
reconveyance, satisfaction or release, the payment of any and all sums then due
and payable under the Loan Documents, and the full payment and performance of
all other obligations secured by the Deed of Trust, including, without
limitation, those set forth in the Note and the Deed of Trust; and
(b) Administrative Agent shall have received a written release satisfactory to
Administrative Agent of any set aside letter, letter of credit or other form of
undertaking which Administrative Agent has issued to any surety, governmental
agency or any other party in connection with the Loan and/or the Property.
Administrative Agent’s obligation to make further disbursements under the Loan
shall terminate as to any portion of the Loan undisbursed as of the date of
issuance of such reconveyance, satisfaction or release, and any Commitment of
Administrative Agent to lend any undisbursed portion of the Loan shall be
cancelled. Any repayment shall be without prejudice to Borrower’s obligations
under any Swap Agreement between Borrower and Administrative Agent, which shall
remain in full force and effect subject to the terms of such Swap Agreement
(including provisions that may require a reduction, modification or early
termination of a swap transaction, in whole or in part, in the event of such
repayment, and may require Borrower to pay any fees or other amounts for such
reduction, modification or early termination), and no such fees or amounts shall
be deemed a penalty hereunder or otherwise.

 

2.9

LENDERS’ ACCOUNTING. Administrative Agent shall maintain a loan account (the
“Loan Account”) on its books in which shall be recorded (a) the names and
addresses and the Pro Rata Shares of the commitment of each of the Lenders, and
principal amount of the Loan owing to each Lender from time to time, and (b) all
repayments of principal and payments of accrued interest, as well as payments of
fees required to be paid pursuant to this Agreement. All entries in the Loan
Account shall be made in accordance with Administrative Agent’s customary
accounting practices as in effect from time to time. Monthly or at such other
interval as is customary with Administrative Agent’s practice, Administrative
Agent will render a statement of the Loan Account to Borrower and will deliver a
copy thereof to each Lender. Each such statement shall be deemed final, binding
and conclusive upon Borrower in all respects as to all matters reflected therein
(absent manifest error).

 

2.10

CONVERSION TO PERMANENT LOAN. Borrower shall have the option to convert the
outstanding principal balance under the Construction Loan as of the Conversion
Date to the Permanent Loan and extend the term of the Loan from the Construction
Loan Maturity Date (or the Conversion Date, if earlier than the Construction
Loan Maturity Date) to the Permanent Loan Maturity Date (the “Option to
Convert”) upon satisfaction of each and every one of the following conditions
precedent in Administrative Agent’s discretion:

 

  (a)

Borrower shall provide Administrative Agent with written notice of Borrower’s
request to exercise the Option to Convert not less than thirty (30) days prior
to the Construction Loan Maturity Date.

 

  (b)

As of the date of Borrower’s notice to Administrative Agent of Borrower’s
request to exercise the Option to Convert, and as of the Conversion Date, no
Default or monetary or material non-monetary Potential Default known to Borrower
shall exist, and Borrower shall so certify in writing. If Administrative Agent
is aware of any such monetary or material non-monetary Potential Default,
Administrative Agent shall give written notice to Borrower prior to the
Conversion Date.

 

  (c)

As of the date of Borrower’s notice to Administrative Agent of Borrower’s
request to exercise the Option to Convert, and as of the Conversion Date, no
Event of Default shall exist under the IMAX Credit Agreement, and no event or
condition which, with the giving of notice or the passage of time or both, would
constitute an Event of Default under the IMAX Credit Agreement shall exist, and
Guarantor shall so certify in writing.

 

  (d)

Intentionally omitted.

 

  (e)

The Improvements are Complete, and the conditions set forth in Section 3.1(l)
and Section 4.15 have been satisfied.

 

  (f)

Borrower shall execute or cause the execution of all documents reasonably
required by Administrative Agent to exercise the Option to Convert.

 

  (g)

As of the date of Borrower’s notice to Administrative Agent of Borrower’s
request to exercise the Option to Convert, and as of the Conversion Date,
Guarantor shall be compliance with the financial covenants in Section 10 the
Guaranty, and, if requested by Administrative Agent, Guarantor shall so certify
in writing.

 

13



--------------------------------------------------------------------------------

  (h)

At Borrower’s sole cost and expense, the issuance by the Title Company, and
Administrative Agent’s receipt, of a rewrite of the Title Policy and/or any
endorsements deemed necessary by Administrative Agent for attachment to
Administrative Agent’s Title Policy, insuring the priority and validity of the
Deed of Trust.

 

  (i)

Administrative Agent has received evidence satisfactory to Administrative Agent
that all builders risk insurance required by Article 5 has been converted to
permanent insurance coverage or new insurance has been purchased in order to
comply with the requirements of Article 5.

The terms and conditions of this Agreement and the other Loan Documents as
modified and approved by Administrative Agent shall remain unmodified and in
full force and effect, except, from and after the Conversion Date, the “Spread”
shall equal Two percent (2.0%). The definition of “Spread” referenced in this
Agreement shall be deemed automatically modified to incorporate such new
interest rate as of the Conversion Date without further action by Administrative
Agent or Borrower.

From and after the Conversion Date, Borrower shall begin making monthly
principal amortization payments in accordance with the terms of the Note and
Section 2.7(e) above.

 

2.11

EARNOUT. In the event the Construction Loan is converted to the Permanent Loan
in accordance with Section 2.10 above, upon Borrower’s request, and on or about
the Conversion Date, Administrative Agent shall disburse all or a portion of the
Earnout to Borrower so long as all of the conditions set forth in Section 3.1
applicable to the Permanent Loan shall have been satisfied as of the date of the
disbursement of the Earnout. Administrative Agent shall make only one
disbursement of the Earnout. In the event Borrower requests less than all of the
available Earnout, the remaining undisbursed portion of the Earnout shall be
cancelled and may not be borrowed at a later date.

 

2.12

BORROWER’S LIABILITY. The Loan shall be full recourse to Borrower.

ARTICLE 3. DISBURSEMENT

 

3.1

CONDITIONS PRECEDENT. Administrative Agent’s and Lenders’ obligation to make any
disbursements or take any other action under the Loan Documents shall be subject
at all times to satisfaction of each of the following conditions precedent:

 

  (a)

There shall exist no Default, as defined in this Agreement, or Default as
defined in any of the other Loan Documents or in the Other Related Documents;
and

 

  (b)

The Loan shall be In-Balance after permitted reallocations of costs, savings and
contingency, if any. If Administrative Agent determines at any time that the
Loan is not In-Balance, Borrower shall deposit the amount of such deficiency
with Administrative Agent in Borrower’s Funds Account in accordance with
Section 4.16; and

 

  (c)

Administrative Agent shall have received all Loan Documents, other documents,
instruments, policies, and forms of evidence or other materials reasonably
requested by Administrative Agent or any Lender under the terms of this
Agreement or any of the other Loan Documents; and

 

  (d)

The Deed of Trust shall be a valid lien upon the Property and Improvements,
prior and superior to all other Liens thereon except those approved by
Administrative Agent in writing.

 

  (e)

Intentionally omitted.

 

  (f)

The representations and warranties contained in this Agreement shall be true and
correct.

 

  (g)

Borrower shall have complied with all insurance requirements pursuant to Article
5;

 

  (h)

Administrative Agent shall have received a properly completed Application for
Payment.

 

  (i)

Administrative Agent shall have received from each Lender such Lender’s Pro Rata
Share of such disbursement;

 

14



--------------------------------------------------------------------------------

  (j)

Prior to the initial disbursement, Administrative Agent shall have received and
approved in form and substance satisfactory to Administrative Agent the
following:

 

  (i)

a soils report for the Property;

 

  (ii)

an environmental site assessment with respect to the presence, if any, of
Hazardous Materials on the Property and/or Improvements;

 

  (iii)

two (s) sets of the Plans and Specifications, certified as complete by the
Architect, together with evidence of all necessary or appropriate approvals of
governmental agencies or private parties;

 

  (iv)

copies of all agreements which are material to Completion of the Improvements,
including the Construction Agreement. Administrative Agent hereby acknowledges
receipt and approval of the Construction Agreement;

 

  (v)

copies of all Permits, licenses, approvals, development agreements and other
authorizations of governmental agencies or private parties required in
connection with the development of the Property and construction of the
Improvements;

 

  (vi)

copies of any initial study, negative declaration, mitigated negative
declaration, environmental impact report (or equivalent), notice of
determination or notice of exemption prepared, adopted, certified or filed by or
with any Governmental Authority in connection with the Property and construction
of the Improvements;

 

  (vii)

an Appraisal of the Property;

 

  (viii)

the Title Policy, together with any endorsements which Administrative Agent may
require, insuring the principal amount of the Loan and the validity and the
priority of the lien of the Deed of Trust upon the Property, subject only to
matters listed as exceptions to title or subordinated matters in the Title
Policy, each as approved by Administrative Agent in writing;

 

  (ix)

a current survey of the Property, certified to Administrative Agent, for the
benefit of Lenders, and the title insurer, showing the boundaries of the
Property by courses and distances, together with a corresponding metes and
bounds description, the actual or proposed location of all improvements,
encroachments and restrictions, the location and width of all easements, utility
lines, rights-of-way and building set-back lines, and notes referencing book and
page numbers for the instruments granting the same;

 

  (x)

with respect to Borrower and Guarantor: (A) copies certified as true and
complete of the following documents from the applicable Governmental Authority:
(1) the articles or certificate of incorporation, certificate of limited
partnership, certificates of trust, or certificate of limited partnership, as
applicable; and (2) good standing certificates or certificates of existence from
the jurisdictions in which each such Person is organized and/or qualified to do
business dated not more than thirty (30) days prior to the date of this
Agreement and (B) true and complete copies of the by-laws, partnership
agreement, trust agreement or operating agreement, as applicable, of each such
Person, certified as of the date of this Agreement as complete and correct
copies thereof by the Secretary or an Assistant Secretary, general partner,
manager or other authorized representative reasonably acceptable to
Administrative Agent, of such Person;

 

  (xi)

resolutions, in form and substance satisfactory to Administrative Agent, of
Borrower and Guarantor and such other Persons as Administrative Agent may
request, authorizing the execution, delivery and performance of the Loan
Documents and Other Related Documents to which such Person is a party and the
transactions contemplated thereby, certified as of the date of this agreement by
the Secretary or an Assistant Secretary, general partner, manager or other
authorized representative reasonably acceptable to Administrative Agent, of such
Person, which certificates shall state that the resolutions thereby certified
have not been amended, modified, revoked or rescinded;

 

15



--------------------------------------------------------------------------------

  (xii)

the Administrative Agent’s review and approval of the Contractor’s current
financial statements, statement of qualifications, surety bonds and bank and
bonding company checks;

 

  (xiii)

the Construction Agreement and all material construction contracts and
schedules, and any other construction related agreements;

 

  (xiv)

a plan and cost review for construction of the Improvements;

 

  (xv)

a final cost and Loan Budget, including establishment of sufficient interest
reserve and contingency line items, which budget shall include, without
limitation, all Borrower construction and funding obligations under the
entitlement documents and the CC&Rs (if applicable);

 

  (xvi)

an opinion of legal counsel in form and content satisfactory to Administrative
Agent and including such matters incident to the transactions contemplated
hereby as Administrative Agent may reasonably request;

 

  (xvii)

collateral assignments, in favor of Administrative Agent, on behalf of Lenders,
of (A) the Construction Agreement and the Tri-Party Agreement, (B) the
Architect’s Agreement, and (C) the Development Management Agreement;

 

  (xviii)

an estoppel, in form and substance satisfactory to Administrative Agent, from
the association under the CC&Rs for the Campus at Playa Vista;

 

  (xix)

Administrative Agent shall have received evidence satisfactory to Administrative
Agent that Borrower has contributed equity in the Property and Improvements in
an amount not less than $23,438,264 toward acquisition of the Property and
project costs in accordance with the Loan Budget;

 

  (xx)

all Borrower and Guarantor financial information requested by Administrative
Agent; and

 

  (xxi)

such other information, documents, and instruments as Administrative Agent may
request.

 

  (k)

Borrower shall have delivered to Administrative Agent (i) a request for the
advance in a form acceptable to Administrative Agent, (ii) a copy of
Contractor’s application for payment to Borrower, signed by Architect and
confirmed by Administrative Agent’s inspector, on AIA Forms G702 and G703/G703A
or other forms acceptable to Administrative Agent, (iii) if requested by
Administrative Agent, paid invoices or receipts and unconditional statutory lien
waivers for all construction work and costs included in the previous request for
advance, and evidence reasonably satisfactory to Administrative Agent that all
prior advances have been used for purposes described in this Agreement or the
Loan Budget; (iv) if requested by Administrative Agent, evidence that any
inspection required by any governmental authority has been completed with
results satisfactory to that governmental authority and a detailed itemization
of the Construction Agreement and allocated costs of any work to be performed
thereunder on AIA Form G702 or such other forms as may be acceptable to
Administrative Agent, (v) a true and correct current statement of all
obligations incurred for labor performed and materials ordered or delivered, and
(vi) such certifications of job progress, in form satisfactory to Administrative
Agent, as Administrative Agent may request. Administrative Agent shall have the
right to inspect all books, records and accounts relating to such work, and may,
at its option, require execution by Borrower and any contractors,
subcontractors, laborers and materialmen of such affidavits, endorsements and
releases as Administrative Agent deems necessary; provided that, with respect to
any affidavits, endorsements and releases of contractors, subcontractors,
laborers and materialmen, Borrower shall satisfy this requirement by using
commercially reasonable efforts to cause such execution.

 

  (l)

Administrative Agent shall not be obligated to make the final disbursement of
the Construction Loan portion of the Loan until (i) Administrative Agent has
received the final certificate of occupancy or its legal equivalent allowing for
the legal occupancy of the Improvements by Borrower, (ii) Administrative Agent
has received evidence that the Improvements have been Completed prior to the
Completion Date and in accordance with the Plans and Specifications,
(iii) Administrative Agent has received evidence satisfactory to Administrative
Agent of lien free completion of the Improvements or that the statutory lien
filing period has expired including, without limitation, either evidence that no
claim of lien or stop payment

 

16



--------------------------------------------------------------------------------

 

notice has been filed or Administrative Agent has received releases with respect
to the same, and (iv) no Default shall exist.

 

  (m)

Prior to the Effective Date hereof, Administrative Agent shall have confirmed
that Borrower has obtained an Environmental Insurance Policy in accordance with
Section 5.7.

 

  (n)

For clarity, the conditions of Section 3.1 and Section 3.4, including, without
limitation, (i) compliance with Section 3.1(b), (ii) Administrative Agent’s
review (for purposes of confirming compliance with such Sections 3.1 and 3.4) of
any changes to the Construction Contract, Architect’s Agreement or Plans and
Specifications, and (iii) confirmation that the Title Company will issue an
endorsement in the form satisfactory to Administrative Agent insuring the
priority of the Loan proceeds to be disbursed, shall apply to any disbursement
of Loan proceeds following the making of any modification to the Construction
Contract, Architect’s Agreement or Plans and Specifications, in accordance with
the terms of Sections 4.3, 4.4 and 4.5, respectively.

 

3.2

ACCOUNT, PLEDGE AND ASSIGNMENT, AND DISBURSEMENT AUTHORIZATION. The proceeds of
the Loan, and, if applicable, any sums in any other accounts referenced in this
Agreement (to the extent that Administrative Agent has control over disbursement
from such account) (the “Controlled Accounts”), when qualified for disbursement,
shall be deposited into the Operating Account or otherwise disbursed to or for
the benefit or account of Borrower in accordance with the Loan Documents, and
Section 3.3 or the Disbursement Instruction Agreement attached hereto as
Exhibit H, as amended or replaced from time to time in accordance with the terms
thereof. As additional security for Borrower’s performance under the Loan
Documents, Borrower hereby irrevocably pledges and assigns to Administrative
Agent, for the benefit of Lenders, all monies at any time deposited in any
Account, in any Controlled Accounts, and including all Borrower’s Funds.
Borrower shall not, without obtaining the prior written consent of
Administrative Agent, further pledge, assign or grant any security interest in
any Account, in any Controlled Accounts, or any funds on deposit in any Account,
or in any Controlled Accounts, or permit any lien to attach thereto, or any levy
to be made thereon, or any UCC Financing Statements to be filed thereon, except
those naming Lender as the secured party, to be filed with respect thereto. This
Agreement is, among other things, intended by the parties to be a security
agreement for purposes of the UCC. Following the occurrence of a Default,
Administrative Agent may apply all or any part of the funds on deposit in any
Account, or in any Controlled Accounts, against the amounts outstanding under
the Loan in any order and in any manner as Administrative Agent shall elect in
Administrative Agent’s sole discretion without seeking the appointment of a
receiver and without adversely affecting the rights of Administrative Agent and
Lenders to foreclose the liens and security interests securing the Loan or
exercise their other rights under the Loan Documents. The Borrower Funds shall
not constitute trust funds and may be commingled with other monies held by
Administrative Agent. All interest which accrues on any funds, if any, deposited
in the Accounts, and in any Controlled Accounts, shall be at a rate established
by Administrative Agent, which may or may not be the highest rate then
available, shall accrue for the benefit of Borrower and shall be taxable to
Borrower and shall be added to and disbursed in the same manner and under the
same conditions as the principal sum on which said interest accrued. Upon
indefeasible repayment in full of Borrower’s obligations under the Loan
Documents, all remaining funds held in any Controlled Accounts, if any, shall be
disbursed to Borrower within ten (10) Business Days.

 

3.3

DISBURSEMENTS. Borrower hereby authorizes Administrative Agent to disburse the
proceeds of the Loan and, if applicable, funds in any Controlled Accounts, in
accordance with the terms of the Loan Documents and the terms of the
Disbursement Instruction Agreement attached hereto as Exhibit H, as amended or
replaced from time to time in accordance with the terms thereof.

 

3.4

LOAN DISBURSEMENTS.

 

  (a)

Subject to the conditions set forth in Section 3.1, the proceeds of the
Construction Loan and Borrower’s Funds shall be disbursed in accordance with the
Loan Budget, to pay for costs of construction actually incurred, subject to a
ten percent (10%) retention to be withheld from payments to the Contractor with
respect to hard costs (“Retention”); provided, however, no Retention shall be
withheld respecting Contractor’s General Conditions Costs and Contractor’s Fee
(as those terms are defined in the Construction Agreement) in accordance with
Section 12.1.7 of the Construction Agreement. Disbursements made after the
deposit of Borrower’s Funds shall be made first from the Borrower’s Funds
Account until depleted. All disbursements shall be held by Borrower in trust and
applied by Borrower solely for the purposes for which the funds have been
disbursed. Administrative Agent and Lenders have no obligation to monitor or
determine Borrower’s use or application of the disbursements.

 

17



--------------------------------------------------------------------------------

  (b)

In no event will Administrative Agent make disbursements (i) more frequently
than monthly, or (ii) in excess of the percentage of construction actually
Completed, as certified by Administrative Agent’s independent inspecting
architect. The maximum amount of advances which Borrower may request for the
Improvements or for any component or phase thereof shall be as set forth in the
Loan Budget.

 

  (c)

Administrative Agent shall not be obligated to disburse Loan proceeds for the
payment of any cost if the amount of such cost, together with the amounts of
other costs included within the same “line-item” in the Loan Budget for which
requests for advances have previously been submitted and approved, exceeds the
amount set forth in the Loan Budget for such line-item, unless Borrower
furnishes to Administrative Agent documentary evidence satisfactory to
Administrative Agent that any such excess cost is offset by a reduction, in
nature satisfactory to Administrative Agent, of at least an equal amount in
another line-item in the Loan Budget, and Administrative Agent approves a
revision to the Loan Budget. Borrower shall be responsible, at its sole cost and
expense from sources other than the Loan, for any such overages which cause the
Loan to not be In-Balance, which Administrative Agent may require Borrower to
deposit into the Borrower’s Funds Account if and when required pursuant to
Section 4.16 of this Agreement.

 

  (d)

Provided all applicable conditions to disbursement are satisfied, Administrative
Agent shall make disbursements directly to Lenders for the payment of interest
which accrues and becomes due under the Notes from the interest reserve line
item included in the Loan Budget. Administrative Agent is hereby authorized to
charge the Loan and Borrower’s Funds Account (to the extent funds are available
therein) directly for such interest payments when due. Depletion of the interest
reserve shall not release Borrower from any of Borrower’s obligations under the
Loan Documents including, without limitation, payment of all accrued and due
interest and the deposit of Borrower’s Funds with Administrative Agent pursuant
to Section 4.16 of this Agreement.

 

  (e)

Provided all applicable conditions to disbursement are satisfied, and provided
there is availability in the Loan Budget, Administrative Agent shall make
disbursements of the Loan to cover any expenses or charges which are to be borne
by Borrower, including, but not limited to expenses set forth in Section 9.1
below. Administrative Agent may make any disbursements by payment to Borrower or
jointly to Borrower and Contractor or any contractor, subcontractor, supplier,
or other person performing work or furnishing materials in connection with the
construction of the Improvements. Developer’s fees payable to Developer under
the Development Management Agreement will be disbursed based on the percentage
of construction completed (as certified by Administrative Agent’s independent
supervising architect) at the time of the requested advance.

 

  (f)

Except for fees paid pursuant to the Development Management Agreement, no
developer’s, management, consulting or brokerage fee or commission, developer
profit or other payment to any Person will be paid directly or indirectly from
any proceeds of the Loan without Administrative Agent’s prior written approval.

 

  (g)

All requests for advances shall clearly identify any amounts requested for
payment to a Related Person. Unless expressly set forth in the then effective
Loan Budget or this Agreement, no developer’s, management, consulting or
brokerage fee or commission, developer profit or other payment to any Related
Person will be paid directly or indirectly from any proceeds of the Loan without
Administrative Agent’s prior written approval.

 

  (h)

In addition to, and not in lieu of any condition set forth in this Section
above, Administrative Agent shall have the right to condition any disbursement
upon Administrative Agent’s receipt and approval of the following: (i) bills,
invoices, vouchers, statements, payroll records (for work performed on a time
and materials basis), receipts and any other documents evidencing the total
amount expended, incurred or due for any requested line-item in the Loan Budget;
(ii) evidence of Borrower’s use of a lien release, joint check and voucher
system acceptable to Administrative Agent for payments or disbursements to any
contractor, subcontractor, materialman, supplier or lien claimant;
(iii) architect’s, independent supervising architect’s and/or engineer’s
periodic certifications of the percentage and/or stage of construction that has
been completed and its conformance to the Plans and Specifications and
governmental requirements based upon any such architect’s, independent
supervising architect’s and/or engineer’s periodic physical inspections of the
Property and Improvements; waivers and releases of any mechanics’ lien, stop
payment notice claim, equitable lien claim or other lien claim rights; and
(iv) any other document, requirement, update, evidence, endorsement,
certification or information that Administrative Agent may reasonably request
under any provision of the Loan Documents.

 

18



--------------------------------------------------------------------------------

3.5

WITHHOLDING OF ADVANCES; RETENTION. Administrative Agent may withhold advances
under the following circumstances, in addition to the circumstances described in
Article 11:

 

  (a)

Administrative Agent may withhold any advance if the request therefor is not
accompanied by executed statutory lien waivers for all work done, equipment
leased and materials supplied through the date of the immediately preceding
request for an advance.

 

  (b)

Ten percent (10%) of each advance for payments to the Contractor with respect to
hard costs, except as otherwise provided in Section 3.4(a), shall be retained by
Administrative Agent until Architect has certified, and the Administrative
Agent’s inspector has confirmed, on AIA Form G704 or other appropriate form,
that the relevant Improvements have been Completed in accordance with the Plans
and Specifications in accordance with Section 4.1. The Retention portion of each
advance for labor, services and/or material will be disbursed following the
timely Completion of all of the Improvements unless Administrative Agent, in its
sole discretion, agrees to disbursements at an earlier stage.

 

  (c)

Any one or more advances may be withheld in whole or in part if Administrative
Agent determines that the requested advance(s) would cause the amount committed
or advanced to exceed the limitations set forth in the then effective Loan
Budget or the limitations in Section 3.4.

ARTICLE 4. CONSTRUCTION

 

4.1

COMPLETION. Borrower shall Complete construction of the Improvements on or
before the Completion Date. Borrower shall diligently pursue the construction of
the Improvements as may be reasonably necessary to achieve Completion of the
Improvements accordingly. If applicable, Borrower shall commence construction of
any offsite improvements required by any Governmental Authority in connection
with the construction of the Improvements without delay after recordation of the
Deed of Trust and shall Complete construction of any such offsite improvements
on or before the date required.

 

4.2

FORCE MAJEURE. The time within which construction of the Improvements must be
Completed shall be extended for a period of time equal to the period of any
delay directly affecting construction which is caused by fire, earthquake or
other acts of God, strike, lockout, acts of public enemy, riot, insurrection,
development or construction moratorium by a governmental agency or governmental
regulation of the sale or transportation of materials, supplies or labor, or
other similar causes beyond the reasonable control of Borrower (a “Force Majeure
Event”); provided, however, that Borrower shall furnish Administrative Agent
with written notice satisfactory to Administrative Agent evidencing any such
delay within five (5) days of Borrower’s receipt of notice from Contractor or
Developer from or within ten (10) days of Borrower’s knowledge of the occurrence
of any such delay. In no event shall the time for Completion of the Improvements
be extended beyond the Construction Loan Maturity Date or more than ninety
(90) days beyond the Completion Date.

 

4.3

CONSTRUCTION AGREEMENT. Developer and Contractor have entered into the
Construction Agreement pursuant to the terms and conditions of which Contractor
is to construct the Improvements. Borrower shall require, or shall use
commercially reasonable efforts to cause Developer to require, Contractor to
perform in accordance with the terms of the Construction Agreement. Borrower
may, or permit Developer to, amend, modify or alter the responsibilities of
Contractor under the Construction Agreement in any manner without Administrative
Agent’s or Lenders’ prior written consent; provided, however, the foregoing
shall not be, and shall not be deemed to be, a waiver of any conditions
precedent to disbursement of Loan proceeds under this Agreement. Borrower shall
execute, upon Administrative Agent’s request, an assignment of Borrower’s rights
under the Construction Agreement to Administrative Agent, for the benefit of
Lenders as additional security for Borrower’s obligations under this Agreement
and the other Loan Documents and shall use commercially reasonable efforts to
cause the Contractor to consent to any such assignment.

 

4.4

ARCHITECT’S AGREEMENT. Borrower and Architect have entered into the Architect’s
Agreement, pursuant to which Architect is to design the Improvements. Borrower
shall require Architect to perform in accordance with the terms of the
Architect’s Agreement. Borrower may amend, modify or alter the responsibilities
of Architect under the Architect’s Agreement in any manner without
Administrative Agent’s or Lenders’ prior written consent, provided, however, the
foregoing shall not be, and shall not be deemed to be, a waiver of any
conditions precedent to disbursement of Loan proceeds under this Agreement. Upon
Administrative Agent’s request, Borrower shall execute an assignment of the
Architect’s Agreement and the Plans and Specifications to Administrative Agent,
for the benefit of Lenders, as additional security for Borrower’s performance
under this

 

19



--------------------------------------------------------------------------------

 

Agreement and the other Loan Documents and shall use commercially reasonable
efforts to cause the Architect to consent to any such assignment.

 

4.5

PLANS AND SPECIFICATIONS.

 

  (a)

Changes; Administrative Agent Consent. Borrower may, or permit Developer to,
make any changes in the Plans and Specifications without Administrative Agent’s
or Lenders’ prior written consent; provided, however, Administrative Agent’s
prior written consent shall be required if such change would materially and
adversely affect the structural integrity of the Improvements; and, provided,
further, that the foregoing shall not be, and shall not be deemed to be, a
waiver of any conditions precedent to disbursement of Loan proceeds under this
Agreement. Borrower shall at all times maintain, for inspection by
Administrative Agent and Lenders, a full set of working drawings of the
Improvements.

 

  (b)

Changes; Submission Requirements. For any change to the Plans and
Specifications, Borrower shall submit, or shall cause Developer to submit, as
soon as available, the change in the Plans and Specifications to Administrative
Agent. Any such change shall be accompanied by working drawings (and bubble
diagrams, if applicable) and a written description of the change, submitted on a
change order form acceptable to Administrative Agent, signed by Borrower and, if
required by Administrative Agent, also by the Architect, the Contractor and/or
the Independent Inspecting Architect.

 

  (c)

Final Plans and Specifications. Upon completion of the Improvements, Borrower
shall deliver to Administrative Agent within thirty (30) days a set of final
Plans and Specifications.

 

4.6

CONTRACTOR/CONSTRUCTION INFORMATION. Within ten (10) days of Administrative
Agent’s written request, Borrower shall deliver to Administrative Agent from
time to time in a form acceptable to Administrative Agent: (a) a list detailing
the name, address and phone number of each contractor, subcontractor and
material supplier to be employed or used for construction of the Improvements
together with the dollar amount, including changes, if any, of each contract and
subcontract, and the portion thereof, if any, paid through the date of such
list; (b) copies of each contract and subcontract identified in such list,
including any changes thereto; (c) a cost breakdown of the projected total cost
of constructing the Improvements, and that portion, if any, of each cost item
which has been incurred; and (d) a construction progress schedule detailing the
progress of construction and the projected sequencing and completion time for
uncompleted work, all as of the date of such schedule. Administrative Agent or
any Lender may contact any such contractor, subcontractor or material supplier
to discuss the course of construction. Lender hereby approves of the Contractor.

 

4.7

PROHIBITED CONTRACTS. Without Administrative Agent’s prior written consent,
Borrower shall not contract for any materials, furnishings, equipment, fixtures
or other parts or components of the Improvements, if any third party shall
retain any ownership interest (other than Lien rights created by operation of
law) in such items after their delivery to the Property and Improvements.
Borrower shall have five (5) days to effect the removal of any such retained
interest.

 

4.8

LIENS AND STOP PAYMENT NOTICES. If a claim of Lien is recorded which affects the
Property or Improvements or a bonded stop notice is served upon Administrative
Agent or any Lender, Borrower shall, within twenty (20) calendar days of such
recording or service or within five (5) calendar days of Administrative Agent’s
demand, whichever occurs first: (a) pay and discharge the claim of Lien or
bonded stop payment notice; (b) effect the release thereof by recording or
delivering to Administrative Agent a surety bond in sufficient form and amount;
or (c) provide Administrative Agent with other assurances which Administrative
Agent deems, in its sole discretion, to be satisfactory for the payment of such
claim of Lien or bonded stop payment notice and for the full and continuous
protection of Administrative Agent and Lenders from the effect of such Lien or
bonded stop payment notice.

 

4.9

CONSTRUCTION RESPONSIBILITIES. Borrower shall construct the Improvements in a
workmanlike manner according to the Plans and Specifications and the
recommendations of any soils or engineering report approved by Administrative
Agent. Borrower shall comply with all Requirements of Law, building
restrictions, recorded covenants and restrictions, and requirements of all
regulatory authorities having jurisdiction over the Property. Borrower shall not
commence the construction of any material improvements on the Property, except
for those set forth in the Plans and Specifications, or otherwise in accordance
with Section 9.22 below. Borrower shall be solely responsible for all aspects of
Borrower’s business and conduct in connection with the Property and
Improvements, including, without limitation, for the quality and suitability of
the Plans and Specifications and their compliance with all governmental
requirements, the supervision of the work of construction, the qualifications,

 

20



--------------------------------------------------------------------------------

 

financial condition and performance of all architects, engineers, contractors,
material suppliers, consultants and property managers, and the accuracy of all
applications for payment and the proper application of all disbursements.
Neither Administrative Agent nor any Lender is obligated to supervise, inspect
or inform Borrower or any third party of any aspect of the construction of the
Improvements or any other matter referred to above.

 

4.10

ASSESSMENTS AND COMMUNITY FACILITIES DISTRICTS. Without Administrative Agent’s
prior written consent, Borrower shall not cause or suffer to become effective or
otherwise consent to the formation of any assessment district, improvement
district, community facilities district, special district, special improvement
district, governmental district or other similar district including, without
limitation, any assessment or community facilities district which includes all
or any part of the Property and Improvements pursuant to: (a) the Mello-Roos
Community Facilities Act of 1982; (b) the Municipal Improvement Act of 1913; or
(c) any other comparable or similar statute or regulation. Nor shall Borrower
cause or otherwise consent to the levying of special taxes or assessments
against the Property and Improvements by any such assessment district or
community facilities district. Borrower shall immediately give notice to
Administrative Agent of any notification or advice that Borrower may receive
from any municipality or other third party of any intent or proposal to include
the Property in any District or to levy any such special taxes or assessments.
Administrative Agent shall have the right to file a written objection to the
inclusion of all or any part of the Property in any District, or to the levy of
any such special taxes or assessments, either in its own name or in the name of
Borrower, and to appear at, and participate in, any hearing with respect to the
formation of any such District or the levy or such special taxes or assessments.

 

4.11

DELAY. Borrower shall promptly notify Administrative Agent in writing of receipt
of notice from Developer or Contractor of, or knowledge of Borrower of, any
event causing delay or interruption of construction in excess of one week, or
the timely completion of construction. The notice shall specify the particular
work delayed, and the cause and period of each delay.

 

4.12

INSPECTIONS. Administrative Agent and the Independent Inspecting Architect shall
have the right to enter upon the Property at all reasonable times, at Borrower’s
costs and expense, following at least forty-eight (48) hours’ prior notice
(which notice may be verbal) to Borrower (provided, that no prior notice will be
required in the event of exigent circumstances), to inspect the Improvements and
the construction work to verify information disclosed or required pursuant to
this Agreement. Any such inspection or review of the Improvements by
Administrative Agent or Independent Inspecting Architect is solely to determine
whether Borrower is properly discharging its obligations under the Loan
Documents and may not be relied upon by Borrower or by any third party as a
representation or warranty of compliance with this Agreement or any other
agreement. Neither Administrative Agent, Independent Inspecting Architect nor
any Lender owe a duty of care to Borrower or any third party to protect against,
or to inform Borrower or any third party of, any negligent, faulty, inadequate
or defective design or construction of the Improvements as determined by
Administrative Agent, the Independent Inspecting Architect or any Lender.

 

4.13

SURVEYS. Upon Administrative Agent’s written request, Borrower shall promptly
deliver to Administrative Agent: (a) a perimeter survey of the Property;
(b) upon completion of the foundations of the Improvements, a survey showing the
location of the Improvements on the Property and confirming that the
Improvements are located entirely within the Property and do not encroach upon
any easement, or breach or violate any governmental requirement; and (c) upon
completion of the Improvements, an as-built survey acceptable to the Title
Company for purposes of issuing an ALTA policy of title insurance. All such
surveys shall be performed and certified by a licensed engineer or surveyor
acceptable to the Title Company and Administrative Agent, shall be prepared
according to current ALTA/ACSM Minimum Standard Detail Requirements and any
additional items required by Administrative Agent or the Title Company, and
shall be certified to Administrative Agent, Lenders, their respective successors
and assigns and the Title Company.

 

4.14

INTENTIONALLY OMITTED.

 

4.15

NOTICE OF COMPLETION. Upon completion of the Improvements, as “completion” is
defined in California Civil Code Section 8180, Borrower shall promptly record a
“notice of completion” and shall mail a copy of the notice of completion and a
written statement of recording, all in the form, in the manner, and to the
persons specified in California Civil Code Section 8182, and shall take such
other action as may be necessary in order to shorten, as provided in California
Civil Code Section 8190, the periods within which to record a notice and claim
of lien against the Property.

 

4.16

IN-BALANCE PAYMENTS. If Administrative Agent determines at any time that the
Loan is not In-Balance (after permitted reallocations of cost savings and
contingency, if any), Borrower shall deposit the amount of such

 

21



--------------------------------------------------------------------------------

 

deficiency in the Borrower’s Funds Account within seven (7) days of
Administrative Agent’s written demand, and in all events prior to any further
disbursements under the Loan.

 

4.17

TRI-PARTY AGREEMENT. Borrower, Developer and Contractor have entered into the
Tri-Party Agreement, pursuant to which Developer and Contractor agree that
Borrower may succeed by assignment to all Developer’s interest in the
Construction Agreement at any time by written notice. Borrower shall not amend,
modify or alter the responsibilities of any party under the Tri-Party Agreement
without Administrative Agent’s prior written consent. Upon Administrative
Agent’s request, Borrower shall execute a collateral assignment of the Tri-Party
Agreement to Administrative Agent, for the benefit of Lenders, as additional
security for Borrower’s performance under this Agreement and the other Loan
Documents and shall use commercially reasonable efforts to cause Developer and
Contractor to consent to any such assignment.

ARTICLE 5. INSURANCE

Borrower shall, while any obligation of Borrower or any Guarantor under any Loan
Document or Other Related Document remains outstanding, maintain at Borrower’s
sole expense, with licensed insurers approved by Administrative Agent, the
following policies of insurance in form and substance satisfactory to
Administrative Agent. Capitalized terms used in this Article shall have the same
meaning as such terms are commonly and presently defined in the insurance
industry.

 

5.1

TITLE INSURANCE. A Title Policy, together with any endorsements which
Administrative Agent may require, insuring Administrative Agent, for the benefit
of Lenders, in the principal amount of the Loan, of the validity and the
priority of the lien of the Deed of Trust upon the Property and Improvements,
subject only to matters approved by Administrative Agent in writing. During the
term of the Loan, Borrower shall deliver to Administrative Agent, within ten
(10) days of Administrative Agent’s written request, such other endorsements to
the Title Policy as Administrative Agent may reasonably require with respect to
the Property, including, without limitation, a title update endorsement
concurrently with each advance of Loan proceeds.

 

5.2

PROPERTY INSURANCE. A Builders All Risk/Special Form Completed Value
(Non-Reporting Form) Hazard Insurance policy, including without limitation,
theft coverage, terrorism coverage and such other coverages and endorsements as
Administrative Agent may reasonably require, insuring Administrative Agent, for
the benefit of Lenders against damage to the Property and Improvements in an
amount not less than one hundred percent (100%) of the full replacement cost at
the time of Completion of the Improvements. Such coverage should adequately
insure any and all Improvements and Loan collateral comprised of materials to be
used in the construction of the Improvements, whether such collateral is onsite,
stored offsite or otherwise. Administrative Agent, for the benefit of Lenders,
shall be named on the policy as Mortgagee and named under a Lender’s Loss
Payable Endorsement (form #438BFU or equivalent).

 

5.3

FLOOD HAZARD INSURANCE. A policy of flood insurance, as required by applicable
governmental regulations, or as deemed necessary by Administrative Agent, in an
amount required by Administrative Agent, but in no event less than the amount
sufficient to meet the requirements of applicable law and governmental
regulation.

 

5.4

LIABILITY INSURANCE. A policy of Commercial General Liability insurance on an
occurrence basis, with coverages and limits as required by Administrative Agent,
insuring against liability for injury and/or death to any person and/or damage
to any property occurring on the Property and/or in the Improvements. During the
period of any construction, Borrower may cause its contractors and/or
subcontractors to maintain in full force and effect any or all of the liability
insurance required hereunder. Administrative Agent may require that Borrower be
named as an additional insured on any such policy. Whether Borrower employs a
general contractor or performs as owner-builder, Administrative Agent may
require that coverage include statutory workers’ compensation insurance.

 

5.5

OTHER COVERAGE. Borrower shall provide to Administrative Agent evidence of such
other reasonable insurance in such reasonable amounts as Administrative Agent
may from time to time request against such other insurable hazards which at the
time are commonly required by Administrative Agent to be insured against for
property similar to the subject Property located in or around the region in
which the subject Property is located as long as the same is available on
commercially reasonable terms. Such coverage requirements may include but are
not limited to coverage for earthquake, acts of terrorism, business income,
delayed business income, rental loss, workers’ compensation coverage, sink hole,
soft costs, tenant improvement or environmental.

 

22



--------------------------------------------------------------------------------

5.6

GENERAL. Borrower shall provide to Administrative Agent insurance certificates
or other evidence of coverage in form acceptable to Administrative Agent, with
coverage amounts, deductibles, limits and retentions as required by
Administrative Agent. All insurance policies shall provide that the coverage
shall not be cancelable or materially changed without ten (10) days prior
written notice to Administrative Agent of any cancellation for nonpayment of
premiums, and not less than thirty (30) days prior written notice to
Administrative Agent of any other cancellation or any modification (including a
reduction in coverage). Administrative Agent, for the benefit of Lenders shall
be named under a Lender’s Loss Payable Endorsement (form #438BFU or equivalent)
on all insurance policies which Borrower actually maintains with respect to the
Property and Improvements. All insurance policies shall be issued and maintained
by insurers approved to do business in the state in which the Property is
located and must have an A.M. Best Company financial rating and policyholder
surplus acceptable to Administrative Agent. Notwithstanding the foregoing,
Administrative Agent acknowledges and agrees that the insurance amounts,
requirements, and coverages required of Borrower as of the date hereof satisfy
the requirements and obligations of this Article 5 and that Administrative Agent
will not change the coverage required hereunder from the coverage in place as of
the date hereof unless (i) there has been a change in the insurable risk
associated with the Property and Improvements that is required to be covered
under Administrative Agent’s coverage requirements consistently applied to
similarly situated borrowers with similarly situated assets or (ii) there has
been a change in the Administrative Agent’s coverage requirements consistently
applied to similarly situated borrowers with similarly situated assets.

 

5.7

ENVIRONMENTAL INSURANCE POLICY.

 

  (a)

Scope of Coverage. At all times until the Loan is repaid in full, Borrower shall
maintain, at Borrower’s sole cost and expense, an environmental insurance policy
in an amount and with such coverages as required by Administrative Agent at the
time of Loan closing, and (i) in which Administrative Agent, on behalf of
Lenders, is named as an additional insured, and (ii) includes an endorsement to
the policy that provides coverage to Administrative Agent, on behalf of Lenders,
with respect to any existing known conditions at the Property (the
“Environmental Insurance Policy”).

 

  (b)

Required Renewal or Replacement of Policy. By not later than the date that is
three (3) years prior to the date on which the term of the Environmental
Insurance Policy expires (such date, the “Acceleration Date”), Borrower shall
either (i) cause its existing environmental insurance policy to be renewed and
extended with the same coverage as the Environmental Insurance Policy in place
as of the Effective Date, or (ii) obtain a new environmental insurance policy
with coverage substantially similar to the Environmental Insurance Policy in
place as of the Effective Date, and in each case (A) consistent with the terms
of subclause (a) above, and (B) with a term that extends not less than three
(3) years beyond the Maturity Date of the Loan. If Borrower fails to renew or
replace its Environmental Insurance Policy in accordance with this Section 5.7
on or before the Acceleration Date, the Maturity Date of the Loan shall be
modified to be the Acceleration Date.

ARTICLE 6. REPRESENTATIONS AND WARRANTIES

As a material inducement to Lenders’ entry into this Agreement, Borrower
represents and warrants to Administrative Agent and each Lender as of the
Effective Date and as of the date of each disbursement of Loan proceeds
hereunder that:

 

6.1

AUTHORITY/ENFORCEABILITY. Borrower is in compliance with all Requirements of Law
applicable to its organization, existence and transaction of business and has
all necessary rights and powers to borrow and own, improve, develop, lease, and
operate the Property and construct the Improvements as contemplated by the Loan
Documents.

 

6.2

BINDING OBLIGATIONS. Borrower is authorized to execute, deliver and perform its
obligations under the Loan Documents, and such obligations shall be valid and
binding obligations of Borrower.

 

6.3

FORMATION AND ORGANIZATIONAL DOCUMENTS. Borrower has delivered to Administrative
Agent all of the relevant formation and organizational documents of Borrower
(and the partners, shareholders, members, managers or joint venturers of
Borrower), and Guarantor (and the partners, shareholders, members, managers or
joint venturers of all such Guarantor). Borrower hereby certifies that, as of
the date of delivery: (i) the above documents are all of the relevant formation
and organizational documents of Borrower and Guarantors; (ii) they remain in
full force and effect; and (iii) they have not been amended or modified since
they were delivered to Lender. Borrower shall immediately provide Administrative
Agent with copies of any future amendments or

 

23



--------------------------------------------------------------------------------

 

modifications of the formation or organizational documents of Borrower and any
Guarantors. A true and accurate organizational chart showing the direct and
indirect owners of the Borrower is attached hereto as Schedule 6.3.

 

6.4

NO VIOLATION. Borrower’s execution, delivery, and performance under the Loan
Documents (including, without limitation, the assignment of all rights with
respect to the Collateral) do not: (a) require any consent or approval not
heretofore obtained under any partnership agreement, operating agreement,
articles of incorporation, bylaws or other document; (b) require any consent or
approval by any Person not heretofore obtained; (c) to Borrower’s knowledge,
(i) materially violate any Requirements of Law applicable to the Borrower and
the Property and Improvements or any other statute, law, regulation or ordinance
or any order or ruling of any court or Governmental Authority, (ii) conflict
with, or constitute a material breach or default or permit the acceleration of
obligations under any agreement, contract, lease, or other document by which the
Borrower or the Property and Improvements is bound or regulated, or
(iii) violate any statute, law, regulation or ordinance, or any order of any
court or Governmental Authority in a material manner.

 

6.5

COMPLIANCE WITH LAWS. To Borrower’s knowledge, the Property and the use thereof
comply with all Requirements of Law and Permits for the development of the
Property and construction of the Improvements. Borrower has, and at all times
shall have obtained, all Permits, licenses, exemptions, and approvals necessary
to construct, occupy, operate, lease and market the Property and Improvements,
and shall maintain compliance in all material respects with all Requirements of
Law applicable to the Property and Improvements and all other applicable
statutes, laws, regulations and ordinances necessary for the transaction of its
business. To Borrower’s knowledge, the Property is a separate legal parcel
lawfully created in full compliance with all subdivision laws and ordinances and
is properly zoned for the stated use of the Property as disclosed to
Administrative Agent at the time of execution hereof. Borrower has not initiated
or acquiesced to a zoning change of the Property without prior notice to, and
prior written consent from, Administrative Agent. Furthermore, Borrower has not
allowed any changes in the stated use of the Property from that disclosed to
Administrative Agent as of the Effective Date without prior notice to, and prior
written consent from, Administrative Agent.

 

6.6

LITIGATION. Except as disclosed on Schedule 6.6 attached hereto, (i) there are
no claims, actions, suits, or proceedings pending, or to Borrower’s knowledge
threatened, against Borrower or affecting the Property or Improvements, or
(ii) there are no claims, actions, suits, or proceedings pending, or to
Borrower’s knowledge threatened, against Guarantor, which are not fully covered
by insurance or, if determined adversely to Guarantor, would (A) result in a
Material Adverse Effect on Guarantor, the Property or the other Collateral, or
(B) materially and adversely affect the ability of the Guarantor to perform its
obligations under the Guaranty.

 

6.7

FINANCIAL CONDITION. All financial statements and information heretofore and
hereafter delivered to Administrative Agent by Borrower, including, without
limitation, information relating to the financial condition of Borrower, the
Property, the Improvements, the partners, joint venturers or members of
Borrower, and/or Guarantor, fairly and accurately represent the financial
condition of the subject thereof as of the date made and for the period covered
thereby and have been prepared (except as noted therein) in accordance with
accounting principles consistently applied which fairly present such party’s
financial condition. Borrower acknowledges and agrees that Administrative Agent
and Lenders may request and obtain additional information from third parties
regarding any of the above, including, without limitation, credit reports.

 

6.8

NO MATERIAL ADVERSE CHANGE. To Borrower’s knowledge, there has been no Material
Adverse Change in the financial condition of Borrower and/or any Guarantor since
the dates of the latest financial statements furnished to Administrative Agent
and, except as otherwise disclosed to Administrative Agent in writing, Borrower
has not entered into any material transaction which is not disclosed in such
financial statements.

 

6.9

LOAN PROCEEDS AND ADEQUACY. Borrower reasonably expects that as of the Effective
Date, and as of the date of each disbursement of Loan proceeds, the undisbursed
Loan proceeds, together with Borrower’s current equity in the Property,
Borrower’s Funds and all other sums, if any, to be provided by Borrower as shown
in Exhibit C, are sufficient to construct the Improvements in accordance with,
and otherwise comply with all obligations under, the terms and conditions of
this Agreement and all other Loan Documents.

 

6.10

ACCURACY. To Borrower’s knowledge, all reports, documents, instruments,
information and forms of evidence delivered to Administrative Agent concerning
the Loan or security for the Loan or required by the Loan Documents are
accurate, correct and sufficiently complete in all material respects as of the
date of delivery to give Administrative Agent and Lenders true and accurate
knowledge of their subject matter, and do not contain any misrepresentation or
omission.

 

24



--------------------------------------------------------------------------------

6.11

TAX LIABILITY. Borrower has filed all required federal, state, county and
municipal tax returns and has paid all taxes and assessments owed and payable,
and Borrower has no knowledge of any basis for any additional payment with
respect to any such taxes and assessments.

 

6.12

TITLE TO ASSETS; NO LIENS. To Borrower’s knowledge, there are no inaccuracies
with respect to the status of title to the Property as reflected on the Title
Policy accepted by Administrative Agent on the Effective Date and the Property
is free and clear of all Liens except as shown on the Title Policy.

 

6.13

MANAGEMENT AGREEMENTS. As of the Effective Date, Borrower is not a party or
subject to any management agreement with respect to the Property, except for the
Development Management Agreement.

 

6.14

UTILITIES. All utility services, including, without limitation, gas, water,
sewage, electrical and telephone, necessary for the development and occupancy of
the Property and construction of the Improvements are available at or within the
boundaries of the Property, or Borrower has taken all steps necessary to assure
that all such services will be available upon completion of the Improvements.

 

6.15

INTENTIONALLY OMITTED.

 

6.16

AMERICANS WITH DISABILITIES ACT COMPLIANCE. To Borrower’s knowledge, the
Improvements have been designed and shall be constructed and completed, and
thereafter maintained, in strict accordance and full compliance with all of the
requirements of the ADA. Borrower shall be responsible for all ADA compliance
costs.

 

6.17

BUSINESS LOAN. The Loan is a business loan transaction in the stated amount
solely for the purpose of carrying on the business of Borrower and none of the
proceeds of the Loan will be used for the personal, family or agricultural
purposes whatsoever. No portion of the Property is used or will be used as a
dwelling.

 

6.18

PROJECT INFORMATION. (a) The recitals described in this Agreement with respect
to the project are true and correct; (b) the Property includes, or will include
upon Completion, adequate on-site parking to comply with applicable Requirements
of Law; (c) the Property currently abuts and has paved access to Westlawn
Avenue, which is a completed and dedicated public thoroughfare in both
directions; (d) all water, sewer, natural gas (if applicable), electricity,
refuse collection and telephone service, and police and fire protection,
necessary for construction of the Improvements, and operation of the Property
after Completion, are available or will be available upon Completion, and
Borrower will cause such utilities to be installed and connected to the
Property; and (e) Borrower has no knowledge, or reason to believe that any
archaeological ruins, discoveries or specimens exist on the Property.

 

6.19

NO SUBORDINATION. There is no agreement, indenture, contract or instrument to
which Borrower is a party or by which Borrower may be bound that requires the
subordination in right of payment of any of Borrower’s obligations under this
Agreement to any other obligation of Borrower.

 

6.20

PLANS AND SPECIFICATIONS. To Borrower’s knowledge, the Plans and Specifications
are complete and include all information required to Complete the construction
of the Improvements and any required offsite improvements. To Borrower’s
knowledge, the Loan Budget is an accurate budget of all costs necessary to
Complete the Improvements and any required offsite improvements in accordance
with the Plans and Specifications.

 

6.21

MAJOR CONTRACTS. Except as set forth on Schedule 6.21, as of the Effective Date,
there are no Major Contracts affecting the Property. Borrower has delivered to
Administrative Agent true and correct copies of all Major Contracts, and, as of
the Effective Date, all such Major Contracts remain in full force and effect and
have not been amended or modified since they were delivered to Administrative
Agent.

 

6.22

COMPLIANCE WITH MATTERS OF RECORD. Borrower has complied, in all material
respects, with all requirements and restrictions of record and/or shown in the
Title Policy applicable to the Property.

 

6.23

REAFFIRMATION AND SURVIVAL OF REPRESENTATIONS AND WARRANTIES. Each request by
Borrower for an advance under this Agreement shall constitute an affirmation on
the part of Borrower and each Guarantor that the representations and warranties
contained in this Agreement and the other Loan Documents and the Other Related
Documents are true and correct as of the time of such request and that the
relevant conditions precedent set forth in this Agreement have been fully
satisfied. All representations and warranties made herein

 

25



--------------------------------------------------------------------------------

 

shall survive the execution of this Agreement, the making of advances hereunder
and the execution and delivery of all other documents and instruments in
connection with the Loan.

 

6.24

NON-RESIDENTIAL ENERGY DISCLOSURE. The owner(s) or operators(s) of the Property
have complied with all non-residential building energy disclosures as required
by California Public Resources Code Section 25402.10, and any and all
regulations related thereto, including, without limitation, California Code of
Regulations, Title 20, Division 2, Chapter 4, Article 9, Sections 1680-1684, and
any amendments thereto.

 

6.25

LEASES. As of the Effective Date, there are no Leases of the Property or any
portion thereof, nor any licenses and agreements relating to the management,
leasing or operation of the Property or any portion thereof, nor any other
agreements of any kind relating to the use or occupancy of the Property or any
portion thereof.

 

6.26

DEWATERING PERMIT. Borrower is not required to obtain a dewatering permit from
the Regional Board in connection with construction of the Improvements.

ARTICLE 7. HAZARDOUS MATERIALS

 

7.1

SPECIAL REPRESENTATIONS AND WARRANTIES. Without in any way limiting the other
representations and warranties set forth in this Agreement, and after reasonable
investigation and inquiry, Borrower hereby specially represents and warrants to
the best of Borrower’s knowledge as of the date of this Agreement as follows:

 

  (a)

Hazardous Materials. Except as set forth in the Environmental Reports (but
without limiting Borrower’s obligations under this Article 7), the Property and
Improvements are not and have not been during Borrower’s ownership of the
Property a site for the use, generation, manufacture, storage, treatment,
release, threatened release, discharge, disposal, transportation or presence of
any oil, flammable explosives, asbestos, mold, toxic mold, urea formaldehyde
insulation, radioactive materials, hazardous wastes, toxic or contaminated
substances or similar materials, including, without limitation, any substances
which are “hazardous substances,” “hazardous wastes,” “hazardous materials,”
“toxic substances,” “wastes,” “regulated substances,” “industrial solid wastes,”
or “pollutants” under the Hazardous Materials Laws, as described below, and/or
other applicable environmental laws, ordinances and regulations (collectively,
the “Hazardous Materials”). “Hazardous Materials” shall not include commercially
reasonable amounts of such materials used in the ordinary course of construction
or operation of the Property which are used and stored in accordance with all
applicable environmental laws, ordinances and regulations

 

  (b)

Hazardous Materials Laws. Except as set forth in the Environmental Reports (but
without limiting Borrower’s obligations under this Article 7), the Property and
Improvements are in compliance with all laws, ordinances and regulations
relating to Hazardous Materials (“Hazardous Materials Laws”), including, without
limitation: the Clean Air Act, as amended, 42 U.S.C. Section 7401 et seq.; the
Federal Water Pollution Control Act, as amended, 33 U.S.C. Section 1251 et seq.;
the Resource Conservation and Recovery Act of 1976, as amended, 42 U.S.C.
Section 6901 et seq.; the Comprehensive Environment Response, Compensation and
Liability Act of 1980, as amended (including the Superfund Amendments and
Reauthorization Act of 1986, “CERCLA”), 42 U.S.C. Section 9601 et seq.; the
Toxic Substances Control Act, as amended, 15 U.S.C. Section 2601 et seq.; the
Hazardous Materials Transportation Act, as amended 49 U.S.C. Section 1801 et
seq.; the Atomic Energy Act, as amended, 42 U.S.C. Section 2011 et seq.; the
Federal Insecticide, Fungicide and Rodenticide Act, as amended, 7 U.S.C.
Section 135 et seq.; the Occupational Safety and Health Act, as amended, 29
U.S.C. Section 651, the Emergency Planning and Community Right-to-Know Act of
1986, 42 U.S.C. Section 11001 et seq.; the Mine Safety and Health Act of 1977,
as amended, 30 U.S.C. Section 801 et seq.; the Safe Drinking Water Act, as
amended, 42 U.S.C. Section 300f et seq.; each as now and hereafter amended, and
the regulations thereunder, and any other applicable local, state and/or federal
laws, or regulations that govern or regulate (i) the existence, investigation,
cleanup and/or other response to contamination on, beneath or emanating from the
Property; (ii) the protection of human health or the environment from the
release, discharge, disposal or presence of Hazardous Materials; (iii) the
treatment, storage or disposal of hazardous wastes; or (iv) the use, generation,
transport, treatment, storage, disposal, removal or recovery of Hazardous
Materials, including any and all building materials.

 

  (c)

Hazardous Materials Claims. There are no claims, actions, proceedings or
investigations (“Hazardous Materials Claims”) pending or threatened against
Borrower, the Property or Improvements by any

 

26



--------------------------------------------------------------------------------

 

Governmental Authority, governmental agency or by any other person or entity
relating to Hazardous Materials or pursuant to the Hazardous Materials Laws.

 

  (d)

No Adverse Change. There has been no adverse change in regard to Hazardous
Materials on the Property since the dates of the Environmental Reports.

 

7.2

HAZARDOUS MATERIALS COVENANTS. Borrower agrees as follows:

 

  (a)

No Hazardous Activities. Except as required pursuant to the Site Access License
Agreement, by and between Playa Phase I Commercial Land Co., LLC and Borrower,
dated as of February 25, 2014, Borrower shall not cause or permit the Property
or Improvements to be used as a site for the use, generation, manufacture,
storage, treatment, release, discharge, disposal, transportation or presence of
any Hazardous Materials.

 

  (b)

Compliance. Borrower shall comply and cause the Property, the Improvements and
the project tenants to comply with all Hazardous Materials Laws.

 

  (c)

Notices. Borrower shall immediately notify Administrative Agent in writing of:
(i) the discovery of any Hazardous Materials on, under or about the Property and
Improvements; (ii) any knowledge by Borrower that the Property and Improvements
or any portion thereof do not comply with any Hazardous Materials Laws;
(iii) any Hazardous Materials Claims; and (4) the discovery by Borrower, or any
knowledge by Borrower, of any occurrence or condition on any real property
adjoining or in the vicinity of the Property that could cause the Property or
any part thereof to violate Hazardous Materials Laws.

 

  (d)

Remedial Action. In response to the presence of any Hazardous Materials on,
under or about the Property or Improvements, Borrower shall immediately take or
cause to be taken, at Borrower’s sole expense, all investigative and remedial
action required by any Hazardous Materials Laws or any order, judgment, consent
decree, settlement or compromise in respect to any Hazardous Materials Claims.

 

7.3

INSPECTION BY ADMINISTRATIVE AGENT. If Administrative Agent has a reasonable
basis to believe that an environmental condition exists on the Property in
violation of, or which could give rise to liability under, Hazardous Materials
Laws, then upon reasonable prior notice to Borrower, Administrative Agent, its
employees and agents, may from time to time (whether before or after the
commencement of a non-judicial or judicial foreclosure proceeding) enter at
reasonable times, and inspect the Property and Improvements for the purpose of
determining the existence, location, nature and magnitude of any past or present
release or threatened release of any Hazardous Materials into, onto, beneath or
from the Property and Improvements.

 

7.4

HAZARDOUS MATERIALS INDEMNITY. BORROWER HEREBY AGREES TO DEFEND (WITH COUNSEL
SELECTED BY INDEMNITEES), INDEMNIFY AND HOLD HARMLESS INDEMNITEES FROM AND
AGAINST ANY AND ALL ASSERTED CLAIMS, SUITS, ORDERS, LOSSES, JUDGMENTS, DAMAGES,
COSTS, EXPENSES (INCLUDING, WITHOUT LIMITATION, COURT COSTS, REASONABLE
ATTORNEYS’ FEES AND EXPENSES) OR LIABILITY (BUT EXCLUDING CONSEQUENTIAL AND
PUNITIVE DAMAGES EXCEPT TO THE EXTENT EITHER OF THE SAME ARE REQUIRED TO BE PAID
BY AN INDEMNITEE TO A THIRD PARTY), TO THE EXTENT INDEMNITEES MAY INCUR SAME, AS
A DIRECT OR INDIRECT CONSEQUENCE OF (A) THE USE, GENERATION, MANUFACTURE,
STORAGE, TREATMENT, RELEASE, THREATENED RELEASE, DISCHARGE, DISPOSAL,
TRANSPORTATION OR PRESENCE OF ANY HAZARDOUS MATERIALS WHICH ARE FOUND IN, ON,
UNDER, ABOUT OR MIGRATING FROM THE PROPERTY; (B) ANY VIOLATION OR CLAIM OF
VIOLATION OF ANY HAZARDOUS MATERIALS LAWS WITH RESPECT TO THE PROPERTY; (C) ANY
INDEMNITY CLAIM BY A THIRD PARTY AGAINST ONE OR MORE INDEMNITEES IN CONNECTION
WITH ANY OF THE FOREGOING; OR (D) THE BREACH OF ANY COVENANTS (OR
REPRESENTATIONS AND WARRANTIES) OF BORROWER UNDER THIS INDEMNITY. SUCH INDEMNITY
SHALL INCLUDE, WITHOUT LIMITATION: (i) THE COSTS, WHETHER FORESEEABLE OR
UNFORESEEABLE, OF ANY INVESTIGATION, MONITORING, REPAIR, REMEDIATION OR
DETOXIFICATION OF THE PROPERTY AND/OR IMPROVEMENTS, OR THE REMOVAL OF ANY
HAZARDOUS MATERIALS (REGARDLESS OF THE MEDIUM) FROM THE PROPERTY AND/OR
IMPROVEMENTS, OR THE TAKING OF ANY EMERGENCY ACTION, WHICH IS REQUIRED BY ANY
GOVERNMENTAL AUTHORITY OR IS OTHERWISE NECESSARY TO RENDER THE PROPERTY AND
IMPROVEMENTS IN COMPLIANCE WITH ALL HAZARDOUS MATERIALS LAWS; (ii) ALL OTHER
DIRECT OR INDIRECT DAMAGES (INCLUDING, WITHOUT LIMITATION, ANY THIRD PARTY TORT
CLAIMS OR GOVERNMENTAL CLAIMS, FINES OR PENALTIES AGAINST ANY AND ALL
INDEMNITEES); AND (iii) ALL

 

27



--------------------------------------------------------------------------------

 

COURT COSTS AND REASONABLE ATTORNEYS, EXPERT AND CONSULTANT FEES AND EXPENSES
PAID OR INCURRED BY ANY AND ALL INDEMNITEES. EACH INDEMNITEE SHALL HAVE THE
RIGHT AT ANY TIME TO APPEAR IN, AND TO PARTICIPATE IN AS A PARTY IF IT SO
ELECTS, AND BE REPRESENTED BY COUNSEL OF ITS OWN CHOICE IN, ANY ACTION OR
PROCEEDING INITIATED IN CONNECTION WITH ANY HAZARDOUS MATERIALS LAWS THAT AFFECT
THE PROPERTY. BORROWER SHALL IMMEDIATELY PAY TO THE APPLICABLE INDEMNITEES UPON
DEMAND ANY AMOUNTS OWING UNDER THIS INDEMNITY, TOGETHER WITH INTEREST FROM THE
DATE THE INDEBTEDNESS ARISES UNTIL PAID AT THE RATE OF INTEREST APPLICABLE TO
THE PRINCIPAL BALANCE OF THE LOAN. BORROWER’S DUTY AND OBLIGATIONS TO DEFEND,
INDEMNIFY AND HOLD HARMLESS ADMINISTRATIVE AGENT AND EACH LENDER SHALL SURVIVE
THE CANCELLATION OF THE NOTES AND THE RELEASE, RECONVEYANCE OR PARTIAL RELEASE
OR RECONVEYANCE OF THE DEED OF TRUST. NOTWITHSTANDING THE FOREGOING, BORROWER
SHALL NOT BE OBLIGATED TO INDEMNIFY HEREUNDER WITH REGARD TO ANY HAZARDOUS
MATERIALS FIRST USED, GENERATED, MANUFACTURED, STORED, TREATED, RELEASED,
DISCHARGED OR DISPOSED IN, ON, UNDER OR ABOUT THE PROPERTY BY ANY PARTY (OTHER
THAN BORROWER, GUARANTOR, OR ANY AFFILIATE, EMPLOYEE OR AGENT THEREOF) AFTER THE
LATEST OF: (I) THE DATE OF FORECLOSURE ON THE SECURITY INSTRUMENT (OR
ADMINISTRATIVE AGENT’S ACCEPTANCE OF A DEED IN LIEU THEREOF); OR (II) THE DATE
BORROWER NO LONGER HAS OCCUPANCY OF THE PROPERTY; OR (III) THE DATE BORROWER NO
LONGER USES OR OPERATES THE PROPERTY. BORROWER SHALL HAVE NO OBLIGATION TO PAY
FOR DUPLICATIVE EXPENSES OF MULTIPLE PARTICIPANTS.

 

7.5

LEGAL EFFECT OF SECTION; ENVIRONMENTAL IMPAIRMENT. Borrower and Lenders agree
that: (a) this Article 7 is intended as Lenders’ written request for information
(and Borrower’s response) concerning the environmental condition of the real
property security as required by California Code of Civil Procedure §726.5; and
(b) each provision in this Article (together with any indemnity applicable to a
breach of any such provision) with respect to the environmental condition of the
real property security is intended by Lenders and Borrower to be an
“environmental provision” for purposes of California Code of Civil Procedure
§736, and as such it is expressly understood that Borrower’s duty to indemnify
Administrative Agent and Lenders hereunder shall survive: (i) any judicial or
non-judicial foreclosure under the Deed of Trust, or transfer of the Property in
lieu thereof; (ii) the release and reconveyance or cancellation of the Deed of
Trust; and (iii) the satisfaction of all of Borrower’s obligations under the
Loan Documents.

If any portion of the Property is determined to be “environmentally impaired”
(as “environmentally impaired” is defined in California Code of Civil Procedure
Section 726.5(e)(3)) or to be an “affected parcel” (as “affected parcel” is
defined in California Code of Civil Procedure Section 726.5(e)(1)), then,
without otherwise limiting or in any way affecting Administrative Agent’s or any
Lender’s or the trustee’s rights and remedies under the Deed of Trust,
Administrative Agent may elect to exercise its right under California Code of
Civil Procedure Section 726.5(a) to (1) waive its lien on such environmentally
impaired or affected parcel or portion of the Property and Improvements and
(2) exercise (i) the rights and remedies of an unsecured creditor, including
reduction of its claim against Borrower to judgment, and (ii) any other rights
and remedies permitted by law. For purposes of determining Administrative
Agent’s right to proceed as an unsecured creditor under California Code of Civil
Procedure Section 726.5(a), Borrower shall be deemed to have willfully permitted
or acquiesced in a release or threatened release of hazardous materials, within
the meaning of California Code of Civil Procedure Section 726.5(d)(1), if the
release or threatened release of hazardous materials was knowingly or
negligently caused or contributed to by any lessee, occupant or user of any
portion of the Property and/or Improvements and Borrower knew or should have
known of the activity by such lessee, occupant or user which caused or
contributed to the release or threatened release. All costs and expenses,
including, without limitation, attorneys’ fees, incurred by Administrative Agent
and/or Lenders in connection with any action commenced under this Section,
including any action required by California Code of Civil Procedure
Section 726.5(b) to determine the degree to which the Property and/or
Improvements are environmentally impaired, plus interest thereon at the Default
Rate until paid, shall be added to the obligations secured by the Deed of Trust
and shall be due and payable to Administrative Agent upon its demand made at any
time following the conclusion of such action.

ARTICLE 8. SPECIAL COVENANTS; SINGLE PURPOSE ENTITY

Borrower hereby represents, warrants and covenants with regard to Borrower, as
follows:

 

8.1

LIMITED PURPOSE. The sole purpose to be conducted or promoted by Borrower since
its organization is to engage in the following activities: (i) to acquire, own,
hold, lease, operate, manage, maintain, develop and improve the Property and
construct the Improvements; (ii) to enter into and perform its obligations under
the Loan

 

28



--------------------------------------------------------------------------------

 

Documents; (iii) to sell, transfer, service, convey, dispose of, pledge, assign,
borrow money against, finance, refinance or otherwise deal with the Property to
the extent permitted under the Loan Documents; and (iv) to engage in any lawful
act or activity and to exercise any powers permitted to limited liability
companies organized under the laws of Delaware that are related or incidental to
and necessary, convenient or advisable for the accomplishment of the above
mentioned purposes.

 

8.2

LIMITATIONS ON DEBT, ACTIONS. Notwithstanding anything to the contrary in the
Loan Documents or in any other document governing the formation, management or
operation of Borrower, Borrower shall not (i) guarantee any obligation of any
person or entity, including any affiliate, or become obligated for the debts of
any other person or entity or hold out its credit as being available to pay the
obligations of any other person or entity; (ii) intentionally omitted;
(iii) incur, create or assume any indebtedness or liabilities other than the
Loan, any Swap Agreement between Borrower and a Lender, and unsecured trade
payables incurred in the ordinary course of its business that are related to the
ownership and operation of the Property, do not to exceed five percent (5%) of
the outstanding balance of the aggregate Commitment, which are not evidenced by
a note, and must be paid within sixty (60) days and which are otherwise
expressly permitted under the Loan Documents; (iv) make or permit to remain
outstanding any loan or advance to, or own or acquire any stock or securities
of, any person or entity, except that Borrower may invest in those investments
permitted under the Loan Documents; (v) to the fullest extent permitted by law,
engage in any dissolution, liquidation, consolidation, merger, sale or other
transfer of any of its assets outside the ordinary course of Borrower’s
business; (vi) buy or hold evidence of indebtedness issued by any other person
or entity (other than cash or investment-grade securities); (vii) form, acquire
or hold any subsidiary (whether corporate, partnership, limited liability
company or other) or own any equity interest in any other entity; (vii) own any
asset or property other than the Property and incidental personal property; or
(viii) take any material action without the unanimous written approval of all
shareholders of Borrower.

 

8.3

SEPARATENESS COVENANTS. In order to maintain its status as a separate entity and
to avoid any confusion or potential consolidation with any Affiliate , Borrower
represents and warrants that in the conduct of its operations since its
organization it has and will continue to observe the following covenants
(collectively, the “Separateness Provisions”): (i) maintain books and records
and bank accounts separate from those of any other person or entity;
(ii) maintain its assets in such a manner that it is not costly or difficult to
segregate, identify or ascertain such assets; (iii) comply with all
organizational formalities necessary to maintain its separate existence;
(iv) hold itself out to creditors and the public as a legal entity separate and
distinct from any other entity; (v) maintain separate financial statements,
showing its assets and liabilities separate and apart from those of any other
Person and not have its assets listed on any financial statement of any other
person or entity except that Borrower’s assets may be included in a consolidated
financial statement of its’ Affiliate so long as such consolidated financial
statement indicates the separateness of Borrower from such Affiliate;
(vi) prepare and file its own tax returns separate from those of any person or
entity to the extent required by applicable law, and pay any taxes required to
be paid by applicable law; (vii) allocate and charge fairly and reasonably any
common employee or overhead shared with Affiliates; (viii) not enter into any
transaction with any Affiliate, except on an arm’s-length basis on terms which
are intrinsically fair and no less favorable than would be available for
unaffiliated third parties, and pursuant to written, enforceable agreements;
(ix) conduct business in its own name, and use separate stationery, invoices and
checks bearing its own name; (x) not commingle its assets or funds with those of
any other person or entity; (xi) not assume, guarantee or pay the debts or
obligations of any other person or entity; (xii) correct any known
misunderstanding as to its separate identity; (xiii) not permit any Affiliate to
guarantee or pay its obligations (other than limited guarantees and indemnities
pursuant to the Loan Documents); (xiv) not make loans or advances to any other
person or entity; (xv) pay its liabilities and expenses out of and to the extent
of its own funds; (xvi) maintain a sufficient number of employees in light of
its contemplated business purpose and pay the salaries of its own employees, if
any, only from its own funds; (xvii) maintain adequate capital in light of its
contemplated business purpose, transactions and liabilities; provided, however,
that the foregoing shall not require any equity owner to make additional capital
contributions to Borrower; and (xviii) cause the managers, officers, employees,
agents and other representatives of Borrower to act at all times with respect to
Borrower consistently and in furtherance of the foregoing and in the best
interests of Borrower.

Failure of Borrower to comply with any of the covenants contained in this
Article 8 or any other covenants contained in this Agreement shall not affect
the status of Borrower as a separate legal entity.

 

8.4

SPE COVENANTS IN BORROWER ORGANIZATIONAL DOCUMENTS. Borrower covenants and
agrees to incorporate the provisions contained in this Section into Borrower’s
organizational documents and Borrower agrees not to amend, modify or otherwise
change its organizational documents with respect to the provisions of this
Article.

 

29



--------------------------------------------------------------------------------

8.5

INTERCOMPANY LOANS. Notwithstanding the terms of Section 8.2 above, Borrower may
make or permit to remain outstanding intercompany loans to or from IMAX
Corporation or any of its Affiliates for purposes of funding the payment
obligations under this Loan and permitted operating expenses so long as each
such intercompany loan is unsecured and expressly subordinate to the Loan, all
as evidenced in writing. Borrower shall provide copies of the documentation
evidencing any such intercompany indebtedness to Administrative Agent.

ARTICLE 9. COVENANTS OF BORROWER

 

9.1

EXPENSES. Borrower shall pay to Administrative Agent at the time of funding the
costs and expenses approved pursuant to Section 2.2 and will thereafter
immediately pay Administrative Agent within ten (10) days of written demand all
reasonable costs and expenses incurred by Administrative Agent (after the
Effective Date) in connection with: (a) the administration of this Agreement,
the other Loan Documents and Other Related Documents for the term of the Loan;
and (b) the enforcement or satisfaction by Administrative Agent of any of
Borrower’s obligations under this Agreement, the other Loan Documents or the
Other Related Documents. During the existence of a Default, Borrower shall
reimburse any Lender (in addition to Administrative Agent) for any of the
foregoing costs and expenses reasonably incurred by such Lender. Administrative
Agent’s (and Lenders’, if applicable) costs and expenses shall include, without
limitation, all out of pocket and reasonable appraisal fees (up to once annually
absent a Default), cost engineering and inspection fees (until Completion of the
Improvements and thereafter up to once annually absent a Default), legal fees
and expenses of enforcement and administration of Administrative Agent’s and
Lenders’ rights hereunder, accounting fees, environmental consultant fees,
auditor fees, recording and filing fees, UCC filing fees and/or UCC vendor fees,
flood certification vendor fees, tax service vendor fees, and the cost to
Administrative Agent and Lenders of any title insurance premiums, title surveys,
reconveyance, documentary stamp taxes, intangibles taxes, release and notary
fees. Borrower recognizes and agrees that formal written Appraisals of the
Property and Improvements by a licensed independent appraiser may be required by
Administrative Agent’s or any Lender’s internal procedures and/or federal
regulatory reporting requirements on an annual and/or specialized basis and that
Administrative Agent may, at their option, require inspection of the Property
and Improvements by an independent supervising architect and/or cost engineering
specialist and/or Independent Inspecting Architect, at Borrower’s sole cost and
expense: (i) prior to each advance; (ii) once each month during the course of
construction even though no disbursement is to be made for that month;
(iii) upon Completion of the Improvements; and (iv) so long as no Default
exists, not more than annually thereafter. If any of the services described
above are provided by an employee of Administrative Agent, Administrative
Agent’s costs and expenses for such services shall be calculated in accordance
with Administrative Agent’s reasonable standard charge for such services.

 

9.2

ERISA COMPLIANCE. Borrower shall at all times comply with the provisions of
ERISA with respect to any retirement or other employee benefit plan to which it
is a party as employer, and as soon as possible after Borrower knows, or has
reason to know, that any Reportable Event (as defined in ERISA) with respect to
any such plan of Borrower has occurred, it shall furnish to Administrative Agent
a written statement setting forth details as to such Reportable Event and the
action, if any, which Borrower proposes to take with respect thereto, together
with a copy of the notice of such Reportable Event furnished to the Pension
Benefit Guaranty Corporation.

 

9.3

TAXES AND OTHER LIABILITIES. Borrower shall pay and discharge when due any and
all indebtedness, obligations, assessments and taxes, both real and personal,
owed by or relating to Borrower and Borrower’s properties (including federal and
state income taxes), except such as Borrower may in good faith contest or as to
which a bona fide dispute may arise, provided provision is made to the
satisfaction of Administrative Agent for prompt payment thereof in the event
that it is found that the same is an obligation of Borrower.

 

9.4

REQUIREMENTS OF LAW. Borrower shall comply and cause the Property to comply with
all Requirements of Law, Plans and Specifications, and Permits applicable to it
and to the development and operation of the Property and construction of the
Improvements and shall use commercially reasonable and good faith efforts to
cause other persons or entities to comply with same in a timely manner. At all
times, the Property shall be a separate legal parcel lawfully created in full
compliance with all subdivision laws and ordinances and shall be properly zoned
for the stated use of the Property as disclosed to Administrative Agent as of
the Effective Date. Borrower shall not initiate or acquiesce to a zoning change
of the Property without prior notice to, and prior written consent from,
Administrative Agent. Furthermore, Borrower shall not allow changes in the
stated use of the Property from that disclosed to Administrative Agent at the
time of execution hereof without prior notice to, and prior written consent
from, Administrative Agent. Borrower at all times shall maintain compliance, in
all material respects, with all requirements and restrictions of record and/or
shown in the Title Policy applicable to the Property.

 

30



--------------------------------------------------------------------------------

9.5

LEASING. Any Lease, and any amendment or termination of any Lease, entered into
by Borrower shall be subject to Administrative Agent’s prior written approval,
and shall be with tenants and on terms acceptable to Administrative Agent.

 

9.6

FORMATION AND ORGANIZATIONAL DOCUMENTS. Borrower shall immediately provide
Administrative Agent with (i) copies of any amendments or modifications of the
formation or organizational documents of Borrower and any Guarantor, and
(ii) any updates to the organizational chart attached at Schedule 6.3, so such
organizational chart at all times depicts the correct direct and indirect owners
of Borrower.

 

9.7

LIMITATION ON DISTRIBUTIONS. In no event shall any income from the Property (if
any) be distributed to any partner, venturer, member or equity investor of
Borrower during the existence of a Default.

 

9.8

FACILITIES. Borrower shall keep the Property and Improvements in good repair and
condition, and from time to time make necessary repairs, renewals and
replacements thereto so that the Property and Improvements shall be fully and
efficiently preserved and maintained. Borrower shall at all times own or have
rights to parking sufficient to comply with all of the Leases and Applicable
Law. Borrower shall not initiate or acquiesce to a zoning change of the Property
and/or Improvements without prior notice to, and prior written consent from,
Administrative Agent. Furthermore, Borrower shall not allow changes in the
stated use of the Property and/or Improvements from that disclosed to
Administrative Agent at the time of execution hereof without prior notice to,
and prior written consent from, Administrative Agent.

 

9.9

AMERICANS WITH DISABILITIES ACT COMPLIANCE. The Property and Improvements shall
be hereafter maintained, in strict accordance and full compliance with all of
the requirements of the ADA (to the extent that the ADA requirements are
applicable to the Property pursuant to Applicable Law). Borrower shall be
responsible for all ADA compliance costs. At Administrative Agent’s written
request from time to time, Borrower shall provide Administrative Agent with
written evidence of such compliance satisfactory to Administrative Agent.
Borrower shall be solely responsible for all such ADA costs of compliance and
reporting.

 

9.10

SUBDIVISION MAPS. Prior to recording any final map, plat, parcel map, lot line
adjustment or other subdivision map of any kind covering any portion of the
Property (collectively, “Subdivision Map”), Borrower shall submit such
Subdivision Map to Administrative Agent for Administrative Agent’s review and
approval, which approval shall not be unreasonably withheld, provided, however,
Borrower has advised Lender that a lot line adjustment which will have the
effect of converting a current easement to a fee interest has been filed and is
pending. Within five (5) Business Days after Administrative Agent’s request,
Borrower shall execute, acknowledge and deliver to Administrative Agent such
amendments to the Loan Documents as Administrative Agent may reasonably require
to reflect the change in the legal description of the Property resulting from
the recordation of any Subdivision Map. In connection with and promptly after
the recordation of any amendment or other modification to the Deed of Trust
recorded in connection with such amendments, Borrower shall deliver to
Administrative Agent, for the benefit of Lenders, at Borrower’s sole expense, a
title endorsement to the Title Policy in form and substance satisfactory to
Administrative Agent insuring the continued first priority lien of the Deed of
Trust. Subject to the execution and delivery by Borrower of any documents
required under this Section, Administrative Agent, on behalf of Lenders, shall,
if required by applicable law, sign any Subdivision Map approved by
Administrative Agent pursuant to this Section.

 

9.11

ACCURACY. All reports, documents, instruments, information and forms of evidence
delivered to Administrative Agent concerning the Loan or security for the Loan
or required by the Loan Documents shall be accurate, correct and sufficiently
complete in all material respects as of the date of delivery to give
Administrative Agent and Lenders true and accurate knowledge of their subject
matter, and shall not contain any material misrepresentation or material
omission.

 

9.12

FURTHER ASSURANCES. Upon Administrative Agent’s request and at Borrower’s sole
cost and expense, Borrower shall execute, acknowledge and deliver any other
instruments and perform any other acts necessary, desirable or proper, as
reasonably determined by Administrative Agent, to carry out the purposes of this
Agreement and the other Loan Documents or to perfect and preserve any Liens
created by the Loan Documents.

 

9.13

MERGER, CONSOLIDATION AND TRANSFER OF ASSETS. Without limiting Borrower’s
obligations under Article 8 and Section 9.23 hereof, Borrower shall not:
(a) merge or consolidate with any other entity; (b) make any change in the
nature of Borrower’s business or structure; (c) acquire all or substantially all
of the assets of any other entity; or (d) sell, lease, assign, encumber, pledge,
hypothecate, mortgage or transfer or otherwise dispose

 

31



--------------------------------------------------------------------------------

 

of a material part of Borrower’s assets, except in the ordinary course of
Borrower’s business and in accordance with this Agreement.

 

9.14

CHANGE IN STRUCTURE OR MANAGEMENT OF BORROWER. Borrower will (a) preserve its
existence, and not make any material change in the nature or manner of its
business activities, and (b) maintain executive personnel and management at a
level of experience and ability equivalent to present executive personnel and
management. Without the prior written consent of Administrative Agent (which
consent shall not be unreasonably withheld, except in the case of dissolution or
liquidation), Borrower shall not dissolve or liquidate, or merge or consolidate
with or into any other entity, or turn over the management or operation of its
property, assets or business to any other person or entity. At all times
(i) Borrower shall remain 100% owned and controlled by Guarantor, (ii) each of
Guarantor’s and IMAX U.S.A., Inc’s ownership interest in Borrower shall remain
unencumbered, and (iii) Guarantor shall maintain compliance with the terms of
the Guaranty (including, without limitation, the financial covenants in
Section 10 therein).

 

9.15

EXISTENCE. Borrower shall preserve and maintain its existence and all of its
rights, privileges and franchises; conduct its business in an orderly,
efficient, and regular manner; and comply with the requirements of all
applicable laws, rules, regulations and orders of a governmental authority.

 

9.16

NOTICE. Borrower shall promptly give notice in writing to Administrative Agent
of: (a) any litigation pending or threatened against Borrower; (b) the
occurrence of any breach or default in the payment or performance of any
obligation owing by Borrower to any person or entity, other than Administrative
Agent; (c) any change in the name of Borrower, and in the case of a Borrower
which is an organization, any change in its identity or organizational
structure; (d) any uninsured or partially uninsured loss through fire, theft,
liability damage; (e) any termination or cancellation of any insurance policy
which Borrower is required herein to maintain; or (f) to Borrower’s knowledge,
the existence of any claims, actions, suits, or proceedings pending or
threatened against Guarantor, which are not fully covered by insurance or, if
determined adversely to Guarantor, could (A) result in a Material Adverse Effect
on Guarantor, the Property or the other Collateral, or (B) materially and
adversely affect the ability of the Guarantor to perform its obligations under
the Guaranty.

 

9.17

SWAP AGREEMENTS. If Borrower enters into any Swap Agreement with Administrative
Agent in connection with the Loan, Borrower shall, upon receipt from
Administrative Agent, execute promptly all documents evidencing such transaction
and all obligations of Borrower thereunder shall be secured by the Collateral
pari passu with the Loan. If at any time Borrower enters into an Swap Agreement
in connection with the Loan, then Borrower shall assign its rights to payment
under such Swap Agreement to Administrative Agent, for the benefit of the
Lenders, as additional security for the Loan pursuant to a collateral assignment
of interest rate protection agreement in form and content acceptable to
Administrative Agent.

 

9.18

PROPERTY DOCUMENTS. Borrower may not terminate, modify, amend, or supplant the
CC&Rs without Administrative Agent’s prior written consent. Borrower agrees to
fully and timely perform all obligations imposed on it under the CC&Rs and, in a
commercially reasonable manner, and to timely enforce all obligations of the
other parties under the CC&Rs. Borrower shall provide to Administrative Agent,
within two (2) Business Days of receipt any notice received under the CC&Rs in
connection with a default, casualty or condemnation related to the CC&Rs.

 

9.19

APPROVAL OF MAJOR CONTRACTS. Borrower shall be required to obtain Administrative
Agent’s prior written approval to enter into any Major Contracts affecting the
Property and/or Improvements, which approval shall not be unreasonably withheld,
conditioned or delayed. Borrower shall provide (or cause to be provided)
Administrative Agent with copies of any proposed material amendments or
modifications to any Major Contracts, and Borrower may not terminate, materially
modify or amend any Major Contract without Administrative Agent’s prior written
consent (not to be unreasonably withheld). Borrower shall provide to
Administrative Agent, within two (2) Business Days of receipt any written
notices of default received under any Major Contract and all notices thereafter
received and in any way related thereto.

 

9.20

ASSIGNMENT. Without the prior written consent of the Required Lenders, Borrower
shall not assign Borrower’s interest under any of the Loan Documents, or in any
monies due or to become due thereunder, and any assignment without such consent
shall be void.

 

9.21

MANAGEMENT OF PROPERTY. Without the prior written consent of Administrative
Agent, which consent shall not be unreasonably withheld or delayed, Borrower
shall not terminate or materially amend the Development Management Agreement.
Except for the Development Management Agreement, without the prior written
consent

 

32



--------------------------------------------------------------------------------

 

of Administrative Agent, which consent shall not be unreasonably withheld or
delayed, Borrower shall not enter into, materially amend or terminate any
agreement providing for the management or operation of the Property or
Improvements. Upon Administrative Agent’s request, in connection with Borrower
entering into any new property management agreement, Borrower shall, and shall
cause such property manager to, execute an Assignment of Property Management
Agreement, in favor of Administrative Agent and in form and substance acceptable
to Administrative Agent.

 

9.22

MATERIAL ALTERATIONS. Borrower shall not make any Material Alteration to the
Property without the prior written consent of Administrative Agent, which
consent shall not be unreasonably withheld, delayed or conditioned. For purposes
hereof, “Material Alteration” shall mean any removal, destruction, or alteration
of the Property that is reasonably estimated to cost in excess of $1,000,000 or
would affect the structural integrity of the Improvements; provided, however,
that none of the following shall constitute a Material Alteration regardless of
the cost thereof: (i) Improvements to the Property that are expressly required
to be made by Borrower pursuant to Applicable Law; (ii) any decorative work or
the addition, removal or replacement of furniture, trade fixtures and equipment;
and (iii) any alterations performed as part of the restoration of the Property,
or any portion thereof, after a casualty or condemnation in accordance with the
terms of the Loan Documents. Borrower shall give prompt notice to Administrative
Agent of any alterations to the Property that do not constitute Material
Alterations.

 

9.23

PROHIBITED TRANSFERS.

 

  (a)

Prohibited Property Transfers.

 

  (i)

Prohibited Property Transfers. Borrower shall not cause or permit any Transfer
of all or any part of or any direct or indirect legal or beneficial interest in
the Property, the Improvements or the Collateral (collectively, a “Prohibited
Property Transfer”), including, without limitation, (i) a Lease of all or a
material part of the Property for any purpose other than actual occupancy by a
space tenant; and (ii) the Transfer of all or any part of Borrower’s right,
title and interest in and to any Lease or lease payments.

 

  (ii)

Permitted Property Transfers. Notwithstanding the foregoing, none of the
following Transfers shall be deemed to be a Prohibited Property Transfer: (i) a
Transfer which is expressly permitted under this Agreement; (B) a Lease which is
permitted under the terms of the Loan Documents; and (ii) the sale of inventory
in the ordinary course of business.

 

  (b)

Prohibited Equity Transfers.

 

  (i)

Prohibited Equity Transfers. Subject to subsection (b) below, Borrower shall not
cause or permit any Transfer of any direct or indirect legal or beneficial
interest in a Restricted Party (collectively, a “Prohibited Equity Transfer”),
including without limitation, (i) if a Restricted Party is a corporation, any
merger, consolidation or other Transfer of such corporation’s stock or the
creation or issuance of new stock in one or a series of transactions; (ii) if a
Restricted Party is a limited partnership, limited liability partnership,
general partnership or joint venture, any merger or consolidation or the change,
removal, resignation or addition of a general partner or the Transfer of the
partnership interest of any general or limited partner or any profits or
proceeds relating to such partnership interests or the creation or issuance of
new limited partnership interests; (iii) if a Restricted Party is a limited
liability company, any merger or consolidation or the change, removal,
resignation or addition of a managing member or non-member manager (or if no
managing member, any member) or any profits or proceeds relating to such
membership interest, or the Transfer of a non-managing membership interest or
the creation or issuance of new non-managing membership interests; or (iv) if a
Restricted Party is a trust, any merger, consolidation or other Transfer of any
legal or beneficial interest in such Restricted Party or the creation or
issuance of new legal or beneficial interests.

 

  (ii)

Permitted Equity Transfers. Notwithstanding the foregoing, the following
Transfers shall not be deemed to be a Prohibited Equity Transfer: (i) prior to a
Termination Event under the IMAX Credit Agreement, any Transfers in the
ownership interests in Guarantor expressly permitted or not prohibited under the
IMAX Credit Agreement, and (ii) from and after a Termination Event under the
IMAX Credit Agreement, any Transfers in the ownership interests in Guarantor
that do not violate the terms of Section 11.1(h) below, so long as no direct or
indirect owner of a 25% or

 

33



--------------------------------------------------------------------------------

 

more ownership interest in Guarantor (excluding any holders of publicly traded
shares) is an Embargoed Person.

 

  (iii)

SPE Status. Nothing contained in this Section shall be construed to permit any
Transfer which would result in a breach of any representation, warranty or
covenant of Borrower under Article 7 of the Loan Agreement.

 

  (c)

Certificates of Ownership. Borrower shall deliver to Administrative Agent, at
any time and from time to time, not more than five (5) days after Administrative
Agent’s written request therefor, a certificate, in form acceptable to
Administrative Agent, signed and dated by Borrower, listing the names of all
persons and entities holding direct or indirect legal or beneficial interests in
the Property and Improvements or any Restricted Party and the type and amount of
each such interest.

 

9.24

ENVIRONMENTAL REQUIREMENTS.

 

  (a)

Borrower shall at all times comply in all material respects with, and cause the
Property to comply with, the terms of the Environmental Covenant Documents,
including (without limitation) timely performance of all obligations thereunder.
Borrower shall deliver to Lender copies of any notices or other written
communications received from any person or entity under the Environmental
Covenant Documents, or otherwise pertaining to the Environmental Covenant
Documents. Borrower shall not agree to or permit any modification to any of the
Environmental Covenant Documents without the prior written consent of Lender.

 

  (b)

Borrower shall install a vapor barrier beneath the Improvements on the Property,
and at all times thereafter, monitor volatile organic compound concentrations
above and below the vapor barriers for vapor intrusion, all in accordance with
the applicable Environmental Covenant Documents.

 

  (c)

Borrower shall not interfere with any investigation or remediation of soil or
groundwater contamination on or beneath the Property.

 

  (d)

Prior to any soil excavation on the Property, Borrower shall obtain express,
written approval from the Regional Board.

 

  (e)

Intentionally omitted.

 

  (f)

Borrower shall at all times comply with all obligations to monitor soil and
groundwater conditions on and beneath the Property, including, without
limitation, by providing access to Playa Phase 1 Commercial Land Company, LLC
and Ballona Restoration Company, LLC, to investigate, monitor and remediate soil
and groundwater contamination on the Property, in accordance with any order from
the Regional Board or any successor agency.

 

  (g)

Borrower shall obtain the express, written consent from the Regional Board prior
to drilling a well on the Property for the purposes of extracting water for any
use.

 

  (h)

Borrower shall cause the Property to comply with the Playa Vista Storm Water
Plan, including, without limitation, by instituting best management practices
for storm water runoff.

 

  (i)

In the event any contaminated soil or groundwater is discovered or encountered
at the Property at any time, including, without limitation, during construction
of the Improvements, Borrower shall (i) cause the excavation, treatment and/or
disposition of any soils with contamination above the acceptable levels (as
established by the California Department of Toxic Substances Control), in
accordance with the MMRP; and (ii) provide written notice of such contaminated
soil or groundwater to Playa Phase 1 Commercial Land Company, LLC and Ballona
Restoration Company, and give Playa Phase 1 Commercial Land Company, LLC and
Ballona Restoration Company a reasonable period of time to respond, all in
accordance with the SLUR.

 

  (j)

Borrower shall provide written notice to the Regional Board of any disturbances
of any remedial activity or equipment on the Property, in accordance with the
document titled Covenant and Environmental

 

34



--------------------------------------------------------------------------------

 

Restriction on Property, made as of February 26, 2013, and recorded on
November 27, 2013, by Playa Vista Parcel 10, LLC (which document is also
referenced on Schedule 9.24 hereto).

 

9.25

NON-RESIDENTIAL ENERGY DISCLOSURE. The owner(s) or operators(s) of the Property
shall comply with all non-residential building energy disclosures as required by
California Public Resources Code Section 25402.10, and any and all regulations
related thereto, including, without limitation, California Code of Regulations,
Title 20, Division 2, Chapter 4, Article 9, Sections 1680-1684, and any
amendments thereto.

ARTICLE 10. REPORTING COVENANTS

 

10.1

BORROWER FINANCIAL STATEMENTS. Borrower shall deliver to Administrative Agent,
within fifteen (15) days after filing, but in no event later than November 15 of
each year, a current filed tax return (which will include a current balance
sheet and income statement) signed and certified to be true, complete and
correct, by an authorized officer of the Borrower. Borrower shall provide
Administrative Agent with any extension obtained for filing its tax return.

 

10.2

GUARANTOR FINANCIAL STATEMENTS. Borrower shall deliver to Administrative Agent
financial statements of Guarantor as required under the IMAX Credit Agreement.
In the event there is a Termination Event under the IMAX Credit Agreement,
Borrower shall deliver to Administrative Agent, as soon as available, but in no
event later than ninety (90) days after Guarantor’s fiscal year end, a current
audited financial statement (including, without limitation, a balance sheet, an
income and expense statement and a statement of cash flow) signed and certified
to be true, complete and correct in all material respects, by an authorized
officer of Guarantor, together with any other financial information, including,
without limitation, as soon as available, but in no event later than thirty
(30) days after each fiscal calendar quarter, quarterly financial statements and
cash flow projections requested by Administrative Agent for Borrower. If audited
financial information is prepared, Borrower shall deliver to Administrative
Agent copies of that information within fifteen (15) days of its final
preparation.

 

10.3

INTENTIONALLY OMITTED.

 

10.4

TAX RETURNS. Borrower shall deliver to Administrative Agent within fifteen days
of filing or on November 15th of each year, whichever is earlier complete copies
of federal and state tax returns for Borrower, together with all schedules
thereto, including, without limitation, K-1 statements for all Partnerships and
Sub Chapter S Corporations, each of which shall be signed an certified by an
authorized officer of the Borrower to be true and complete copies of such
returns. In the event an extension is filed, Borrower shall deliver to Lender a
copy of the extension within thirty (30) days from filing.

 

10.5

INTENTIONALLY OMITTED.

 

10.6

RENT ROLL. In the event there is one or more Lease at the Property, then, upon
Administrative Agent’s reasonable request, Borrower shall deliver to
Administrative Agent no later than thirty (30) days after and as of the end of
each calendar quarter, a rent roll relating to any Leases (which contains basic
rent roll information as approved by Administrative Agent, including, without
limitation, name of tenant, date of Lease, monthly or other periodic rent
amount, amount of security deposit, Lease expiration date, option periods, and
other matters reasonably requested by Administrative Agent), signed and
certified to be true, complete and correct by Borrower, and/or such other
leasing information as Administrative Agent shall reasonably request with
respect to the Property and Improvements, each in form and substance
satisfactory to Administrative Agent.

 

10.7

BOOKS AND RECORDS. Borrower shall maintain complete books of account and other
records for the Property and Improvements and for disbursement and use of the
proceeds of the Loan and Borrower’s Funds, and the same shall be available for
inspection at Borrower’s office and copying by Administrative Agent and each
Lender upon reasonable prior notice.

 

10.8

INTENTIONALLY OMITTED.

 

10.9

KNOWLEDGE OF DEFAULT; ETC. Borrower shall promptly, upon obtaining knowledge
thereof, report in writing to Administrative Agent the occurrence of any Default
or Potential Default. In the case of any Potential Default, such notice shall
include, as applicable, the affirmative steps which Borrower has taken or
intends to take during the applicable cure period in order to avoid the
occurrence of a Default with respect to the subject event, circumstance or
condition.

 

35



--------------------------------------------------------------------------------

10.10

LITIGATION, ARBITRATION OR GOVERNMENT INVESTIGATION. Borrower shall promptly,
upon obtaining knowledge thereof, report in writing to Administrative Agent,
(i) the institution of, or threat of, any material proceeding against or
affecting Borrower or the Property, including any eminent domain or other
condemnation proceedings affecting the Property, or (ii) any material
development in any proceeding already disclosed, which, in either case, has a
Material Adverse Effect on Borrower or the Property, which notice shall contain
such information as may be reasonably available to Borrower to enable
Administrative Agent and its counsel to evaluate such matters.

 

10.11

ENVIRONMENTAL NOTICES. Borrower shall notify Administrative Agent, in writing,
as soon as practicable, and in any event within ten (10) days after Borrower’s
learning thereof, of any notice required pursuant to Section 7.2(c).

 

10.12

INTENTIONALLY OMITTED.

 

10.13

OTHER INFORMATION. Borrower shall provide to Administrative Agent within ten
(10) days of Administrative Agent’s written request, such other information as
Administrative Agent may reasonably require, including, in connection with
Borrower, any Guarantor and/or the Property.

 

10.14

FORM WARRANTY. Borrower agrees that all financial statements to be delivered to
Administrative Agent pursuant to this Section shall, as of the date made and for
the period covered: (a) be complete and correct in all material respects;
(b) present fairly the financial condition of the party; (c) disclose all
liabilities that are required to be reflected or reserved against; and (d) be
prepared in accordance with generally accepted accounting principles,
consistently applied. By Borrower’s execution of this Agreement, Borrower shall
be deemed to warrant and represent that, as of the date of delivery of any such
financial statement, there has been no change in financial condition which would
have a Material Adverse Change, nor have any assets or properties been sold,
transferred, assigned, mortgaged, pledged or encumbered since the date of such
financial statement, except as disclosed by Borrower in writing delivered to
Administrative Agent. Borrower agrees that all other information to be delivered
to Administrative Agent pursuant to this Article shall not contain any
misrepresentation or omission of a material fact.

ARTICLE 11. DEFAULTS AND REMEDIES

 

11.1

DEFAULT. The occurrence of any one or more of the following shall constitute an
event of default (“Default”) under this Agreement and the other Loan Documents:

 

  (a)

Monetary. Borrower’s failure to (i) pay when due any principal or interest
payable under the Notes, or any sums payable under the Fee Letter or any of the
other Loan Documents (provided that, up to two times per any twelve-month
period, Borrower shall have a cure period of five (5) days following the date
Borrower receives written notice from Administrative Agent that the same is due
and payable, and further provided that no cure period shall exist for a payment
default occurring on the Maturity Date of the Loan), (ii) deposit any Borrower’s
Funds as and when required under this Agreement, or (iii) pay any other amounts
due under this Agreement or the other Loan Documents within five (5) days
following written notice that the same is due and payable; or

 

  (b)

Performance of Obligations. Borrower’s failure to perform any obligation,
covenant or condition under this Agreement, the Note or any of the other Loan
Documents, whether direct or indirect, absolute or contingent; provided,
however, with respect to any such failures (other than (A) those in
Section 11.1(a) above, (B) elsewhere in this Section 11.1, (C) for which a cure
period is provided, or (D) which require performance of an obligation by a date
certain (for which there shall be no cure period)), Borrower’s failure to
perform will not constitute a Default unless Borrower fails to remedy the same
to Lender’s satisfaction within thirty (30) days of Lender’s written demand to
do so (or such longer time as is reasonably necessary to cure so long as
Borrower has diligently commenced such cure within such 30-day period and
thereafter diligently pursues such cure through completion, but in no event
shall such cure be completed later than sixty (60) days after the expiration of
such 30-day period); or

 

  (c)

Construction; Use. (i) There is any material deviation in the construction of
the Improvements from the most recent Plans and Specifications (as amended, if
applicable), and Borrower fails to remedy the same to Administrative Agent’s
satisfaction within ten (10) days of Administrative Agent’s written demand to do
so; (ii) there is any material deviation in the construction of the Improvements
from any governmental

 

36



--------------------------------------------------------------------------------

 

requirements, and Borrower fails to diligently commence remedying the same to
Administrative Agent’s satisfaction within ten (10) days of Administrative
Agent’s written demand to do so, and thereafter fails to continue to remedy the
same to Administrative Agent’s satisfaction; or (iii) there is a cessation of
construction of the Improvements prior to completion for a continuous period of
more than thirty (30) days (except as caused by a Force Majeure Event (as
defined in Section 4.2) for which a longer delay may be permitted under Article
4); or (iv) the use of any of the Improvements in accordance with the Loan
Documents is prohibited, enjoined or delayed for a continuous period of more
than ninety (90) days after the Completion except due to a Force Majeure Event;
or (v) utilities or other public services necessary for the full occupancy and
utilization of the Property and Improvements are curtailed for a continuous
period of more than ninety (90) days except due to a Force Majeure Event; or

 

  (d)

Liens, Attachment; Condemnation. (i) The recording of any claim of Lien against
the Property or Improvements or the service on Administrative Agent or any
Lender of any bonded stop notice relating to the Loan and the continuance of
such claim of Lien or bonded stop notice for twenty (20) days without discharge,
satisfaction, release (by providing a surety bond in accordance with
Section 4.8) or provision for payment being made by Borrower in a manner
satisfactory to Administrative Agent; or (ii) the condemnation, seizure or
appropriation of, or occurrence of an uninsured casualty with respect to any
material portion of the Property or Improvements; or (iii) the sequestration or
attachment of, or any levy or execution upon any of the Property or
Improvements, any other collateral provided by Borrower under any of the Loan
Documents, any monies in the Account or in the Borrower’s Funds Account, or any
substantial portion of the other assets of Borrower, which sequestration,
attachment, levy or execution is not released, expunged or dismissed prior to
the earlier of thirty (30) days or the sale of the assets affected thereby; or

 

  (e)

Representations and Warranties. (i) The failure of any representation or
warranty of Borrower in any of the Loan Documents or the Guarantor in the
Guaranty or the Indemnitor in the Indemnity and the continuation of such failure
for more than twenty (20) days after written notice to Borrower from
Administrative Agent requesting that Borrower cure such failure; or (ii) any
Material Adverse Change in the financial condition of Borrower, any Guarantor or
any Indemnitor from the financial condition represented to Administrative Agent
and Lenders as of the later of: (A) the Effective Date; or (B) the date upon
which the financial condition of such party was first represented to
Administrative Agent and Lenders; or

 

  (f)

Bankruptcy; Insolvency; Dissolution. (i) The filing by Borrower, any partner,
manager, member, or joint venturer of Borrower, any Guarantor or any Indemnitor
of a petition for relief under the Bankruptcy Code, or under any other present
or future state or federal law regarding bankruptcy, reorganization or other
debtor relief law; (ii) the filing against Borrower, any partner, manager or
member of Borrower, any Guarantor or any Indemnitor, of an involuntary
proceeding under the Bankruptcy Code or other debtor relief law and the failure
of Borrower to effect a full dismissal of such proceeding within thirty
(30) days after the date of filing such proceeding; (iii) a general assignment
by Borrower, any partner, manager or member of Borrower, any Guarantor or any
Indemnitor for the benefit of creditors; or (iv) Borrower, any partner, manager
or member of Borrower, any Guarantor or any Indemnitor applying for, or the
appointment of, a receiver, trustee, custodian or liquidator of Borrower or any
of its property; or

 

  (g)

Borrower Change in Management or Control. The occurrence of a breach under
Section 9.14; or

 

  (h)

Guarantor Dissolution or Change in Management or Control. (i) Guarantor
dissolves, liquidates, suspends or discontinues doing business, or (ii) the
occurrence of any acquisition of control or change in the controlling ownership
of Guarantor, which may reasonably be expected to have a Material Adverse
Effect.

 

  (i)

Loss of Priority. The failure at any time of the Deed of Trust to be a valid
first lien upon the Property and Improvements or any portion thereof, other than
as a result of any release or reconveyance of the Deed of Trust with respect to
all or any portion of the Property and Improvements pursuant to the terms and
conditions of this Agreement or any other Loan Document; or

 

  (j)

Hazardous Materials. The discovery of any significant Hazardous Materials in, on
or about the Property subsequent to the Effective Date; provided, however,
Borrower shall not be in Default under this subsection (j) so long as (i) within
three (3) months, Borrower has received a Phase II, at Borrower’s sole cost and
expense, and either (A) Borrower has received an approved remediation plan from
the applicable regulatory agency, or (B) in the event a remediation plan is not
required by any applicable

 

37



--------------------------------------------------------------------------------

 

regulatory agency, Borrower has put in place a maintenance plan, acceptable to
Administrative Agent, Lenders and any applicable regulatory agency, for purposes
of managing such Hazardous Materials in compliance with all Hazardous Materials
Laws, (ii) it is possible, through remediation (or other acceptable maintenance)
by the Borrower and/or Guarantor, to remediate (or manage) the presence of
Hazardous Materials in, on or about the Property, such that, following the
remediation (or maintenance), the Property shall be in compliance with all
Hazardous Materials Laws and there shall no longer be an adverse impact on the
value of the Property, (iii) Borrower and/or Guarantor are diligently pursuing
such remediation and/or management, as applicable, and (iv) the presence of such
Hazardous Materials does not materially affect the use and operation of the
Property, including, without limitation, occupancy. Any such Hazardous Materials
shall be “significant” for this purpose if said Hazardous Materials, in
Administrative Agent’s reasonable discretion, have a materially adverse impact
on the value of the Property; or

 

  (k)

Violation of Separate Purpose Entity Provisions. The occurrence of any default
in the observance of the Separateness Provisions applicable to Borrower; or

 

  (l)

Default Under Unsecured Hazardous Materials Indemnity Agreement. The occurrence
of a default under any Hazardous Materials Indemnity Agreement (Unsecured),
after any applicable notice or cure period provided therein, now or hereafter
executed by an Indemnitor in connection with the Loan, in favor of
Administrative Agent, including, without limitation, Indemnitor’s failure to
perform any covenant, condition, or obligation thereunder; or

 

  (m)

Default Under Guaranty. The occurrence of a default under any guaranty now or
hereafter executed in connection with the Loan, including without limitation,
any Guarantor’s failure to perform any covenant, condition, or obligation
thereunder (subject to any applicable notice and cure rights); or

 

  (n)

Default Under CC&Rs. The occurrence of a material default by Borrower under the
CC&Rs, including without limitation, any Borrower’s failure to perform any
covenant, condition, or obligation thereunder (subject to any applicable notice
and cure rights) that could have a Material Adverse Effect on the Loan; or

 

  (o)

Default Under Swap Agreement. A default in payment or performance of any
covenants or obligations of Borrower under any Swap Agreement at any time
entered into by Borrower in connection with the Loan (subject to any applicable
notice and cure rights); or

 

  (p)

Prohibited Transfer. The occurrence of any Prohibited Property Transfer or
Prohibited Equity Transfer; or

 

  (q)

Judgment. The failure of Borrower to comply in any material respect with any
order, judgment, injunction, decree, writ or demand of any court or other public
authority and such failure could have a Material Adverse Effect on Borrower or
the Property; or the failure of Guarantor to comply in any material respect with
any order, judgment (that is final or else not being appealed by Guarantor) in
excess of $2,500,000 for any single event or in excess of $10,000,000 in the
aggregate, injunction, decree, writ or demand of any court or other public
authority and such failure could have a Material Adverse Effect on Guarantor or
the Property; or

 

  (r)

Intentionally Omitted.

 

  (s)

Cross Default. The occurrence of an Event of Default (as defined in the IMAX
Credit Agreement) under the IMAX Credit Agreement or any breach of default under
any Financing Agreement (as defined in the IMAX Credit Agreement); or

 

  (t)

Other Obligations. Borrower or Guarantor shall default under any other
indebtedness from Wells Fargo in excess of $5,000,000.

 

11.2

ACCELERATION UPON DEFAULT; REMEDIES. Upon the occurrence of any Default
specified in this Article 11, Requisite Lenders may, at their sole option,
declare all sums owing to Lenders under the Notes, this Agreement and the other
Loan Documents immediately due and payable. Upon such acceleration,
Administrative Agent may, and at the direction of Requisite Lenders, shall, in
addition to all other remedies permitted under this Agreement and the other Loan
Documents and at law or equity, apply any sums in any Account to the sums

 

38



--------------------------------------------------------------------------------

 

owing under the Loan Documents and any and all obligations of Lenders to fund
further disbursements under the Loan shall terminate.

 

11.3

DISBURSEMENTS TO THIRD PARTIES. Upon the occurrence of a Default occasioned by
Borrower’s failure to pay money to a third party as required by this Agreement,
Administrative Agent may but shall not be obligated to make such payment from
the Loan proceeds, Borrower’s Funds, or other funds of Administrative Agent or
Lenders. If such payment is made from proceeds of the Loan or from Borrower’s
Funds, Borrower shall immediately deposit with Administrative Agent, upon
written demand, an amount equal to such payment. If such payment is made from
funds of Lenders, Borrower shall immediately repay such funds upon written
demand of Administrative Agent. In either case, the Default with respect to
which any such payment has been made by Administrative Agent or Lenders shall
not be deemed cured until such deposit or repayment (as the case may be) has
been made by Borrower to Administrative Agent.

 

11.4

ADMINISTRATIVE AGENT’S COMPLETION OF CONSTRUCTION. Upon the occurrence of a
Default, Administrative Agent may, upon five (5) days prior written notice to
Borrower, and with or without legal process, take possession of the Property and
Improvements, remove Borrower and all agents, employees and contractors of
Borrower from the Property and Improvements, complete the work of construction
and market operate and sell or lease the Property and/or Improvements. For this
purpose, Borrower irrevocably appoints Administrative Agent as its
attorney-in-fact, which agency is coupled with an interest. As attorney-in-fact,
Administrative Agent may, in Borrower’s name, take or omit to take any action
Administrative Agent may reasonably deem appropriate, including, without
limitation, exercising Borrower’s rights under the Loan Documents and all
contracts concerning the Property and/or Improvements.

 

11.5

ADMINISTRATIVE AGENT’S CESSATION OF CONSTRUCTION. If Administrative Agent
determines at any time that the Improvements are not being constructed in
accordance with the Plans and Specifications and all governmental requirements,
Administrative Agent may immediately cause all construction to cease on any of
the Improvements affected by the condition of nonconformance. Borrower shall
thereafter not allow any construction work, other than corrective work, to be
performed on any of the Improvements affected by the condition of nonconformance
until such time as Administrative Agent notifies Borrower in writing that the
nonconforming condition has been corrected. Borrower shall notify Administrative
Agent and Administrative Agent’s inspector immediately upon receipt of “red tag”
or “stop order” notices from any federal, state, county or municipal building
inspector or of unsatisfactory compliance with any applicable building code, and
in such event Borrower shall provide Administrative Agent and Administrative
Agent’s inspector with a full and complete written explanation of the nature of
such noncompliance

 

11.6

REPAYMENT OF FUNDS ADVANCED. Any funds expended by Administrative Agent or any
Lender in the exercise of its rights or remedies under this Agreement and the
other Loan Documents shall be payable to Administrative Agent upon demand,
together with interest at the rate applicable to the principal balance of the
Loan from the date the funds were expended.

 

11.7

RIGHTS CUMULATIVE, NO WAIVER. All Administrative Agent’s and Lenders’ rights and
remedies provided in this Agreement and the other Loan Documents, together with
those granted by law or at equity, are cumulative and may be exercised by
Administrative Agent or Lenders at any time. Administrative Agent’s or any
Lender’s exercise of any right or remedy shall not constitute a cure of any
Default unless all sums then due and payable to Lenders under the Loan Documents
are repaid and Borrower has cured all other Defaults. No waiver shall be implied
from any failure of Administrative Agent or any Lender to take, or any delay by
Administrative Agent or any Lender in taking, action concerning any Default or
failure of condition under the Loan Documents, or from any previous waiver of
any similar or unrelated Default or failure of condition. Any waiver or approval
under any of the Loan Documents must be in writing and shall be limited to its
specific terms.

 

11.8

ALLOCATION OF PROCEEDS. If a Default exists, all payments received by the
Administrative Agent (or any Lender as a result of its exercise of remedies
permitted under Section 12.16) under any of the Loan Documents, in respect of
any principal of or interest on the Loan or any other amounts payable by
Borrower hereunder or thereunder, shall be applied in the following order and
priority:

 

  (a)

amounts due to the Administrative Agent and the Lenders in respect of expenses
due under Section 9.1, Section 13.10, Section 13.14 and Section 2.6(b) until
paid in full, and then fees referred to in Section 2.2;

 

  (b)

amounts due to the Administrative Agent and the Lenders in respect of Protective
Advances;

 

39



--------------------------------------------------------------------------------

  (c)

payments of interest on the Loan to be to be paid to the Lenders in accordance
with the amounts thereof then due and owing;

 

  (d)

payments of principal on the Loan and payments of the termination value in
respect of any and all Swap Agreements secured by the Deed of Trust, to be paid
to the Lenders equally and ratably in accordance with the respective amounts
thereof then due and owing to such Persons;

 

  (e)

amounts due to the Administrative Agent and the Lenders pursuant to
Section 12.12 and Section 13.1.

 

  (f)

payments of all other sums, obligations and other amounts due under any of the
Loan Documents and Swap Agreements, if any, to be applied for the ratable
benefit of the Lenders; and

 

  (g)

any amount remaining after application as provided above, shall be paid to the
Borrower or whomever else may be legally entitled thereto.

ARTICLE 12. THE ADMINISTRATIVE AGENT; INTERCREDITOR PROVISIONS

 

12.1

APPOINTMENT AND AUTHORIZATION.

 

  (a)

Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement, the other Loan Documents and Other
Related Documents as are specifically delegated to the Administrative Agent by
the terms hereof and thereof, together with such powers as are reasonably
incidental thereto. Not in limitation of the foregoing, each Lender authorizes
and directs the Administrative Agent to enter into the Loan Documents and Other
Related Documents for the benefit of the Lenders.

 

  (b)

Each Lender hereby agrees that, except as otherwise set forth herein, any action
taken by the Requisite Lenders in accordance with the provisions of this
Agreement, the Loan Documents or the Other Related Documents, and the exercise
by the Requisite Lenders of the powers set forth herein or therein, together
with such other powers as are reasonably incidental thereto, shall be authorized
and binding upon all of the Lenders.

 

  (c)

Nothing herein shall be construed to deem the Administrative Agent a trustee or
fiduciary for any Lender or to impose on the Administrative Agent duties or
obligations other than those expressly provided for herein. Without limiting the
generality of the foregoing, the use of the terms “Administrative Agent”,
“Agent”, “agent” and similar terms in the Loan Documents or Other Related
Documents with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, use of such terms is merely a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

 

  (d)

The Administrative Agent shall deliver to each Lender, promptly upon receipt
thereof by the Administrative Agent, copies of each of the financial statements,
certificates, notices and other documents delivered to the Administrative Agent
pursuant to Article 10. The Administrative Agent will also furnish to any
Lender, upon the request of such Lender, a copy (or, where appropriate, an
original) of any document, instrument, agreement, certificate or notice
furnished to the Administrative Agent by the Borrower, any Loan Party or any
other Affiliate of the Borrower, pursuant to this Agreement or any other Loan
Document not already delivered to such Lender pursuant to the terms of this
Agreement or any such other Loan Document.

 

  (e)

As to any matters not expressly provided for by the Loan Documents and Other
Related Documents (including, without limitation, enforcement or collection of
any of Borrower’s obligations hereunder), Administrative Agent shall not be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Requisite Lenders (or all
of the Lenders if explicitly required under any other provision of this
Agreement), and such instructions shall be binding upon all Lenders and all
holders of any of the obligations of Borrower; provided, however, that,
notwithstanding anything in this Agreement to the contrary, the Administrative
Agent shall not be required to take any action which exposes the

 

40



--------------------------------------------------------------------------------

 

Administrative Agent to personal liability or which is contrary to this
Agreement or any other Loan Document or Requirements of Law. Not in limitation
of the foregoing, the Administrative Agent may exercise any right or remedy it
or the Lenders may have under any Loan Document upon the occurrence of a
Potential Default or Default unless the Requisite Lenders have directed the
Administrative Agent otherwise. Without limiting the foregoing, no Lender shall
have any right of action whatsoever against the Administrative Agent as a result
of the Administrative Agent acting or refraining from acting under this
Agreement, the other Loan Documents, or the Other Related Documents in
accordance with the instructions of the Requisite Lenders, or where applicable,
all the Lenders.

 

12.2

WELLS FARGO AS LENDER. Wells Fargo, as a Lender, and any other Lender that may
serve as a successor Administrative Agent, shall have the same rights and powers
under this Agreement and any other Loan Document as any other Lender and may
exercise the same as though it were not the Administrative Agent; and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated, include Wells
Fargo in each case in its individual capacity. Wells Fargo and its affiliates
(or any such successor Administrative Agent and its affiliates) may each accept
deposits from, maintain deposits or credit balances for, invest in, lend money
to, act as trustee under indentures of, serve as financial advisor to, and
generally engage in any kind of business with the Borrower, any other Loan Party
or any other affiliate thereof as if it were any other bank and without any duty
to account therefor to the other Lenders. Further, the Administrative Agent and
any Affiliate may accept fees and other consideration from the Borrower for
services in connection with this Agreement and otherwise without having to
account for the same to the other Lenders. The Lenders acknowledge that,
pursuant to such activities, Administrative Agent or its Affiliates may receive
information regarding the Borrower, other loan parties, other subsidiaries and
other Affiliates (including information that may be subject to confidentiality
obligations in favor of such Person) and acknowledge that the Administrative
Agent shall be under no obligation to provide such information to them.

 

12.3

LOAN DISBURSEMENTS.

 

  (a)

Following receipt of a complete Application for Payment, Administrative Agent
shall send a copy thereof by facsimile to each other Lender and shall otherwise
notify each Lender of the proposed disbursement and the Funding Date. Each
Lender shall make available to Administrative Agent (or the funding bank or
entity designated by Administrative Agent), the amount of such Lender’s Pro Rata
Share of such disbursement in immediately available funds not later than the
times designated in Section 12.3(b). Unless Administrative Agent shall have been
notified by any Lender not later than the close of business (Eastern time) on
the Business Day immediately preceding the Funding Date in respect of any
disbursement that such Lender does not intend to make available to
Administrative Agent such Lender’s Pro Rata Share of such disbursement,
Administrative Agent may assume that such Lender shall make such amount
available to Administrative Agent. If any Lender does not notify Administrative
Agent of its intention not to make available its Pro Rata Share of such
disbursement as described above, but does not for any reason make available to
Administrative Agent such Lender’s Pro Rata Share of such disbursement, such
Lender shall pay to Administrative Agent forthwith on demand such amount,
together with interest thereon at the Federal Funds Rate. In any case where a
Lender does not for any reason make available to Administrative Agent such
Lender’s Pro Rata Share of such disbursement, Administrative Agent, in its sole
discretion, may, but shall not be obligated to, fund to Borrower such Lender’s
Pro Rata Share of such disbursement. If Administrative Agent funds to Borrower
such Lender’s Pro Rata Share of such disbursement and if such Lender
subsequently pays to Administrative Agent such corresponding amount, such amount
so paid shall constitute such Lender’s Pro Rata Share of such disbursement.
Nothing in this Section 12.3(a) shall alter the respective rights and
obligations of the parties hereunder in respect of a Defaulting Lender or a
Non-Pro Rata Advance.

 

  (b)

Requests by Administrative Agent for funding by Lenders of disbursements will be
made by telecopy. Each Lender shall make the amount of its disbursement
available to Administrative Agent in Dollars and in immediately available funds,
to such bank and account, in Charlotte, North Carolina (to such bank and account
in such other place) as Administrative Agent may designate, not later than 9:00
A.M. (Eastern time) on the Funding Date designated by Administrative Agent with
respect to such disbursement, but in no event earlier than two (2) Business Days
following Lender’s receipt of Administrative Agent’s request for funding.

 

  (c)

Nothing in this Section 12.3 shall be deemed to relieve any Lender of its
obligation hereunder to make its Pro Rata Share of disbursements on any Funding
Date, nor shall Administrative Agent or any Lender be responsible for the
failure of any other Lender to perform its obligations to make any disbursement

 

41



--------------------------------------------------------------------------------

 

hereunder, and the Commitment of any Lender shall not be increased or decreased
as a result of the failure by any other Lender to perform its obligation to make
a disbursement.

 

12.4

DISTRIBUTION AND APPORTIONMENT OF PAYMENTS; DEFAULTING LENDERS.

 

  (a)

Subject to Section 12.4(b) below, payments actually received by Administrative
Agent for the account of Lenders shall be paid to them promptly after receipt
thereof by Administrative Agent, but in any event within two (2) Business Days,
provided that Administrative Agent shall pay to Lenders interest thereon, at the
lesser of (i) the Federal Funds Rate and (ii) the rate of interest applicable to
the Loan, from the Business Day following receipt of such funds by
Administrative Agent until such funds are paid in immediately available funds to
Lenders. All payments of principal, interest, and other payments under the Loan
Documents or Other Related Documents shall be allocated among such of Lenders as
are entitled thereto, in proportion to their respective Pro Rata Shares in the
Loan or otherwise as provided herein or as separately agreed by Administrative
Agent and any Lender. Administrative Agent shall promptly distribute, but in any
event within two (2) Business Days, to each Lender at its primary address set
forth on the appropriate signature page hereof or on the Assignment and
Assumption Agreement, or at such other address as a Lender may request in
writing, such funds as it may be entitled to receive, provided that
Administrative Agent shall in any event not be bound to inquire into or
determine the validity, scope or priority of any interest or entitlement of any
Lender and may suspend all payments and seek appropriate relief (including,
without limitation, instructions from Requisite Lenders or all Lenders, as
applicable, or an action in the nature of interpleader) in the event of any
doubt or dispute as to any apportionment or distribution contemplated hereby.
The order of priority herein is set forth solely to determine the rights and
priorities of Lenders as among themselves and may at any time or from time to
time be changed by Lenders as they may elect, in writing in accordance with this
Agreement, without necessity of notice to or consent of or approval by Borrower
or any other Person. All payments or other sums received by Administrative Agent
for the account of Lenders shall not constitute property or assets of the
Administrative Agent and shall be held by Administrative Agent, solely in its
capacity as agent for itself and the other Lenders, subject to the Loan
Documents and the Other Related Documents.

 

  (b)

Notwithstanding any provision hereof to the contrary, until such time as a
Defaulting Lender has funded its Pro Rata Share of a Protective Advance or prior
Loan disbursements which was previously a Non-Pro Rata Advance, or all other
Lenders have received payment in full (whether by repayment or prepayment) of
the amounts due in respect of such Non-Pro Rata Advance, all of the indebtedness
and obligations owing to such Defaulting Lender hereunder shall be subordinated
in right of payment, as provided in the following sentence, to the prior payment
in full of all principal, interest and fees in respect of all Non-Pro Rata
Advances in which the Defaulting Lender has not funded its Pro Rata Share (such
principal, interest and fees being referred to as “Senior Loans”). All amounts
paid by Borrower and otherwise due to be applied to the indebtedness and
obligations owing to the Defaulting Lender pursuant to the terms hereof shall be
distributed by Administrative Agent to the other Lenders in accordance with
their respective Pro Rata Shares of the Loan (recalculated for purposes hereof
to exclude the Defaulting Lender’s Pro Rata Share of the Loan), until all Senior
Loans have been paid in full. This provision governs only the relationship among
Administrative Agent, each Defaulting Lender, and the other Lenders; nothing
hereunder shall limit the obligations of Borrower under this Agreement. The
provisions of this section shall apply and be effective regardless of whether a
Default occurs and is then continuing, and notwithstanding (a) any other
provision of this Agreement to the contrary, (b) any instruction of Borrower as
to its desired application of payments or (c) the suspension of such Defaulting
Lender’s right to vote on matters which are subject to the consent or approval
of Requisite Lenders or all Lenders. Administrative Agent shall be entitled to
(i) withhold or setoff, and to apply to the payment of the defaulted amount and
any related interest, any amounts to be paid to such Defaulting Lender under
this Agreement, and (ii) bring an action or suit against such Defaulting Lender
in a court of competent jurisdiction to recover the defaulted amount and any
related interest. In addition, the Defaulting Lender shall indemnify, defend and
hold Administrative Agent and each of the other Lenders harmless from and
against any and all liabilities and costs, plus interest thereon at the Default
Rate as set forth in the Notes, which they may sustain or incur by reason of or
as a direct consequence of the Defaulting Lender’s failure or refusal to perform
its obligations under this Agreement.

 

12.5

PRO RATA TREATMENT. Except to the extent otherwise provided herein: (a) each
borrowing from Lenders shall be made from the Lenders, each payment of the fees
shall be made for the account of the Lenders, and each termination or reduction
of the amount of the Commitments pursuant to this Agreement shall be applied to
the respective Commitments of the Lenders, pro rata according to the amounts of
their respective Commitments;

 

42



--------------------------------------------------------------------------------

 

(b) each payment or prepayment of principal of the Loan by the Borrower shall be
made for the account of the Lenders pro rata in accordance with the respective
unpaid principal amounts of the Loan held by them, provided that if immediately
prior to giving effect to any such payment in respect of the Loan the
outstanding principal amount of the Loan shall not be held by the Lenders pro
rata in accordance with their respective Commitments in effect at the time the
Loan was made, then such payment shall be applied to the Loan in such manner as
shall result, as nearly as is practicable, in the outstanding principal amount
of the Loan being held by the Lenders pro rata in accordance with their
respective Commitments; and (c) each payment of interest on the Loan by the
Borrower shall be made for the account of the Lenders pro rata in accordance
with the amounts of interest on the Loan then due and payable to the respective
Lenders.

 

12.6

SHARING OF PAYMENTS, ETC. Lenders agree among themselves that (i) with respect
to all amounts received by them which are applicable to the payment of the
obligations of Borrower or Guarantor under the Loan, equitable adjustment will
be made so that, in effect, all such amounts will be shared among them ratably
in accordance with their Pro Rata Shares in the Loan, whether received by
voluntary payment, by counterclaim or cross action or by the enforcement of any
or all of such obligations, (ii) if any of them shall by voluntary payment or by
the exercise of any right of counterclaim or otherwise, receive payment of a
proportion of the aggregate amount of such obligations held by it which is
greater than its Pro Rata Share in the Loan of the payments on account of such
obligations, the one receiving such excess payment shall purchase, without
recourse or warranty, an undivided interest and participation (which it shall be
deemed to have done simultaneously upon the receipt of such payment) in such
obligations owed to the others so that all such recoveries with respect to such
obligations shall be applied ratably in accordance with such Pro Rata Shares;
provided, that if all or part of such excess payment received by the purchasing
party is thereafter recovered from it, those purchases shall be rescinded and
the purchase prices paid for such participations shall be returned to that party
to the extent necessary to adjust for such recovery, but without interest except
to the extent the purchasing party is required to pay interest in connection
with such recovery. Borrower agrees that any Lender so purchasing a
participation from another Lender pursuant to this Section 12.6 may, to the
fullest extent permitted by law, exercise all its rights of payment with respect
to such participation as fully as if such Lender were the direct creditor of
Borrower in the amount of such participation.

 

12.7

COLLATERAL MATTERS; PROTECTIVE ADVANCES.

 

  (a)

Each Lender hereby authorizes the Administrative Agent, without the necessity of
any notice to or further consent from any Lender, from time to time prior to a
Default, to take any action with respect to any Collateral, Loan Documents or
Other Related Documents which may be necessary to perfect and maintain perfected
the Liens upon the Collateral granted pursuant to any of the Loan Documents or
Other Related Documents.

 

  (b)

The Lenders hereby authorize the Administrative Agent, at its option and in its
discretion, to release any Lien granted to or held by the Administrative Agent
upon any Collateral (i) upon termination of the Commitments and indefeasible
payment and satisfaction in full of all of obligations of Borrower hereunder;
(ii) as expressly permitted by, but only in accordance with, the terms of the
applicable Loan Document; and (iii) if approved, authorized or ratified in
writing by the Requisite Lenders (or such greater number of Lenders as this
Agreement or any other Loan Document may expressly provide). Upon request by the
Administrative Agent at any time, the Lenders will confirm in writing the
Administrative Agent’s authority to release particular types or items of
Collateral pursuant to this Section.

 

  (c)

Upon any sale and transfer of Collateral which is expressly permitted pursuant
to the terms of this Agreement, and upon at least five (5) Business Days’ prior
written request by the Borrower, the Administrative Agent shall (and is hereby
irrevocably authorized by the Lenders to) execute such documents as may be
necessary to evidence the release of the Liens granted to the Administrative
Agent for the benefit of the Lenders herein or pursuant hereto upon the
Collateral that was sold or transferred; provided, however, that (i) the
Administrative Agent shall not be required to execute any such document on terms
which, in the Administrative Agent’s opinion, would expose the Administrative
Agent to liability or create any obligation or entail any consequence other than
the release of such Liens without recourse or warranty and (ii) such release
shall not in any manner discharge, affect or impair the obligations of Borrower
or any Liens upon (or obligations of the Borrower or any other Loan Party in
respect of) all interests retained by the Borrower or any other Loan Party,
including (without limitation) the proceeds of such sale or transfer, all of
which shall continue to constitute part of the Collateral. In the event of any
sale or transfer of Collateral, or any foreclosure with respect to any of the
Collateral, the Administrative

 

43



--------------------------------------------------------------------------------

 

Agent shall be authorized to deduct all of the expenses reasonably incurred by
the Administrative Agent from the proceeds of any such sale, transfer or
foreclosure.

 

  (d)

The Administrative Agent shall have no obligation whatsoever to the Lenders or
to any other Person to assure that the Collateral exists or is owned by the
Borrower or any other Loan Party or is cared for, protected or insured or that
the Liens granted to the Administrative Agent herein or pursuant hereto have
been properly or sufficiently or lawfully created, perfected, protected or
enforced or are entitled to any particular priority, or to exercise or to
continue exercising at all or in any manner or under any duty of care,
disclosure or fidelity any of the rights, authorities and powers granted or
available to the Administrative Agent in this Section or in any of the Loan
Documents or Other Related Documents, it being understood and agreed that in
respect of the Collateral, or any act, omission or event related thereto, the
Administrative Agent may act in any manner it may deem appropriate, in its sole
discretion, given the Administrative Agent’s own interest in the Collateral as
one of the Lenders and that the Administrative Agent shall have no duty or
liability whatsoever to the Lenders, except to the extent resulting from its
gross negligence or willful misconduct.

 

  (e)

The Administrative Agent may make, and shall be reimbursed by the Lenders (in
accordance with their Pro Rata Shares) to the extent not reimbursed by the
Borrower for, Protective Advances during any one calendar year with respect to
any Property that is Collateral up to the sum of (i) amounts expended to pay
real estate taxes, assessments and governmental charges or levies imposed upon
such Property; (ii) amounts expended to pay insurance premiums for policies of
insurance related to such Property; and (iii) $1,000,000. Protective Advances in
excess of said sum during any calendar year for any Property that is Collateral
shall require the consent of the Requisite Lenders. The Borrower agrees to pay
on demand all Protective Advances.

 

  (f)

Each Lender agrees that it will not take any action, nor institute any actions
or proceedings, against Borrower or any other obligor hereunder under the Loan
Documents or the Other Related Documents with respect to exercising claims
against or rights in the Collateral without the written consent of the Requisite
Lenders.

 

12.8

POST-FORECLOSURE PLANS. If all or any portion of the Collateral is acquired by
the Administrative Agent as a result of a foreclosure or the acceptance of a
deed or assignment in lieu of foreclosure, or is retained in satisfaction of all
or any part of the obligations of Borrower hereunder, the title to any such
Collateral, or any portion thereof, shall be held in the name of the
Administrative Agent or a nominee or subsidiary of the Administrative Agent, as
agent, for the ratable benefit of all Lenders. The Administrative Agent shall
prepare a recommended course of action for such Collateral (a “Post-Foreclosure
Plan”), which shall be subject to the approval of the Requisite Lenders. In
accordance with the approved Post-Foreclosure Plan, the Administrative Agent
shall manage, operate, repair, administer, complete, construct, restore or
otherwise deal with the Collateral acquired, and shall administer all
transactions relating thereto, including, without limitation, employing a
management agent, leasing agent and other agents, contractors and employees,
including agents for the sale of such Collateral, and the collecting of rents
and other sums from such Collateral and paying the expenses of such Collateral.
Actions taken by the Administrative Agent with respect to the Collateral, which
are not specifically provided for in the approved Post-Foreclosure Plan or
reasonably incidental thereto, shall require the written consent of the
Requisite Lenders by way of supplement to such Post-Foreclosure Plan. Upon
demand therefor from time to time, each Lender will contribute its share (based
on its Pro Rata Share) of all reasonable costs and expenses incurred by the
Administrative Agent pursuant to the approved Post-Foreclosure Plan in
connection with the construction, operation, management, maintenance, leasing
and sale of such Collateral. In addition, the Administrative Agent shall render
or cause to be rendered to each Lender, on a monthly basis, an income and
expense statement for such Collateral, and each Lender shall promptly contribute
its Pro Rata Share of any operating loss for such Collateral, and such other
expenses and operating reserves as the Administrative Agent shall deem
reasonably necessary pursuant to and in accordance with the approved
Post-Foreclosure Plan. To the extent there is net operating income from such
Collateral, the Administrative Agent shall, in accordance with the approved
Post-Foreclosure Plan, determine the amount and timing of distributions to the
Lenders. All such distributions shall be made to the Lenders in accordance with
their respective Pro Rata Shares. The Lenders acknowledge and agree that if
title to any Collateral is obtained by the Administrative Agent or its nominee,
such Collateral will not be held as a permanent investment but will be
liquidated as soon as practicable. The Administrative Agent shall undertake to
sell such Collateral, at such price and upon such terms and conditions as the
Requisite Lenders reasonably shall determine to be most advantageous to the
Lenders. Any purchase money mortgage or deed of trust taken in connection with
the disposition of such Collateral in accordance with the immediately preceding
sentence shall name the Administrative Agent, as agent for the Lenders, as the
beneficiary

 

44



--------------------------------------------------------------------------------

 

or mortgagee. In such case, the Administrative Agent and the Lenders shall enter
into an agreement with respect to such purchase money mortgage or deed of trust
defining the rights of the Lenders in the same Pro Rata Shares as provided
hereunder, which agreement shall be in all material respects similar to this
Article insofar as the same is appropriate or applicable.

 

12.9

APPROVALS OF LENDERS. All communications from the Administrative Agent to any
Lender requesting such Lender’s determination, consent, approval or disapproval
(a) shall be given in the form of a written notice to such Lender, (b) shall be
accompanied by a description of the matter or issue as to which such
determination, approval, consent or disapproval is requested, or shall advise
such Lender where information, if any, regarding such matter or issue may be
inspected, or shall otherwise describe the matter or issue to be resolved,
(c) shall include, if reasonably requested by such Lender and to the extent not
previously provided to such Lender, written materials and a summary of all oral
information provided to the Administrative Agent by the Borrower in respect of
the matter or issue to be resolved, and (d) shall include the Administrative
Agent’s recommended course of action or determination in respect thereof. Unless
a Lender shall give written notice to the Administrative Agent that it
specifically objects to the recommendation or determination of the
Administrative Agent (together with a reasonable written explanation of the
reasons behind such objection) within ten (10) Business Days (or such lesser or
greater period as may be specifically required under the express terms of the
Loan Documents or Other Related Documents) of receipt of such communication,
such Lender shall be deemed to have conclusively approved of or consented to
such recommendation or determination.

 

12.10

NOTICE OF DEFAULTS. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of a Default or Potential Default unless
the Administrative Agent has received notice from a Lender or the Borrower
referring to this Agreement, describing with reasonable specificity such Default
or Potential Default and stating that such notice is a “notice of default”. If
any Lender (excluding the Lender which is also serving as the Administrative
Agent) becomes aware of any Default or Potential Default, it shall promptly send
to the Administrative Agent such a “notice of default”. Further, if the
Administrative Agent receives such a “notice of default,” the Administrative
Agent shall give prompt notice thereof to the Lenders.

 

12.11

ADMINISTRATIVE AGENT’S RELIANCE, ETC. Notwithstanding any other provisions of
this Agreement, any other Loan Documents or the Other Related Documents, neither
the Administrative Agent nor any of its directors, officers, agents, employees
or counsel shall be liable for any action taken or not taken by it under or in
connection with this Agreement or any other Loan Document, except for its or
their own gross negligence or willful misconduct in connection with its duties
expressly set forth herein or therein as determined by a court of competent
jurisdiction in a final non-appealable judgment. Without limiting the generality
of the foregoing, the Administrative Agent: may consult with legal counsel
(including its own counsel or counsel for the Borrower or any other Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts. Neither the
Administrative Agent nor any of its directors, officers, agents, employees or
counsel: (a) makes any warranty or representation to any Lender or any other
Person and shall be responsible to any Lender or any other Person for any
statement, warranty or representation made or deemed made by the Borrower, any
other Loan Party or any other Person in or in connection with this Agreement or
any other Loan Document; (b) shall have any duty to ascertain or to inquire as
to the performance or observance of any of the terms, covenants or conditions of
this Agreement or any other Loan Document or the satisfaction of any conditions
precedent under this Agreement or any Loan Document on the part of the Borrower
or other Persons or inspect the property, books or records of the Borrower or
any other Person; (c) shall be responsible to any Lender for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or any other Loan Document, any other instrument or document furnished
pursuant thereto or any Collateral covered thereby or the perfection or priority
of any Lien in favor of the Administrative Agent on behalf of the Lenders in any
such Collateral; (d) shall have any liability in respect of any recitals,
statements, certifications, representations or warranties contained in any of
the Loan Documents or Other Related Documents or any other document, instrument,
agreement, certificate or statement delivered in connection therewith; and
(e) shall incur any liability under or in respect of this Agreement or any other
Loan Document by acting upon any notice, consent, certificate or other
instrument or writing (which may be by telephone, telecopy or electronic mail)
believed by it to be genuine and signed, sent or given by the proper party or
parties. The Administrative Agent may execute any of its duties under the Loan
Documents or Other Related Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct as determined by a court of competent
jurisdiction in a final non-appealable judgment.

 

45



--------------------------------------------------------------------------------

12.12

INDEMNIFICATION OF ADMINISTRATIVE AGENT. Regardless of whether the transactions
contemplated by this Agreement, the other Loan Documents and Other Related
Documents are consummated, each Lender agrees to indemnify the Administrative
Agent (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so) pro rata in accordance with such Lender’s
respective Pro Rata Share, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may at any time
be imposed on, incurred by, or asserted against the Administrative Agent (in its
capacity as Administrative Agent but not as a “Lender”) in any way relating to
or arising out of the Loan Documents or Other Related Documents, any transaction
contemplated hereby or thereby or any action taken or omitted by the
Administrative Agent under the Loan Documents and Other Related Documents
(collectively, “Indemnifiable Amounts”); provided, however, that no Lender shall
be liable for any portion of such Indemnifiable Amounts to the extent resulting
from the Administrative Agent’s gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment; provided further, however, that no action taken in accordance with the
directions of the Requisite Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section. Without limiting
the generality of the foregoing, each Lender agrees to reimburse the
Administrative Agent (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so) promptly upon demand for its
ratable share of any out-of-pocket expenses (including the reasonable fees and
expenses of the counsel to the Administrative Agent) incurred by the
Administrative Agent in connection with the preparation, negotiation, execution,
administration, or enforcement (whether through negotiations, legal proceedings,
or otherwise) of, or legal advice with respect to the rights or responsibilities
of the parties under, the Loan Documents and Other Related Documents, any suit
or action brought by the Administrative Agent to enforce the terms of the Loan
Documents and Other Related Documents and/or collect any obligation of Borrower
hereunder, any “lender liability” suit or claim brought against the
Administrative Agent and/or the Lenders, and any claim or suit brought against
the Administrative Agent and/or the Lenders arising under any Hazardous
Materials Laws. Such out-of-pocket expenses (including counsel fees) shall be
advanced by the Lenders on the request of the Administrative Agent
notwithstanding any claim or assertion that the Administrative Agent is not
entitled to indemnification hereunder upon receipt of an undertaking by the
Administrative Agent that the Administrative Agent will reimburse the Lenders if
it is actually and finally determined by a court of competent jurisdiction that
the Administrative Agent is not so entitled to indemnification. The agreements
in this Section shall survive the payment of the Loans and all other amounts
payable hereunder or under the other Loan Documents or Other Related Documents
and the termination of this Agreement. If the Borrower shall reimburse the
Administrative Agent for any Indemnifiable Amount following payment by any
Lender to the Administrative Agent in respect of such Indemnifiable Amount
pursuant to this Section, the Administrative Agent shall share such
reimbursement on a ratable basis with each Lender making any such payment.

 

12.13

LENDER CREDIT DECISION, ETC. Each Lender expressly acknowledges and agrees that
neither the Administrative Agent nor any of its officers, directors, employees,
agents, counsel, attorneys-in-fact or other Affiliates has made any
representations or warranties to such Lender and that no act by the
Administrative Agent hereafter taken, including any review of the affairs of the
Borrower, any other Loan Party or Affiliate, shall be deemed to constitute any
such representation or warranty by the Administrative Agent to any Lender. Each
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent, any other Lender or counsel to the Administrative Agent,
or any of their respective officers, directors, employees, agents or counsel,
and based on the financial statements of the Borrower, the other Loan Parties or
Affiliates, and inquiries of such Persons, its independent due diligence of the
business and affairs of the Borrower, the other Loan Parties and other Persons,
its review of the Loan Documents and the Other Related Documents, the legal
opinions required to be delivered to it hereunder, the advice of its own counsel
and such other documents and information as it has deemed appropriate, made its
own credit and legal analysis and decision to enter into this Agreement and the
transactions contemplated hereby. Each Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent, any other
Lender or counsel to the Administrative Agent or any of their respective
officers, directors, employees and agents, and based on such review, advice,
documents and information as it shall deem appropriate at the time, continue to
make its own decisions in taking or not taking action under the Loan Documents
or Other Related Documents. The Administrative Agent shall not be required to
keep itself informed as to the performance or observance by the Borrower or any
other Loan Party of the Loan Documents or Other Related Documents or any other
document referred to or provided for therein or to inspect the properties or
books of, or make any other investigation of, the Borrower, any other Loan
Party. Except for notices, reports and other documents and information expressly
required to be furnished to the Lenders by the Administrative Agent under this
Agreement, any of the other Loan Documents or Other Related Documents, the
Administrative Agent shall have no duty or responsibility to provide any Lender
with any credit or other information concerning the business, operations,
property, financial and other condition or creditworthiness of the Borrower, any
other Loan Party or any other Affiliate thereof which may come into possession
of the Administrative Agent or

 

46



--------------------------------------------------------------------------------

 

any of its officers, directors, employees, agents, attorneys-in-fact or other
Affiliates. Each Lender acknowledges that the Administrative Agent’s legal
counsel in connection with the transactions contemplated by this Agreement is
only acting as counsel to the Administrative Agent and is not acting as counsel
to such Lender.

 

12.14

SUCCESSOR ADMINISTRATIVE AGENT. Administrative Agent may resign at any time as
Administrative Agent under the Loan Documents and Other Related Documents by
giving written notice thereof to the Lenders and the Borrower. Upon any such
resignation, the Requisite Lenders shall have the right to appoint a successor
Administrative Agent which appointment shall, provided no Default exists or
Potential Default (of which Borrower has knowledge or written notice from
Administrative Agent) exists, be subject to the Borrower’s approval, which
approval shall not be unreasonably withheld or delayed (except that the Borrower
shall, in all events, be deemed to have approved each Lender and any of its
Affiliates as a successor Administrative Agent). If no successor Administrative
Agent shall have been so appointed in accordance with the immediately preceding
sentence, and shall have accepted such appointment, within thirty (30) days
after the current Administrative Agent’s giving of notice of resignation, then
the current Administrative Agent may, on behalf of the Lenders, appoint a
successor Administrative Agent, which shall be a Lender, if any Lender shall be
willing to serve, and otherwise shall be an Eligible Assignee. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the current Administrative Agent, and the current Administrative Agent shall
be discharged from its duties and obligations under the Loan Documents and the
Other Related Documents. After any Administrative Agent’s resignation hereunder
as Administrative Agent, the provisions of this Article 12 shall continue to
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under the Loan Documents and the Other Related
Documents. Notwithstanding anything contained herein to the contrary, the
Administrative Agent may assign its rights and duties under the Loan Documents
and the Other Related Documents to any of its Affiliates by giving the Borrower
and each Lender prior written notice.

 

12.15

COMMUNICATION WITH ADMINISTRATIVE AGENT. As provided in Section 12.1, the
Administrative Agent shall be the contractual representative for the Lenders,
and with respect to the administration of the Loan, Borrower may communicate
solely with Administrative Agent, on behalf of Lenders.

 

12.16

NO SET-OFFS. Each Lender hereby acknowledges that the exercise by any Lender of
offset, set-off, banker’s lien or similar rights against any deposit account or
other property or asset of Borrower, whether or not located in California, could
result under certain laws in significant impairment of the ability of all
Lenders to recover any further amounts in respect of the Loan. Therefore, each
Lender agrees not to charge or offset any amount owed to it by Borrower against
any of the accounts, property or assets of Borrower or any of its affiliates
held by such Lender without the prior written approval of Administrative Agent
and Requisite Lenders.

ARTICLE 13. MISCELLANEOUS PROVISIONS

 

13.1

INDEMNITY. BORROWER HEREBY AGREES TO DEFEND, INDEMNIFY AND HOLD HARMLESS
INDEMNITEES FROM AND AGAINST ANY AND ALL LOSSES, DAMAGES, LIABILITIES, CLAIMS,
ACTIONS, JUDGMENTS, COURT COSTS AND LEGAL OR OTHER EXPENSES (INCLUDING, WITHOUT
LIMITATION, REASONABLE ATTORNEYS’ FEES AND EXPENSES ACTUALLY INCURRED BY
INDEMNITEES) WHICH INDEMNITEES MAY INCUR AS A DIRECT OR INDIRECT CONSEQUENCE OF:
(A) THE PURPOSE TO WHICH BORROWER APPLIES THE LOAN PROCEEDS; (B) THE FAILURE OF
BORROWER TO PERFORM ANY OBLIGATIONS AS AND WHEN REQUIRED BY THIS AGREEMENT, ANY
OF THE OTHER LOAN DOCUMENTS OR ANY OTHER RELATED DOCUMENT; (C) ANY FAILURE AT
ANY TIME OF ANY OF BORROWER’S REPRESENTATIONS OR WARRANTIES TO BE TRUE AND
CORRECT; OR (D) ANY ACT OR OMISSION BY BORROWER, CONSTITUENT PARTNER OR MEMBER
OF BORROWER, ANY CONTRACTOR, SUBCONTRACTOR OR MATERIAL SUPPLIER, ENGINEER,
ARCHITECT OR OTHER PERSON OR ENTITY WITH RESPECT TO ANY OF THE PROPERTY OR
IMPROVEMENTS. BORROWER SHALL IMMEDIATELY PAY TO THE APPLICABLE INDEMNITEES UPON
DEMAND ANY AMOUNTS OWING UNDER THIS INDEMNITY, TOGETHER WITH INTEREST FROM THE
DATE THE INDEBTEDNESS ARISES UNTIL PAID AT THE RATE OF INTEREST APPLICABLE TO
THE PRINCIPAL BALANCE OF THE LOAN. BORROWER’S DUTY AND OBLIGATIONS TO DEFEND,
INDEMNIFY AND HOLD HARMLESS INDEMNITEES SHALL SURVIVE CANCELLATION OF THE NOTES
AND THE RELEASE, RECONVEYANCE OR PARTIAL RECONVEYANCE OF THE DEED OF TRUST.
NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH HEREIN, IN NO EVENT SHALL
BORROWER BY OBLIGATED TO INDEMNIFY, DEFEND OR HOLD HARMLESS ANY OF THE
INDEMNITEES TO THE EXTENT ANY LOSSES, DAMAGES, LIABILITIES, CLAIMS, ACTIONS,
JUDGMENTS,

 

47



--------------------------------------------------------------------------------

 

COSTS AND EXPENSES SOLELY ARISE FROM ANY OF THE INDEMNITEES’ GROSS NEGLIGENCE,
FRAUD OR WILLFUL MISCONDUCT.

 

13.2

FORM OF DOCUMENTS. The form and substance of all documents, instruments, and
forms of evidence to be delivered to Administrative Agent under the terms of
this Agreement, any of the other Loan Documents or Other Related Documents shall
be subject to Administrative Agent s approval and shall not be modified,
superseded or terminated in any respect without Administrative Agent’s prior
written approval.

 

13.3

NO THIRD PARTIES BENEFITED. No person other than Administrative Agent, Lenders
and Borrower and their permitted successors and assigns shall have any right of
action under any of the Loan Documents or Other Related Documents.

 

13.4

NOTICES. All notices, demands, or other communications under this Agreement, the
other Loan Documents or the Other Related Documents shall be in writing and
shall be delivered to the appropriate party at the address set forth on the
signature page of this Agreement (subject to change from time to time by written
notice to all other parties to this Agreement). All notices, demands or other
communications shall be considered as properly given if delivered personally or
sent by first class United States Postal Service mail, postage prepaid, or by
Overnight Express Mail or by overnight commercial courier service, charges
prepaid, except that notice of Default may be sent by certified mail, return
receipt requested, charges prepaid. All communications shall be deemed served
upon delivery of, or if mailed, upon the first to occur of receipt or the
expiration of three (3) days after the deposit in the United States Postal
Service mail, postage prepaid and addressed to the address of Borrower or
Administrative Agent and Lenders at the address specified; provided, however,
that non-receipt of any communication as the result of any change of address of
which the sending party was not notified or as the result of a refusal to accept
delivery shall be deemed receipt of such communication.

 

13.5

ATTORNEY-IN-FACT. Borrower hereby irrevocably appoints and authorizes
Administrative Agent, while a Default exists, as Borrower’s attorney-in-fact,
which agency is coupled with an interest, to execute and/or record in
Administrative Agent’s or Borrower’s name any notices, instruments or documents
that Administrative Agent reasonably deems appropriate to protect Lenders’
interest under any of the Loan Documents or Other Related Documents.

 

13.6

ACTIONS. Borrower agrees that Administrative Agent or any Lender, in exercising
the rights, duties or liabilities of Administrative Agent, Lenders or Borrower
under the Loan Documents or Other Related Documents, during the existence of a
Default, may commence, appear in or defend any action or proceeding purporting
to affect the Property, the Improvements, the Loan Documents or the Other
Related Documents and Borrower shall immediately reimburse Administrative Agent
or such Lender upon demand for all such reasonable expenses so incurred or paid
by Administrative Agent or such Lender, including, without limitation,
reasonable attorneys’ fees and expenses and court costs; provided, however, that
Borrower shall not be liable for the payment of any such expenses to the extent
the same arise by reason of the gross negligence, fraud or willful misconduct of
Administrative Agent or any Lender.

 

13.7

RIGHT OF CONTEST. Borrower may contest in good faith any claim, demand, levy or
assessment (other than Liens and stop notices) by any person other than
Administrative Agent or Lenders which would constitute a Default if:
(a) Borrower pursues the contest diligently, in a manner which Administrative
Agent determines is not prejudicial to Administrative Agent or any Lender, and
does not impair the rights of Administrative Agent or any Lender under any of
the Loan Documents or Other Related Documents; and (b) Borrower deposits with
Administrative Agent any funds or other forms of assurance which Administrative
Agent in good faith determines from time to time appropriate to protect
Administrative Agent and each Lender from the consequences of the contest being
unsuccessful. Borrower’s compliance with this Section shall operate to prevent
such claim, demand, levy or assessment from becoming a Default.

 

13.8

RELATIONSHIP OF PARTIES. The relationship of Borrower, Administrative Agent and
Lenders under the Loan Documents and Other Related Documents is, and shall at
all times remain, solely that of borrower and lender, and Administrative Agent
and Lenders neither undertake nor assumes any responsibility or duty to Borrower
or to any third party with respect to the Property or Improvements, except as
expressly provided in this Agreement, the other Loan Documents and the Other
Related Documents.

 

13.9

DELAY OUTSIDE LENDER’S CONTROL. No Lender or Administrative Agent shall be
liable in any way to Borrower or any third party for Administrative Agent’s or
such Lender’s failure to perform or delay in performing under the Loan Documents
(and Administrative Agent or any Lender may suspend or terminate all or any
portion

 

48



--------------------------------------------------------------------------------

 

of Administrative Agent’s or such Lender’s obligations under the Loan Documents)
if such failure to perform or delay in performing results directly or indirectly
from, or is based upon, the action, inaction, or purported action, of any
governmental or local authority, or because of war, rebellion, insurrection,
strike, lock-out, boycott or blockade (whether presently in effect, announced or
in the sole judgment of Administrative Agent or such Lender deemed probable), or
from any Act of God or other cause or event beyond Administrative Agent’s or
such Lender’s control.

 

13.10

ATTORNEYS’ FEES AND EXPENSES; ENFORCEMENT. If any attorney is engaged by
Administrative Agent or any Lender to enforce or defend any provision of this
Agreement, any of the other Loan Documents or Other Related Documents as a
consequence of any Default under the Loan Documents or Other Related Documents,
with or without the filing of any legal action or proceeding, and including,
without limitation, any fees and expenses incurred in any bankruptcy proceeding
of the Borrower, then Borrower shall pay within five (5) business days’ of
written demand together with reasonably supporting documentation, to
Administrative Agent or such Lender, the amount of all reasonable attorneys’
fees and expenses and all costs actually incurred by Administrative Agent or
such Lender in connection therewith, together with interest thereon from the
date of such demand until paid at the rate of interest applicable to the
principal balance of the Loan.

 

13.11

IMMEDIATELY AVAILABLE FUNDS. Unless otherwise expressly provided for in this
Agreement, all amounts payable by Borrower to Administrative Agent or any Lender
shall be payable only in United States Dollars, immediately available funds.

 

13.12

AMENDMENTS AND WAIVERS.

 

  (a)

Generally. Except as otherwise expressly provided in this Agreement, the other
Loan Documents, or the Other Related Documents (i) any consent or approval
required or permitted by this Agreement or in any Loan Document or other Related
Documents to be given by the Lenders may be given, (ii) any term of this
Agreement or of any other Loan Document or Other Related Documents may be
amended, (iii) the performance or observance by the Borrower or any other Loan
Party of any terms of this Agreement or such other Loan Document or Other
Related Document may be waived, and (iv) the continuance of any Default may be
waived (either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of the Requisite Lenders
(or the Administrative Agent at the written direction of the Requisite Lenders),
and, in the case of an amendment to any Loan Document, the written consent of
each Loan Party which is party thereto.

 

  (b)

Unanimous Consent. Notwithstanding the foregoing, no amendment, waiver or
consent shall, unless in writing, and signed by all of the Lenders (or the
Administrative Agent at the written direction of the Lenders), do any of the
following:

 

  (i)

increase the Commitments of the Lenders (excluding any increase as a result of
an assignment of Commitments permitted under Section 13.13) or subject the
Lenders to any additional obligations; provided that the foregoing shall not
apply to Protective Advances made in accordance with this Agreement;

 

  (ii)

reduce the principal of, or interest rates that have accrued or that will be
charged on the outstanding principal amount of, the Loan;

 

  (iii)

reduce the amount of any fees payable to the Lenders hereunder;

 

  (iv)

postpone any date fixed for any payment of principal of, or interest on, the
Loan (including, without limitation, the Maturity Date) or for the payment of
fees or any other obligations of Borrower or Guarantor;

 

  (v)

change the Pro Rata Shares (excluding any change as a result of an assignment of
Commitments permitted under Section 13.13);

 

  (vi)

amend this Section or amend the definitions of the terms used in this Agreement
or the other Loan Documents insofar as such definitions affect the substance of
this Section;

 

49



--------------------------------------------------------------------------------

  (vii)

modify the definition of the term “Requisite Lenders” or modify in any other
manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof;

 

  (viii)

release any Guarantor from its obligations under the Guaranty;

 

  (ix)

waive a Default under Section 11.1(a); or

 

  (x)

release or dispose of any Collateral unless released or disposed of as permitted
by, and in accordance with, Section 2.8 or Section 12.7.

 

  (c)

Amendment of Administrative Agent’s Duties, Etc. No amendment, waiver or consent
unless in writing and signed by the Administrative Agent, in addition to the
Lenders required hereinabove to take such action, shall affect the rights or
duties of the Administrative Agent under this Agreement, any of the other Loan
Documents or Other Related Documents. No waiver shall extend to or affect any
obligation not expressly waived or impair any right consequent thereon and any
amendment, waiver or consent shall be effective only in the specific instance
and for the specific purpose set forth therein. No course of dealing or delay or
omission on the part of the Administrative Agent or any Lender in exercising any
right shall operate as a waiver thereof or otherwise be prejudicial thereto. Any
Default occurring hereunder shall continue to exist until such time as such
Default is waived in writing by Administrative Agent in accordance with the
terms of this Section, notwithstanding any attempted cure or other action by the
Borrower, any other Loan Party or any other Person subsequent to the occurrence
of such Default. Except as otherwise explicitly provided for herein or in any
other Loan Document, no notice to or demand upon the Borrower shall entitle the
Borrower to other or further notice or demand in similar or other circumstances.

 

13.13

SUCCESSORS AND ASSIGNS.

 

  (a)

Generally. The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns,
except that the Borrower may not assign or otherwise transfer any of its rights
under this Agreement without the prior written consent of all the Lenders (and
any such assignment or transfer to which all of the Lenders have not consented
shall be void).

 

  (b)

Participations. Any Lender may at any time grant to an Affiliate of such Lender,
or one or more banks or other financial institutions with the prior written
consent of the Administrative Agent (each a “Participant”) participating
interests in its Commitment or the obligations owing to such Lender hereunder.
No Participant shall have any rights or benefits under this Agreement or any
other Loan Document. In the event of any such grant by a Lender of a
participating interest to a Participant, such Lender shall remain responsible
for the performance of its obligations hereunder, and the Borrower and the
Administrative Agent shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement.
Any agreement pursuant to which any Lender may grant such a participating
interest shall provide that such Lender shall retain the sole right and
responsibility to enforce the obligations of the Borrower hereunder including,
without limitation, the right to approve any amendment, modification or waiver
of any provision of this Agreement; provided however, such Lender may agree with
the Participant that it will not, without the consent of the Participant, agree
to (i) increase such Lender’s Commitment, (ii) extend the date fixed for the
payment of principal on the Loan or a portion thereof owing to such Lender, or
(iii) reduce the rate at which interest is payable thereon. An assignment or
other transfer which is not permitted by subsection (c) below shall be given
effect for purposes of this Agreement only to the extent of a participating
interest granted in accordance with this subsection (b). Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in

 

50



--------------------------------------------------------------------------------

 

the Participant Register as the owner of such participation for all purposes of
this Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

  (c)

Assignments. Any Lender may with the prior written consent of the Administrative
Agent and the Borrower (which consent, in each case, shall not be unreasonably
withheld) at any time assign to one or more Eligible Assignees (each an
“Assignee”) all or a portion of its rights and obligations under this Agreement
and the Notes; provided, however, (i) no such consent by the Borrower shall be
required (x) if a Default shall exist or (y) in the case of an assignment to
another Lender or an affiliate of another Lender; (ii) any partial assignment
shall be in an amount at least equal to $5,000,000 and after giving effect to
such assignment the assigning Lender retains a Commitment, or if the Commitments
have been terminated, holds a Note having an outstanding principal balance, of
at least $5,000,000, and (iii) each such assignment shall be effected by means
of an Assignment and Assumption Agreement. Upon execution and delivery of such
instrument and payment by such Assignee to such transferor Lender of an amount
equal to the purchase price agreed between such transferor Lender and such
Assignee, such Assignee shall be deemed to be a Lender party to this Agreement
and shall have all the rights and obligations of a Lender with a Commitment as
set forth in such Assignment and Assumption Agreement, and the transferor Lender
shall be released from its obligations hereunder to a corresponding extent, and
no further consent or action by any party shall be required. Upon the
consummation of any assignment pursuant to this subsection (c), the transferor
Lender, the Administrative Agent and the Borrower shall make appropriate
arrangement so the new Notes are issued to the Assignee and such transferor
Lender, as appropriate. In connection with any such assignment, the transferor
Lender shall pay to the Administrative Agent an administrative fee for
processing such assignment in the amount of $4,500 ($7,500 in the case of any
Defaulting Lender), including, without limitation, an assignment by a Lender to
another Lender. Anything in this Section to the contrary notwithstanding, no
Lender may assign or participate any interest in any Loan held by it hereunder
to the Borrower, or any of its respective Affiliates or subsidiaries.

Borrower shall not be obligated to pay (i) any Lender’s syndication expenses in
connection with the syndication of the Loan, or (ii) so long as no Default
exists, the costs or expenses of any Lender other than Wells Fargo. For clarity,
Borrower shall pay any expenses of the Administrative Agent, in accordance with
the terms of this Agreement.

 

  (d)

Tax Withholding. At least five (5) Business Days prior to the first day on which
interest or fees are payable hereunder for the account of any Lender, each
Lender that is not incorporated under the laws of the United States of America,
or a state thereof, shall furnish the Administrative Agent and Borrower with a
properly completed executed copy of either the current form of Internal Revenue
Service Form W-8ECI or Internal Revenue Service Form W-8BEN (or W-8BEN-E, as
applicable) and either Internal Revenue Service Form W-8 or Internal Revenue
Service Form W-9 and any additional form (or such other form) as is necessary to
claim complete exemption from United States withholding taxes on all payments
hereunder. At all times each Lender shall own or beneficially own a Note, such
Lender shall (i) promptly provide to the Administrative Agent and Borrower a new
Internal Revenue Service Form W-8ECI (in the most current form) or Internal
Revenue Service Form W-8BEN (or W-8BEN-E, as applicable) and Internal Revenue
Service Form W-8 or Internal Revenue Service Form W-9 and any additional form
(or such other form) (or any successor form or forms) upon the expiration or
obsolescence of any previously delivered form and comparable statements in
accordance with applicable United States laws and regulations and amendments
duly executed and completed by such Lender, and (ii) comply at all times with
all applicable United States laws and regulations, including all provisions of
any applicable tax treaty, with regard to any withholding tax exemption claimed
with respect to any payments on the Loan. If any Lender cannot deliver such
form, then Borrower may withhold from payments due under the Loan Documents such
amounts as Borrower is able to determine from accurate information provided by
such Lender are required by the Internal Revenue Code.

 

  (e)

Federal Reserve Bank Assignments. In addition to the assignments and
participations permitted under the foregoing provisions of the Section, and
without the need to comply with any of the formal or procedural requirements of
this Section, any Lender may at any time and from time to time, pledge and
assign all or any portion of its rights under all or any of the Loan Documents
and Other Related Documents to a Federal Reserve Bank; provided that no such
pledge of assignment shall release such Lender from its obligation thereunder.

 

51



--------------------------------------------------------------------------------

  (f)

Information to Assignee, Etc. A Lender may furnish any information concerning
the Borrower, any subsidiary or any other Loan Party in the possession of such
Lender from time to time to Assignees and Participants (including prospective
Assignees and Participants). In connection with such negotiation, execution and
delivery, Borrower authorizes Administrative Agent and Lenders to communicate
all information and documentation related to the Loan (whether to Borrower or to
any Participant, Assignee, legal counsel, appraiser or other necessary party)
directly by e-mail, fax, or other electronic means used to transmit information.

 

  (g)

Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at its office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

 

  (h)

USA Patriot Act Notice; Compliance. In order for the Administrative Agent to
comply with “know your customer” and anti-money laundering rules and
regulations, including, without limitation, the Patriot Act, prior to any Lender
that is organized under the laws of a jurisdiction outside of the United States
of America becoming a party hereto, the Administrative Agent may request, and
such Lender shall provide to the Administrative Agent, its name, address, tax
identification number and/or such other identification information as shall be
necessary for the Administrative Agent to comply with federal law.

 

13.14

ADDITIONAL COSTS.

 

  (a)

Capital Adequacy. If any Lender or any Participant in the Loan determines that
compliance with any law or regulation or with any guideline or request from any
central bank or other Governmental Authority (whether or not having the force of
law) affects or would affect the amount of capital required or expected to be
maintained by such Lender or such Participant, or any corporation controlling
such Lender or such Participant, as a consequence of, or with reference to, such
Lender’s or such Participant’s or such corporation’s Commitments or its making
or maintaining Loans below the rate which such Lender or such Participant or
such corporation controlling such Lender or such Participant could have achieved
but for such compliance (taking into account the policies of such Lender or such
Participant or corporation with regard to capital), then the Borrower shall,
from time to time, within thirty (30) calendar days after written demand by such
Lender or such Participant, pay to such Lender or such Participant additional
amounts sufficient to compensate such Lender or such Participant or such
corporation controlling such Lender or such Participant to the extent that such
Lender or such Participant determines such increase in capital is allocable to
such Lender’s or such Participant’s obligations hereunder.

 

  (b)

Additional Costs. In addition to, and not in limitation of the immediately
preceding clause (a), Borrower shall promptly pay to Administrative Agent for
the account of a Lender from time to time such amounts as such Lender may
determine to be necessary to compensate such Lender for any costs incurred by
such Lender that it determines are attributable to its making or maintaining of
any LIBOR Loans or its obligation to make any LIBOR Loans or hereunder, any
reduction in any amount receivable by such Lender under this Agreement or any of
the other Loan Documents in respect of any of such LIBOR Loans or such
obligation or the maintenance by such Lender of capital in respect of its LIBOR
Loans or its Commitments (such increases in costs and reductions in amounts
receivable being herein called “Additional Costs”), resulting from any
Regulatory Change that: (i) changes the basis of taxation of any amounts payable
to such Lender under this Agreement or any of the other Loan Documents in
respect of any of such LIBOR Loans or its Commitments (other than taxes imposed
on or measured by the overall net income of such Lender or of its Lending Office
for any of such LIBOR Loans by the jurisdiction in which such Lender has its
principal office or such Lending Office), or (ii) imposes or modifies any
reserve, special deposit or similar requirements (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System or other
similar reserve requirement applicable to any other category of liabilities or
category of extensions of credit or other assets by reference to which the
interest rate on LIBOR Loans is determined) relating to any extensions of credit
or other assets of, or any deposits with or other liabilities of, or other
credit extended by, or any other acquisition of funds by such Lender (or its
parent corporation), or any commitment of such Lender (including, without
limitation, the Commitments of such

 

52



--------------------------------------------------------------------------------

 

Lender hereunder) or (iii) has or would have the effect of reducing the rate of
return on capital of such Lender to a level below that which such Lender could
have achieved but for such Regulatory Change (taking into consideration such
Lender’s policies with respect to capital adequacy).

 

  (c)

Lender’s Suspension Of LIBOR Loans. Without limiting the effect of the
provisions of the immediately preceding subsection (a) and (b), if by reason of
any Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on the amount
of such a category of liabilities or assets that it may hold, then, if such
Lender so elects by notice to Borrower (with a copy to Administrative Agent),
the obligation of such Lender to make or continue, LIBOR Loans shall be
suspended until such Regulatory Change ceases to be in effect (in which case the
provisions of Section 13.14.(g) shall apply).

 

  (d)

Notification And Determination Of Additional Costs. Each of Administrative
Agent, each Lender, and each Participant, as the case may be, agrees to notify
Borrower of any event occurring after the Effective Date entitling
Administrative Agent, such Lender or such Participant to compensation under any
of the preceding subsections of this Section as promptly as practicable;
provided, however, that the failure of Administrative Agent, any Lender or any
Participant to give such notice shall not release the Borrower from any of its
obligations hereunder. Administrative Agent, each Lender and each Participant,
as the case may be, agrees to furnish to Borrower (and in the case of a Lender
or a Participant to Administrative Agent as well) a certificate setting forth
the basis and amount of each request for compensation under this Section.
Determinations by Administrative Agent, such Lender, or such Participant, as the
case may be, of the effect of any Regulatory Change shall be conclusive and
binding for all purposes, absent manifest error.

 

  (e)

Suspension Of Libor Loans. Anything herein to the contrary notwithstanding, if,
on or prior to the determination of LIBOR for any LIBOR Period:

 

  (A)

the Administrative Agent reasonably determines (which determination shall be
conclusive) that quotations of interest rates for the relevant deposits referred
to in the definition of LIBOR are not being provided in the relevant amounts or
for the relevant maturities for purposes of determining rates of interest for
LIBOR Loans as provided herein or is otherwise unable to determine LIBOR, or

 

  (B)

the Administrative Agent reasonably determines (which determination shall be
conclusive) that the relevant rates of interest referred to in the definition of
LIBOR upon the basis of which the rate of interest for LIBOR Loans for such
LIBOR Period is to be determined are not likely to adequately cover the cost to
any Lender of making or maintaining LIBOR Loans for such LIBOR Period;

then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans, or
continue LIBOR Loans and the Borrower shall, on the last day of each current
LIBOR Period for each outstanding LIBOR Loan, either prepay such Loan or convert
such Loan into a Variable Rate Loan.

 

  (f)

Illegality. Notwithstanding any other provision of this Agreement, if any Lender
shall determine (which determination shall be conclusive and binding) that it is
unlawful for such Lender to honor its obligation to make or maintain LIBOR Loans
hereunder, then such Lender shall promptly notify the Borrower thereof (with a
copy of such notice to Administrative Agent) and such Lender’s obligation to
make or continue, or to convert Loans into LIBOR Loans shall be suspended until
such time as such Lender may again make and maintain LIBOR Loans (in which case
the provisions of Section 13.14.(g) shall be applicable).

 

  (g)

Treatment Of Affected Loans. If the obligation of any Lender to make LIBOR Loans
or to continue LIBOR Loans shall be suspended pursuant to Section 13.14(c),
Section 13.14(e), or Section 13.14(f) then such Lender’s LIBOR Loans shall be
automatically converted into Variable Rate Loans on the last day(s) of the then
current LIBOR Period(s) for LIBOR Loans (or, in the case of a conversion
required by Section 13.14(c), Section 13.14(e), or Section 13.14(f) on such
earlier date as such Lender may specify

 

53



--------------------------------------------------------------------------------

 

to Borrower with a copy to the Administrative Agent) and, unless and until such
Lender gives notice as provided below that the circumstances specified in
Section 13.14 that gave rise to such conversion no longer exist:

 

  (i)

to the extent that such Lender’s LIBOR Loans have been so converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s LIBOR Loans shall be applied instead to its Variable Rate Loans; and

 

  (ii)

all Loans that would otherwise be made or continued by such Lender as LIBOR
Loans shall be made or continued instead as Variable Rate Loans, and all
Variable Rate Loans of such Lender that would otherwise be converted into LIBOR
Loans shall remain as Variable Rate Loans.

If such Lender gives notice to Borrower (with a copy to Administrative Agent)
that the circumstances specified in Section 13.14(c) or 13.14(f) that gave rise
to the conversion of such Lender’s LIBOR Loans pursuant to this Section no
longer exist (which such Lender agrees to do promptly upon such circumstances
ceasing to exist) at a time when LIBOR Loans made by other Lenders are
outstanding, then such Lender’s Variable Rate Loans shall be automatically
converted, on the first day(s) of the next succeeding LIBOR Period(s) for such
outstanding LIBOR Loans, to the extent necessary so that, after giving effect
thereto, all Loans held by the Lenders holding LIBOR Loans and by such Lender
are held pro rata (as to principal amounts and LIBOR Periods) in accordance with
their respective Commitments.

 

  (h)

Change Of Lending Office. Each Lender agrees that it will use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
designate an alternate Lending Office with respect to any of its Loans affected
by the matters or circumstances described in Sections 2.6(e), 13.14(a) through
(e) or 13.14(g) to reduce the liability of Borrower or avoid the results
provided thereunder, so long as such designation is not disadvantageous to such
Lender as determined by such Lender in its sole discretion, except that such
Lender shall have no obligation to designate a Lending Office located in the
United States of America.

 

  (i)

Assumptions Concerning Funding Libor Loans. Calculation of all amounts payable
to a Lender under this Section 13.14 shall be made as though such Lender had
actually funded LIBOR Loans through the purchase of deposits in the relevant
market bearing interest at the rate applicable to such LIBOR Loans in an amount
equal to the amount of the LIBOR Loans and having a maturity comparable to the
relevant LIBOR Period; provided, however, that each Lender may fund each of its
LIBOR Loans in any manner it sees fit and the foregoing assumption shall be used
only for calculation of amounts payable under this Article.

 

13.15

TAXES.

 

  (a)

Issuing Bank. For purposes of this Section, the term “Applicable Law” includes
FATCA.

 

  (b)

Payments Free of Taxes. Any and all payments by or on account of any obligation
of the Borrower or any other Loan Party under any Loan Document shall be made
without deduction or withholding for any Taxes, except as required by Applicable
Law. If any Applicable Law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with Applicable Law and, if such Tax is an Indemnified Tax, then
the sum payable by the Borrower or other applicable Loan Party shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section) the applicable Recipient receives an amount equal to
the sum it would have received had no such deduction or withholding been made.

 

  (c)

Payment of Other Taxes by the Borrower. The Borrower and the other Loan Parties
shall timely pay to the relevant Governmental Authority in accordance with
Applicable Law, or at the option of the Administrative Agent timely reimburse it
for the payment of, any Other Taxes.

 

  (d)

Indemnification by the Borrower. The Borrower and the other Loan Parties shall
jointly and severally indemnify each Recipient, within ten (10) days after
demand therefor, for the full amount of any

 

54



--------------------------------------------------------------------------------

 

Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

 

  (e)

Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower or another Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower and the other Loan Parties to do so), (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 13.13 relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
subsection.

 

  (f)

Evidence of Payments. As soon as practicable after any payment of Taxes by the
Borrower or any other Loan Party to a Governmental Authority pursuant to this
Section, the Borrower or such other Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

  (g)

Status of Lenders.

 

  (i)

Any Lender that is entitled to an exemption from or reduction of withholding Tax
with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in the immediately following clauses (ii)(A), (ii)(B) and (ii)(D))
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

  (ii)

Without limiting the generality of the foregoing, in the event that the Borrower
is a U.S. Person:

 

  (A)

any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), two
(2) executed originals of IRS Form W-9 (or any successor form) certifying that
such Lender is exempt from U.S. federal backup withholding tax;

 

  (B)

any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender

 

55



--------------------------------------------------------------------------------

 

under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), whichever of the following
is applicable.

 

  (I)

in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN (or W-8BEN-E, as
applicable) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN (or W-8BEN-E, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

  (II)

executed originals of the current version of IRS Form W-8ECI;

 

  (III)

in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit F-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN (or W-8BEN-E, as applicable); or

 

  (IV)

to the extent a Foreign Lender is not the beneficial owner, executed originals
of the current version of IRS Form W-8IMY, accompanied by the current version of
IRS Form W-8ECI, IRS Form W-8BEN ((or W-8BEN-E, as applicable), a U.S. Tax
Compliance Certificate substantially in the form of Exhibit F-2 or Exhibit F-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable; provided that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit F-4 on behalf of
each such direct and indirect partner;

 

  (C)

any Foreign Lender shall, to the extent it is legally entitled to do so, deliver
to the Borrower and the Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
executed originals of any other form prescribed by Applicable Law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and

 

  (D)

if a payment made to a Lender under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Internal Revenue Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by Applicable Law and at such time or times reasonably
requested by the Borrower or the Administrative Agent such documentation
prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

56



--------------------------------------------------------------------------------

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

  (h)

Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund of any Taxes as to which
it has been indemnified pursuant to this Section 13.15 (including by the payment
of additional amounts pursuant to this Section 13.15, it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

  (i)

Survival. Each party’s obligations under this Section 13.15 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

13.16

ADDITIONAL SECURITY INTEREST. Borrower hereby grants and assigns to
Administrative Agent, for the benefit of Lenders, a security interest, to secure
payment and performance of all obligations, in all of Borrower’s right, title
and interest, now or hereafter acquired, to all amounts at any time payable to
Borrower under any Swap Agreement.

 

13.17

SIGNS. Administrative Agent may place on the Property reasonable signs standard
to construction loan transactions stating that construction financing is being
provided by Lenders.

 

13.18

LENDER’S AGENTS. Administrative Agent and/or any Lender may designate an agent
or independent contractor to exercise any of such Person’s rights under this
Agreement, any of the other Loan Documents and Other Related Documents. Any
reference to Administrative Agent or any Lender in any of the Loan Documents or
Other Related Documents shall include Administrative Agent’s and such Lender’s
agents, employees or independent contractors. Borrower shall pay the reasonable
costs of such agent or independent contractor either directly to such person or
to Administrative Agent or such Lender in reimbursement of such costs, as
applicable.

 

13.19

TAX SERVICE. Administrative Agent, on behalf of Lenders, is authorized to
secure, at Borrower’s expense, a tax service contract with a third party vendor
which shall provide tax information on the Property and Improvements
satisfactory to Administrative Agent.

 

13.20

WAIVER OF RIGHT TO TRIAL BY JURY. TO THE EXTENT NOT PROHIBITED UNDER APPLICABLE
LAW, EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY
JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (a) ARISING UNDER THE LOAN
DOCUMENTS OR OTHER RELATED DOCUMENTS, INCLUDING, WITHOUT LIMITATION, ANY PRESENT
OR FUTURE MODIFICATION THEREOF OR (b) IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
THE LOAN DOCUMENTS OR OTHER RELATED DOCUMENTS (AS NOW OR HEREAFTER MODIFIED) OR
ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION IS NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY
HEREBY AGREES AND CONSENTS THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OR A

 

57



--------------------------------------------------------------------------------

 

COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
PARTIES HERETO TO THE WAIVER OF ANY RIGHT THEY MIGHT OTHERWISE HAVE TO TRIAL BY
JURY.

 

13.21

SEVERABILITY. If any provision or obligation under this Agreement, the other
Loan Documents or Other Related Documents shall be determined by a court of
competent jurisdiction to be invalid, illegal or unenforceable, that provision
shall be deemed severed from the Loan Documents and the Other Related Documents
and the validity, legality and enforceability of the remaining provisions or
obligations shall remain in full force as though the invalid, illegal, or
unenforceable provision had never been a part of the Loan Documents or Other
Related Documents, provided, however, that if the rate of interest or any other
amount payable under the Notes or this Agreement or any other Loan Document, or
the right of collectibility therefor, are declared to be or become invalid,
illegal or unenforceable, Lenders’ obligations to make advances under the Loan
Documents shall not be enforceable by Borrower.

 

13.22

TIME. Time is of the essence of each and every term of this Agreement.

 

13.23

HEADINGS. All article, section or other headings appearing in this Agreement,
the other Loan Documents and Other Related Documents are for convenience of
reference only and shall be disregarded in construing this Agreement, any of the
other Loan Documents and Other Related Documents.

 

13.24

GOVERNING LAW. This Agreement shall be governed by, and construed and enforced
in accordance with the laws of the State of California, except to the extent
preempted by federal laws. Borrower and all persons and entities in any manner
obligated to Lender under the Loan Documents and Other Related Documents consent
to the jurisdiction of any federal or state court within the State of California
having proper venue and also consent to service of process by any means
authorized by California or federal law.

 

13.25

USA PATRIOT ACT NOTICE, COMPLIANCE. The USA Patriot Act of 2001 (Public Law
107-56) and federal regulations issued with respect thereto require all
financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution. Consequently, Administrative Agent (for itself and/or as
Administrative Agent for all Lenders hereunder) may from time-to-time request,
and Borrower shall provide to Administrative Agent, Borrower’s name, address,
tax identification number and/or such other identification information as shall
be necessary for Administrative Agent or any Lender to comply with federal law.
An “account” for this purpose may include, without limitation, a deposit
account, cash management service, a transaction or asset account, a credit
account, a loan or other extension of credit, and/or other financial services
product.

 

13.26

ELECTRONIC DOCUMENT DELIVERIES. Documents required to be delivered pursuant to
the Loan Documents shall be delivered by electronic communication and delivery,
including, the Internet, e-mail or intranet websites to which the Administrative
Agent and each Lender have access (including a commercial, third-party website
such as www.Edgar.com <http://www.Edgar.com> or a website sponsored or hosted by
the Administrative Agent or the Borrower) provided that (A) the foregoing shall
not apply to notices to any Lender pursuant to Article 3 and (B) the Lender has
not notified the Administrative Agent or Borrower that it cannot or does not
want to receive electronic communications upon at least five (5) business days’
prior written notice to the Administrative Agent and Borrower. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic delivery pursuant
to procedures approved by it for all or particular notices or communications.
Documents or notices delivered electronically shall be deemed to have been
delivered twenty-four (24) hours after the date and time on which the
Administrative Agent or Borrower posts such documents or the documents become
available on a commercial website and the Administrative Agent or Borrower
notifies each Lender of said posting and provides a link thereto provided if
such notice or other communication is not sent or posted during the normal
business hours of the recipient, said posting date and time shall be deemed to
have commenced as of 9:00 a.m. on the opening of business on the next business
day for the recipient. Administrative Agent shall have no obligation to request
the delivery of or to maintain paper copies of the documents delivered
electronically, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery. Each Lender shall
be solely responsible for requesting delivery to it of paper copies and
maintaining its paper or electronic documents.

 

13.27

INTEGRATION; INTERPRETATION. THE LOAN DOCUMENTS AND OTHER RELATED DOCUMENTS
CONTAIN OR EXPRESSLY INCORPORATE BY REFERENCE THE ENTIRE AGREEMENT OF THE
PARTIES WITH RESPECT TO THE MATTERS CONTEMPLATED THEREIN AND SUPERSEDE ALL PRIOR
NEGOTIATIONS OR AGREEMENTS, WRITTEN OR ORAL. THE LOAN DOCUMENTS AND OTHER
RELATED DOCUMENTS SHALL NOT BE MODIFIED EXCEPT BY WRITTEN INSTRUMENT EXECUTED BY
ALL

 

58



--------------------------------------------------------------------------------

 

PARTIES. ANY REFERENCE TO THE LOAN DOCUMENTS OR OTHER RELATED DOCUMENTS INCLUDES
ANY AMENDMENTS, RENEWALS OR EXTENSIONS NOW OR HEREAFTER APPROVED BY
ADMINISTRATIVE AGENT IN WRITING.

 

13.28

JOINT AND SEVERAL LIABILITY. The liability of all persons and entities obligated
in any manner under this Agreement, any of the Loan Documents or Other Related
Documents, other than Administrative Agent and/or Lenders, shall be joint and
several.

 

13.29

COUNTERPARTS. To facilitate execution, this document may be executed in as many
counterparts as may be convenient or required (which may be effectively
delivered by facsimile, in portable document format (“PDF”) or other similar
electronic means. It shall not be necessary that the signature of, or on behalf
of, each party, or that the signature of all persons required to bind any party,
appear on each counterpart. All counterparts shall collectively constitute a
single document. It shall not be necessary in making proof of this document to
produce or account for more than a single counterpart containing the respective
signatures of, or on behalf of, each of the parties hereto. Any signature page
to any counterpart may be detached from such counterpart without impairing the
legal effect of the signatures thereon and thereafter attached to another
counterpart identical thereto except having attached to it additional signature
pages.

 

13.30

ARBITRATION.

 

  (a)

Arbitration. The parties hereto agree, upon demand by any party, to submit to
binding arbitration all claims, disputes and controversies between or among them
(and their respective employees, officers, directors, attorneys, and other
agents), whether in tort, contract or otherwise in any way arising out of or
relating to (i) any credit subject hereto, or any of the Loan Documents, and
their negotiation, execution, collateralization, administration, repayment,
modification, extension, substitution, formation, inducement, enforcement,
default or termination; or (ii) requests for additional credit. In the event of
a court ordered arbitration, the party requesting arbitration shall be
responsible for timely filing the demand for arbitration and paying the
appropriate filing fee within 30 days of the abatement order or the time
specified by the court. Failure to timely file the demand for arbitration as
ordered by the court will result in that party’s right to demand arbitration
being automatically terminated.

 

  (b)

Governing Rules. Any arbitration proceeding will (i) proceed in a location in
California selected by the American Arbitration Association (“AAA”); (ii) be
governed by the Federal Arbitration Act (Title 9 of the United States Code),
notwithstanding any conflicting choice of law provision in any of the documents
between the parties; and (iii) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA’s commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000.00 exclusive of claimed interest, arbitration fees and
costs in which case the arbitration shall be conducted in accordance with the
AAA’s optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to herein, as applicable, as the “Rules”). If
there is any inconsistency between the terms hereof and the Rules, the terms and
procedures set forth herein shall control. Any party who fails or refuses to
submit to arbitration following a demand by any other party shall bear all costs
and expenses incurred by such other party in compelling arbitration of any
dispute. Nothing contained herein shall be deemed to be a waiver by any party
that is a bank of the protections afforded to it under 12 U.S.C. §91 or any
similar applicable state law.

 

  (c)

No Waiver of Provisional Remedies, Self-Help and Foreclosure. The arbitration
requirement does not limit the right of any party to (i) foreclose against real
or personal property collateral; (ii) exercise self-help remedies relating to
collateral or proceeds of collateral such as setoff or repossession; or
(iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding. This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in sections (i), (ii) and (iii) of this paragraph.

 

  (d)

Arbitrator Qualifications and Powers. Any arbitration proceeding in which the
amount in controversy is $5,000,000.00 or less will be decided by a single
arbitrator selected according to the Rules, and who shall not render an award of
greater than $5,000,000.00. Any dispute in which the amount in controversy
exceeds $5,000,000.00 shall be decided by majority vote of a panel of three
arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations. The arbitrator

 

59



--------------------------------------------------------------------------------

 

will be a neutral attorney licensed in the State of California or a neutral
retired judge of the state or federal judiciary of California, in either case
with a minimum of ten years experience in the substantive law applicable to the
subject matter of the dispute to be arbitrated. The arbitrator will determine
whether or not an issue is arbitratable and will give effect to the statutes of
limitation in determining any claim. In any arbitration proceeding the
arbitrator will decide (by documents only or with a hearing at the arbitrator’s
discretion) any pre-hearing motions which are similar to motions to dismiss for
failure to state a claim or motions for summary adjudication. The arbitrator
shall resolve all disputes in accordance with the substantive law of California
and may grant any remedy or relief that a court of such state could order or
grant within the scope hereof and such ancillary relief as is necessary to make
effective any award. The arbitrator shall also have the power to award recovery
of all costs and fees, to impose sanctions and to take such other action as the
arbitrator deems necessary to the same extent a judge could pursuant to the
Federal Rules of Civil Procedure, the California Rules of Civil Procedure or
other applicable law. Judgment upon the award rendered by the arbitrator may be
entered in any court having jurisdiction. The institution and maintenance of an
action for judicial relief or pursuit of a provisional or ancillary remedy shall
not constitute a waiver of the right of any party, including the plaintiff, to
submit the controversy or claim to arbitration if any other party contests such
action for judicial relief.

 

  (e)

Discovery. In any arbitration proceeding, discovery will be permitted in
accordance with the Rules. All discovery shall be expressly limited to matters
directly relevant to the dispute being arbitrated and must be completed no later
than 20 days before the hearing date. Any requests for an extension of the
discovery periods, or any discovery disputes, will be subject to final
determination by the arbitrator upon a showing that the request for discovery is
essential for the party’s presentation and that no alternative means for
obtaining information is available.

 

  (f)

Class Proceedings and Consolidations. No party hereto shall be entitled to join
or consolidate disputes by or against others in any arbitration, except parties
who have executed any Loan Document, or to include in any arbitration any
dispute as a representative or member of a class, or to act in any arbitration
in the interest of the general public or in a private attorney general capacity.

 

  (g)

Payment Of Arbitration Costs And Fees. The arbitrator shall award all costs and
expenses of the arbitration proceeding.

 

  (h)

Real Property Collateral; Judicial Reference. Notwithstanding anything herein to
the contrary, no dispute shall be submitted to arbitration if the dispute
concerns indebtedness secured directly or indirectly, in whole or in part, by
any real property unless (i) the holder of the mortgage, lien or security
interest specifically elects in writing to proceed with the arbitration, or
(ii) all parties to the arbitration waive any rights or benefits that might
accrue to them by virtue of the single action rule statute of California,
thereby agreeing that all indebtedness and obligations of the parties, and all
mortgages, liens and security interests securing such indebtedness and
obligations, shall remain fully valid and enforceable. If any such dispute is
not submitted to arbitration, the dispute shall be referred to a referee in
accordance with California Code of Civil Procedure Section 638 et seq., and this
general reference agreement is intended to be specifically enforceable in
accordance with said Section 638. A referee with the qualifications required
herein for arbitrators shall be selected pursuant to the AAA’s selection
procedures. Judgment upon the decision rendered by a referee shall be entered in
the court in which such proceeding was commenced in accordance with California
Code of Civil Procedure Sections 644 and 645.

 

  (i)

Miscellaneous. To the maximum extent practicable, the AAA, the arbitrators and
the parties shall take all action required to conclude any arbitration
proceeding within 180 days of the filing of the dispute with the AAA. No
arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation. If more than one agreement for arbitration by or between the parties
potentially applies to a dispute, the arbitration provision most directly
related to the Loan Documents or the subject matter of the dispute shall
control. This arbitration provision shall survive termination, amendment or
expiration of any of the Loan Documents or any relationship between the parties.

 

  (j)

Small Claims Court. Notwithstanding anything herein to the contrary, each party
retains the right to pursue in Small Claims Court any dispute within that
court’s jurisdiction. Further, this arbitration provision shall apply only to
disputes in which either party seeks to recover an amount of money (excluding
attorneys’ fees and costs) that exceeds the jurisdictional limit of the Small
Claims Court.

 

60



--------------------------------------------------------------------------------

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

61



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower, Administrative Agent and Lenders have duly
executed and delivered this Agreement as of the date appearing on the first page
of this Agreement.

 

“ADMINISTRATIVE AGENT”

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

   

Administrative Agent’s Address:

By:

 

/s/ Patrick Drum

   

Wells Fargo Bank, National Association

Commercial Banking Office

333 S. Grand Avenue, 6th Floor

Los Angeles, CA 90071

Attention: Patrick Drum

Name:

 

Patrick Drum

   

Its:

 

Senior Vice President

         



--------------------------------------------------------------------------------

“BORROWER”

 

IMAX PV DEVELOPMENT INC.,

a Delaware corporation

   

Borrower’s Address:

By:

 

/s/ Ed MacNeil

   

c/o IMAX Corporation

2525 Speakman Drive

Sheridan Park

Mississauga, Ontario, Canada L5K1B1

Attention: G. Mary Ruby

Name:

 

Ed MacNeil

   

Its:

 

Vice President

         

with a copy to:

By:

 

/s/ G. Mary Ruby

   

 

Advisors LLP

11911 San Vicente Boulevard, Suite 265

Los Angeles, CA 90049

Attention: Robert J. Plotkowski

 

Name:

 

 

G. Mary Ruby

   

 

Its:

 

 

Secretary

         



--------------------------------------------------------------------------------

“LENDER”

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

   

Lender’s Address:

By:

 

/s/ Patrick Drum

   

Wells Fargo Bank, National Association

Commercial Banking Office

333 S. Grand Avenue, 6th Floor

Los Angeles, CA 90071

Attention: Patrick Drum

Name:

 

Patrick Drum

   

Its:

 

Senior Vice President

         